Exhibit 10.1

 

 

 

AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT

Dated as of April 24, 2015

by and among

EPR PROPERTIES

AND CERTAIN OF ITS SUBSIDIARIES

as Borrowers

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

Each of JPMORGAN CHASE BANK, N.A. AND RBC CAPITAL MARKETS

as Co-Syndication Agents,

Each of CITIBANK, N.A., BANK OF AMERICA, N.A., AND BARCLAYS BANK PLC

as Co-Documentation Agents,

Each of

KEYBANC CAPITAL MARKETS, LLC, J.P. MORGAN SECURITIES, INC. AND

RBC CAPITAL MARKETS

As Joint Book Runners and Joint

Lead Arrangers,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,

as Lenders

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. – DEFINITIONS   1   

Section 1.1.

Definitions.   1   

Section 1.2.

General; References to Times.   31   

Section 1.3.

Property of Eligible Canadian Subsidiaries Included for Availability Purposes;
No Liability.   32    ARTICLE II. – CREDIT FACILITY   33   

Section 2.1.

Loans.   33   

Section 2.2.

Letters of Credit.   34   

Section 2.3.

Rates and Payment of Interest on Loans.   39   

Section 2.4.

Number of Interest Periods.   39   

Section 2.5.

Repayment of Loans.   40   

Section 2.6.

Prepayments.   40   

Section 2.7.

Continuation.   41   

Section 2.8.

Conversion.   41   

Section 2.9.

Notes.   42   

Section 2.10.

Voluntary Reductions of the Commitment.   42   

Section 2.11.

Expiration or Maturity Date of Letters of Credit Past Termination Date.   43   

Section 2.12.

Amount Limitations.   43   

Section 2.13.

Joint and Several Liability.   43   

Section 2.14.

The Increased Loan Amount.   44   

Section 2.15.

Borrower Representative.   47   

Section 2.16.

Extension of Revolving Credit Termination Date.   47    ARTICLE III. – PAYMENTS,
FEES AND OTHER GENERAL PROVISIONS   47   

Section 3.1.

Payments.   47   

Section 3.2.

Pro Rata Treatment.   48   

Section 3.3.

Sharing of Payments, Etc.   49   

Section 3.4.

Several Obligations.   49   

Section 3.5.

Minimum Amounts.   49   

Section 3.6.

Fees.   50   

Section 3.7.

Computations.   51   

Section 3.8.

Usury.   51   

Section 3.9.

Agreement Regarding Interest and Charges.   51   

Section 3.10.

Statements of Account.   51   

Section 3.11.

Defaulting Lenders.   52   

Section 3.12.

Taxes.   54    ARTICLE IV. – YIELD PROTECTION, ETC.   56   

Section 4.1.

Additional Costs; Capital Adequacy.   56   

Section 4.2.

Suspension of LIBOR Loans.   58   

Section 4.3.

Illegality.   58   

Section 4.4.

Compensation.   59   

Section 4.5.

Affected Lenders.   59   

Section 4.6.

Treatment of Affected Loans.   60   

Section 4.7.

Change of Lending Office.   60   

Section 4.8.

Assumptions Concerning Funding of LIBOR Loans.   60   

 

- i -



--------------------------------------------------------------------------------

ARTICLE V. – CONDITIONS PRECEDENT   61   

Section 5.1.

Initial Conditions Precedent.   61   

Section 5.2.

Conditions Precedent to All Loans and Letters of Credit.   63    ARTICLE
VI. – REPRESENTATIONS AND WARRANTIES   63   

Section 6.1.

Representations and Warranties.   63   

Section 6.2.

Survival of Representations and Warranties, Etc.   69    ARTICLE
VII. – AFFIRMATIVE COVENANTS   70   

Section 7.1.

Preservation of Existence and Similar Matters.   70   

Section 7.2.

Compliance with Applicable Law and Material Contracts.   70   

Section 7.3.

Maintenance of Property.   70   

Section 7.4.

Conduct of Business.   71   

Section 7.5.

Insurance.   71   

Section 7.6.

Payment of Taxes and Claims.   71   

Section 7.7.

Visits and Inspections.   71   

Section 7.8.

Use of Proceeds; Letters of Credit.   72   

Section 7.9.

Environmental Matters.   72   

Section 7.10.

Books and Records.   72   

Section 7.11.

Further Assurances.   73   

Section 7.12.

Replacement or Addition of Unencumbered Properties.   73   

Section 7.13.

Removal of Unencumbered Property.   74   

Section 7.14.

REIT Status.   75   

Section 7.15.

Exchange Listing.   75   

Section 7.16.

Distributions of Income to EPR.   75   

Section 7.17.

Failure of Certain Unencumbered Assets Representations and Warranties.   75   

Section 7.18.

Unencumbered Property.   76    ARTICLE VIII. – INFORMATION   77   

Section 8.1.

Financial Statements, Certificates and Information.   77   

Section 8.2.

Other Information.   80    ARTICLE IX. – NEGATIVE COVENANTS   81   

Section 9.1.

Financial Covenants.   82   

Section 9.2.

Distributions.   83   

Section 9.3.

Indebtedness.   84   

Section 9.4.

Permitted Investments.   85   

Section 9.5.

ERISA Exemptions.   87   

Section 9.6.

Liens.   87   

Section 9.7.

Merger, Consolidation, Sales of Assets and Other Arrangements.   87   

Section 9.8.

Fiscal Year.   88   

Section 9.9.

Modifications to Material Contracts.   88   

Section 9.10.

Modifications of Organizational Documents.   88   

Section 9.11.

Transactions with Affiliates.   88    ARTICLE X. – DEFAULT   89   

Section 10.1.

Events of Default.   89   

Section 10.2.

Limitation of Cure Periods.   92   

Section 10.3.

Remedies Upon Default.   93   

Section 10.4.

Allocation of Proceeds.   94   

Section 10.5.

Collateral Account.   94   

Section 10.6.

Performance by Agent.   95   

 

- ii -



--------------------------------------------------------------------------------

Section 10.7.

Rights Cumulative.   95    ARTICLE XI. – THE AGENT   96   

Section 11.1.

Authorization and Action.   96   

Section 11.2.

Agent’s Reliance, Etc.   96   

Section 11.3.

Notice of Defaults.   97   

Section 11.4.

KeyBank as Lender.   97   

Section 11.5.

Approvals of Lenders.   98   

Section 11.6.

Lender Credit Decision, Etc.   98   

Section 11.7.

Indemnification of Agent.   99   

Section 11.8.

Successor Agent.   100   

Section 11.9.

Titled Agents.   100    ARTICLE XII. – MISCELLANEOUS   101   

Section 12.1.

Notices.   101   

Section 12.2.

Expenses.   102   

Section 12.3.

Setoff.   102   

Section 12.4.

Litigation; Jurisdiction; Other Matters; Waivers.   103   

Section 12.5.

Successors and Assigns.   104   

Section 12.6.

Amendments.   106   

Section 12.7.

Nonliability of Agent and Lenders.   108   

Section 12.8.

Confidentiality.   109   

Section 12.9.

Indemnification.   109   

Section 12.10.

Termination; Survival.   111   

Section 12.11.

Severability of Provisions.   112   

Section 12.12.

GOVERNING LAW.   112   

Section 12.13.

Patriot Act.   112   

Section 12.14.

Counterparts.   112   

Section 12.15.

Obligations with Respect to Borrowers.   112   

Section 12.16.

Limitation of Liability.   113   

Section 12.17.

Entire Agreement.   113   

Section 12.18.

Construction.   113   

Section 12.19.

Amendment and Restatement.   113   

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

Initial Subsidiary Borrowers

SCHEDULE 1.1(B)

Initial Eligible Real Estate

SCHEDULE 2

Eligible Real Estate Qualification Documents

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Title to Properties; Liens

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(j)

Taxes Subject to Audit

SCHEDULE CA

Commitments

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E-1

Form of Revolving Credit Note

EXHIBIT E-2

Form of Term Loan Note

EXHIBIT F

Form of Compliance Certificate

EXHIBIT G

Form of Availability Certificate

EXHIBIT H

Form of Joinder Agreement

 

- iv -



--------------------------------------------------------------------------------

AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT

THIS AMENDED, RESTATED, AND CONSOLIDATED CREDIT AGREEMENT (this “Agreement”)
dated as of April 24, 2015 by and among EPR PROPERTIES, a Maryland real estate
investment trust (“EPR”), the Subsidiary Borrowers (as defined herein), the
Lenders (as defined herein) and KEYBANK NATIONAL ASSOCIATION, as administrative
agent (“KeyBank” and/or the “Agent”), JPMORGAN CHASE BANK, N.A. and RBC CAPITAL
MARKETS, as co-syndication agents (the “Syndication Agents”), CITIBANK, N.A.,
BANK OF AMERICA, N.A., and BARCLAYS BANK PLC, as co-documentation agents (the
“Documentation Agents”), and each of KEYBANC CAPITAL MARKETS, LLC, J.P. MORGAN
SECURITIES, INC. and RBC CAPITAL MARKETS, as joint lead arrangers and joint book
runners (each as “Arrangers”), and each of the financial institutions initially
a signatory hereto together with their assignees pursuant to Section 12.5.(d).
EPR and the Subsidiary Borrowers are each referred to herein as a “Borrower” and
are collectively referred to herein as the “Borrowers.”

WHEREAS, certain lenders have made available to the Borrower a revolving credit
facility pursuant to the terms of that certain Second Amended and Restated
Credit Agreement dated as of July 23, 2013 (the “Existing Revolving Agreement”);

WHEREAS, certain lenders have made available to the Borrower a term loan
facility pursuant to that certain Amended and Restated Credit Agreement dated as
of July 23, 2013 (the “Existing Term Agreement”; and, together with the Existing
Revolving Agreement, each an “Existing Agreement” and, collectively, the
“Existing Agreements”);

WHEREAS, the Borrowers have requested, and the Agent and the Lenders have
agreed, to amend, restate and consolidate, in full, the Existing Agreements in
accordance with the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Revolving Agreement and the Existing Term Agreement are hereby
amended, restated and consolidated to read as follows:

ARTICLE I. – DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Additional Costs” has the meaning given that term in Section 4.1.

“Adelaar Project” means a planned development in Sullivan County, New York,
expected to consist of a casino and resort complex, other than any portion of
such complex that, after the Agreement Date, is income producing or is sold to a
Person not related to EPR.



--------------------------------------------------------------------------------

“Adelaar Value” means the lower of cost or appraised value of EPR and its
Subsidiaries’ interest in the Adelaar Project.

“Adjusted EBITDA” means EBITDA for the most recent quarter ended, less the
Replacement Reserve amount.

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on any LIBOR Loan is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

“Affected Lender” has the meaning given that term in Section 4.5.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of ten percent (10%) or more
of the (i) partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) or (ii) a managing member’s
interest in a limited liability company.

“Agent” means KeyBank National Association, as administrative agent for the
Lenders under the terms of this Agreement, and any of its successors.

“Aggregate Credit Exposure” means the aggregate Revolving Credit Exposure and
Term Loan Exposure of all of the Lenders.

“Aggregate Underwriteable Cash Flow” means the sum of the Underwriteable Cash
Flow for the Unencumbered Pool.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means:

 

  (a) for the Revolving Credit Facility, for any day, with respect to any Base
Rate Loan or LIBOR Loan, or with respect to the fee payable with respect to any
Letter of Credit payable hereunder, or with respect to the facility fee payable
pursuant to Section 3.6 hereof, as the case may be, the applicable rate per
annum set forth below under the caption “Base Rate Margin,” “LIBOR Margin” or
“Facility Fee,” as the case may be, based upon the ratings by each Rating Agency
on such date for the Index Debt:

 

Category

  

S&P/Fitch Ratings:

  

Moody’s Ratings:

  

Base Rate

Margin

  

LIBOR

Margin

  

Facility

Fee

1    >=A-    >=A3    0.0 bps    87.5 bps    12.5 bps 2    =BBB+    =Baa1    0.0
bps    92.5 bps    15.0 bps 3    =BBB    =Baa2    5.0 bps    105.0 bps    20.0
bps 4    =BBB-    =Baa3    25.0 bps    125.0 bps    25.0 bps 5    <=BB+    <=Ba1
   65.0 bps    165.0 bps    30.0 bps

 

  (b) for the Term Loan, for any day, with respect to any Base Rate Loan or
LIBOR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Base Rate Margin” or “LIBOR Margin”, as the case may be,
based upon the ratings by each Rating Agency on such date for the Index Debt:

 

Category

  

S&P/Fitch Ratings:

  

Moody’s Ratings:

  

Base Rate

Margin

  

LIBOR

Margin

1    ³A-    =A3    0.0 bps    90.0 bps 2    =BBB+    =Baa1    0.0 bps    97.5
bps 3    =BBB    =Baa2    15.0 bps    115.0 bps 4    =BBB-    =Baa3    40.0 bps
   140.0 bps 5    <=BB+    <=Ba1    90.0 bps    190.0 bps

For purposes of the foregoing, (i) if a Rating Agency shall not have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), then such Rating Agency shall be
deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by at least two of the Rating
Agencies for the Index Debt fall within the same category, the Applicable Margin
shall be that category, (iii) if the ratings established or deemed to have been
established by the three Rating

 

- 3 -



--------------------------------------------------------------------------------

Agencies for the Index Debt all fall within different categories, the Applicable
Margin shall be the median of the three categories; and (iv) if the ratings
established or deemed to have been established by a Rating Agency shall be
changed (other than as a result of a change in the rating system of such Rating
Agency), such change shall be effective as of the date on which it is first
announced by such Rating Agency, irrespective of when notice of such change
shall have been furnished by the Borrowers to the Agent and the Lenders pursuant
to Section 8.1.(g) hereof or otherwise. Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of a Rating Agency shall change, or if any Rating
Agency shall cease to be in the business of rating corporate debt obligations,
the Borrowers and the Required Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Arrangers” has the meaning given that term in the preamble hereto.

“Assignee” has the meaning given that term in Section 12.5(d).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Agent and Borrower Representative,
as applicable, substantially in the form of Exhibit A.

“Availability” means the amount which is the lesser of

 

  (a) the Facility Amount, or

 

  (b) (i) the lesser of

 

  (A) sixty percent (60%) of Unencumbered Asset Value, or

 

  (B) the Unencumbered Mortgageability Amount,

 

  minus   

 

  (ii) the aggregate amount of EPR’s consolidated Unsecured Indebtedness
(excluding the Aggregate Credit Exposure);

provided however, that in no event shall assets that are not related to
Entertainment Real Estate, Education Real Estate or Recreation Real Estate
exceed in the aggregate forty percent (40%) of the amount of clause (b)(i)(A)
immediately above. Notwithstanding the aforesaid, the Unencumbered Pool will at
all times consist of at least ten (10) Unencumbered Properties, and no single
property shall account for more than twenty (20%) percent of the total
Unencumbered Asset Value.

“Availability Certificate” has the meaning given that term in Section 8.1(c)
herein.

 

- 4 -



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1/2 of one percent (1%), and (c) the then applicable Adjusted
LIBOR for one month interest periods plus one percent (1%). Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Adjusted LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBOR,
respectively.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Base Rent” means, with respect to any Lease, the minimum periodic contractual
rent payable thereunder, excluding reimbursement or recovery of common area
maintenance or other property operating expenses and excluding percentage rent.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bonds” means, collectively, the following notes issued by EPR and guaranteed or
to be guaranteed by the Subsidiary Borrowers (a) the $250,000,000 original face
amount 7.750% Senior Notes due 2020, (b) the $350,000,000 original face amount
5.750% Senior Notes due 2022, (c) the $275,000,000 original face amount 5.250%
Senior Notes due 2023, and (d) the $300,000,000 original face amount 4.500%
Senior Notes due 2025; together with any refinancings of such notes that may be
incurred in accordance with the terms of this Agreement.

“Borrower(s)” has the meaning as defined in the preamble hereto.

“Borrower Representative” means EPR.

“Building(s)” means with respect to each parcel of Real Estate, all of the
buildings, structures and improvements now or hereafter located thereon.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political

 

- 5 -



--------------------------------------------------------------------------------

subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least
“A-2” or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s, in each case with maturities of not more than one year from
the date acquired; and (e) investments in money market funds registered under
the Investment Company Act of 1940, as amended, which have net assets of at
least $500,000,000.00 and at least eighty-five percent (85%) of whose assets
consist of securities and other obligations of the type described in clauses
(a) through (d) above.

“Change in Control” means the occurrence of any of the following:

(a) any Person (including, without limitation, a Person’s Affiliates and
associates) or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder) shall have acquired after the Effective Date
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of any such other Person
equal to at least fifty percent (50%); or

(b) as of any date a majority of the trustees, directors, managers or other
individuals or entities performing similar functions of any Person consists of
individuals or entities who were not either (i) trustees, directors, managers or
such similar controlling individuals or entities, as the case may be, of such
Person as of the corresponding date of the previous year (provided, however,
that the initial trustees, directors, managers or similar controlling
individuals or entities for reference purposes of this clause (b)(i) shall be
the trustees, directors, managers or similar controlling individuals or entities
as of the Effective Date); (ii) selected or nominated to become trustees,
directors, managers or similar controlling individuals or entities by the other
trustees, directors, managers or similar controlling individuals or entities of
said Person of which a majority consisted of individuals or entities described
in clause (b)(i) above; or (iii) selected or nominated to become trustees,
directors, managers or similar controlling individuals or entities by such
trustees, directors, managers or similar controlling individuals or entities of
said Person of which a majority consisted of individuals or entities, as the
case may be, described in clause (b)(i), above or individuals or entities, as
the case may be, described in clause (b)(ii) above;

provided, that no Change in Control shall be deemed to have occurred with
respect to any Subsidiary Borrower if the voting stock or other equity interests
of the Subsidiary Borrower is sold or otherwise disposed of pursuant to a
transaction permitted under Section 9.7 or any other provision of this Agreement
or if at the time of such sale or other disposition the Subsidiary Borrower does
not own or otherwise have an interest in any assets included in the Unencumbered
Pool or is otherwise entitled, pursuant to Section 7.13, to be released
generally from the provisions of this Agreement, the Notes and the other Loan
Documents.

 

- 6 -



--------------------------------------------------------------------------------

“Collateral Account” means any collateral account established pursuant to
Sections 2.6, 2.11 or 10.1 and which is maintained with or under the custody or
control of the Agent, as the Agent may elect; which collateral account shall be
governed by and subject to the provisions of Section 10.5 and any other
applicable provisions of this Agreement.

“Commission” means the Securities and Exchange Commission.

“Commitment” means, as to each Lender, the Revolving Credit Commitment and Term
Loan Commitment of such Lender (or either of them, as the context requires).

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) (i) if the Term Loan Commitments have not been fully utilized
or terminated, the unutilized amount of such Lender’s Term Loan Commitment plus
(ii) the amount of such Lender’s Revolving Credit Commitment plus (iii) the
amount of such Lender’s outstanding Term Loans to (b) (i) if the Term Loan
Commitments have not been fully utilized or terminated, the unutilized amount of
the Term Loan Commitments of all Lenders plus (ii) the Revolving Credit
Commitments of all Lenders plus (iii) the sum of the outstanding Term Loans of
all Lenders; provided, however, that if at the time of determination any
applicable Commitments have been terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the ratio, expressed as a
percentage of (A) (i) the sum of the unpaid principal amount of all outstanding
Revolving Credit Exposure and Term Loans of such Lender, plus (ii) if the Term
Loan Commitments have not been fully utilized or terminated, the unutilized
amount of such Lender’s Term Loan Commitment to (B) (i) the sum of the aggregate
unpaid principal amount of all outstanding Revolving Credit Exposure and Term
Loan Exposure of all Lenders as of such date plus (ii) if the Term Loan
Commitments have not been fully utilized or terminated, the unutilized amount of
the Term Loan Commitments of all Lenders.

“Compliance Certificate” has the meaning given that term in Section 8.1(c)
herein.

“Consolidated” means with reference to any term defined herein, that term as
applied to the accounts of a Person and its direct and indirect Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means with respect to any period, an amount equal to the
EBITDA of EPR for such period determined on a Consolidated basis.

“Consolidated Interest Incurred” means for any period, interest incurred on all
Indebtedness of EPR (regardless of whether such interest was expensed or
capitalized in accordance with GAAP), determined on a Consolidated basis but
excluding amortization of deferred loan costs.

“Consolidated Tangible Net Worth” means EPR’s Tangible Net Worth determined on a
Consolidated basis.

“Contingent Obligation(s)” means, as to any Person, any obligation of such
Person guaranteeing or intending to guaranty any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not

 

- 7 -



--------------------------------------------------------------------------------

contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the payment of, or the ability of the primary
obligor to make payment of, such primary obligation or (d) otherwise to assure
or hold harmless the owner of such primary obligation against loss in respect
thereof; provided that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or contracting for purchase of real property in the ordinary course of
business, or obligations, indemnifications or guarantees of liabilities other
than with respect to the repayment of any Indebtedness, such as environmental
indemnities or “bad acts” indemnities, unless such obligations, indemnifications
or guarantees are being enforced by any applicable party entitled to rely
thereon. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan or (c) the issuance of a Letter of
Credit.

“Debt Service” means Consolidated Interest Incurred plus regularly scheduled
amortization payments for the most recent quarter (excluding balloon
maturities), excluding the non-cash portion of convertible debt interest
expense.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Rate” means a deemed rate of interest equal to, at any time of
determination, the weighted average interest rate of (a) a fully drawn Facility
Amount bearing interest at Adjusted LIBOR with a one month Interest Period plus
the Applicable Margin, and (b) all other Unsecured Indebtedness at the rate(s)
in effect for such Unsecured Indebtedness on the last day of the previous
quarter. If and to the extent any Unsecured Indebtedness (including, without
limitation, the Loans) is subject to an interest rate swap or similar Derivative
Contract, the Deemed Rate shall take into consideration the effect of such
Derivative Contract.

 

- 8 -



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.11(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower Representative in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Agent or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in any Letter of Credit) within two (2) Business Days of the date
when due, (b) has notified the Borrower Representative or the Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Agent or the Borrower, to confirm in writing to the
Agent and the Borrower Representative that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.11(b)) upon delivery of written notice of such determination to the
Borrower Representative and each Lender.

“Derivatives Contract(s)” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in

 

- 9 -



--------------------------------------------------------------------------------

limitation of the foregoing, the term “Derivatives Contract(s)” includes any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

“Distribution” means with respect to any Person, the declaration or payment of
any cash dividend or distribution on or in respect of any shares of any class of
capital stock or other beneficial interest of such Person; the purchase,
redemption, exchange or other retirement by such Person of any shares of any
class of capital stock or other beneficial interest of such Person, directly or
indirectly through a Subsidiary of such Person or otherwise; the return of
capital by such Person to its shareholders, partners, members or other owners as
such; or any other distribution on or in respect of any shares of any class of
capital stock or other beneficial interest of such Person; provided, however,
that the dividend or distribution of common stock of a Person shall not
constitute a Distribution with respect to such Person.

“Documentation Agents” has the meaning set forth in the Preamble hereto.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means with respect to any Person (or any asset of any Person) for any
period, all as determined in accordance with GAAP, an amount equal to the sum of
(a) the Net Income of such Person (or attributable to such asset) for such
period plus (b) depreciation and amortization, interest expense and income taxes
for such period minus (c) equity in earnings from unconsolidated Subsidiaries
for such period plus (d) ordinary cash distributions (exclusive of any
distributions received from capital events) actually received from such
unconsolidated Subsidiaries for such period, minus (e) straight line rents for
such period, minus (f) any gains (plus the losses) from extraordinary items or
asset sales or writeups or forgiveness of or early extinguishment of debt for
such period, plus (g) non-cash impairment charges, plus (h) transaction costs
and acquisition related expenses which are required to be deducted from net
income under FASB ASC Topic 805 on Business Combinations, plus (i) provisions
for loan losses, plus (j) severance expense. All of the foregoing to be
calculated without duplication and with respect to (b)—(j), only to the extent
the same has been included in the calculation of such net income.

“Education Real Estate” means education real estate as so classified by the
Borrower Representative including public charter schools, early childhood
centers, private schools (K-12), and similar education properties (including but
not limited to EPR Senior Property Loans secured by EPR Senior First Mortgages
on such properties).

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Required Lenders.

“Eligible Assignee” means any of (a) a commercial bank or other financial
institution organized under the laws of the United States, or any State thereof
or the District of Columbia,

 

- 10 -



--------------------------------------------------------------------------------

and having total assets in excess of $1,000,000,000.00; (b) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof or the District of Columbia, and having a net worth of at
least $100,000,000.00, calculated in accordance with generally accepted
accounting principles; (c) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having total assets in excess of $1,000,000,000.00, provided that such bank is
acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD; (d) the central
bank of any country which is a member of the OECD; (e) any other assignee that,
in the reasonable judgment of the Agent, is a reputable institutional investor
with substantial experience in lending and originating loans similar to the
Loan, or in purchasing, investing in or otherwise holdings such loans, having a
financial net worth of at least $500,000,000.00; (f) any Lender or Lender
Affiliate or a Related Fund of a Lender. For the purposes hereof, “Lender
Affiliate” shall mean, (i) with respect to any Person who would otherwise be an
Eligible Assignee under clauses (a) – (e), above (a “Qualified Assignee”), an
Affiliate of such Qualified Assignee which is an entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business, with sufficient assets to meet its funding
obligations hereunder, and is administered (including as placement agent
therefor) or managed by a Qualified Assignee or an Affiliate of such Qualified
Assignee and (ii) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit, with sufficient assets to meet its
funding obligations hereunder, and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor (i.e., a Related Fund
of such Lender). Further, for the purposes hereof, “Related Fund” shall mean,
with respect to a Lender, a fund that invests in loans, any other such fund
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such advisor with sufficient assets to meet its funding obligations
hereunder. No Borrower or any affiliate of a Borrower shall be an Eligible
Assignee.

“Eligible Canadian Subsidiary” means a wholly owned Canadian direct or indirect
subsidiary of EPR or a Subsidiary Borrower or Subsidiary Borrowers.

“Eligible Real Estate” means Real Estate:

(a) (i) which is owned in fee by a Subsidiary Borrower or an Eligible Canadian
Subsidiary; (ii) which is encumbered by a ground lease to a Subsidiary Borrower
or an Eligible Canadian Subsidiary, acceptable to the Agent in its reasonable
discretion; or (iii) in which a Subsidiary Borrower or an Eligible Canadian
Subsidiary holds an EPR Senior First Mortgage, acceptable to the Agent in its
reasonable discretion;

(b) which is located within the United States or Canada;

(c) which consists of one or more of the following income-producing properties:

(i) Entertainment Real Estate;

 

- 11 -



--------------------------------------------------------------------------------

(ii) Education Real Estate;

(iii) Recreation Real Estate; or

(iv) other real estate and/or improvements which are none of (i), (ii) or
(iii) above, including without limitation, land under development subject to a
Lease or an EPR Senior First Mortgage;

(d) which is subject to a Lease to a third party (or parties) or to an EPR
Senior First Mortgage, in each case which is not in material default, and under
which the Tenant, other approved tenant or EPR Mortgagor, as the case may be, is
in actual occupancy of the property (or the property is under construction and
the Tenant or EPR Mortgagor, as the case may be, has entered into a Lease or EPR
Senior First Mortgage, as applicable, with respect to such property); it being
understood that copies of all Leases or EPR Senior First Mortgages for any
Unencumbered Property shall be provided to Agent or any Lender upon request
therefor;

(e) as to which all of the representations set forth in Section 7.18 of this
Agreement concerning Unencumbered Property are true and correct;

(f) as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents required by the Agent, or will receive and approve them
prior to inclusion of such Real Estate as an Unencumbered Property;

(g) which does not cause a violation of the Availability; and

(h) which is otherwise reasonably acceptable to the Agent.

For purposes of clause (d) immediately above, it is understood and agreed that,
in the case of real property under development, the Tenant or EPR Mortgagor need
not physically occupy the property during the development phase so long as the
Tenant or EPR Mortgagor is not in material default under the applicable Lease or
EPR Senior First Mortgage Loan with respect to such property under development.

“Eligible Real Estate Qualification Documents” has the same meaning as in
Schedule 2 attached hereto.

“Entertainment Real Estate” means entertainment real estate as so classified by
the Borrower Representative including Megaplex Movie Theaters,
Entertainment-Related Retail Improvements, Family Entertainment Centers and
similar entertainment venues (including, but not limited to, EPR Senior Property
Loans secured by EPR Senior First Mortgages on such properties).

“Entertainment-Related Retail Improvement(s)” means real estate owned by or
subject to a ground lease in favor of a Subsidiary Borrower (or an Eligible
Canadian Subsidiary) or encumbered by an EPR Senior First Mortgage that is used
for entertainment or retail purposes including but not limited to restaurants,
bowling alleys, arcades, live performance venues and other leisure venues.

 

- 12 -



--------------------------------------------------------------------------------

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the United States
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to environmental protection
or Hazardous Materials.

“EPR” has the meaning provided in the introduction of this Agreement.

“EPR Mortgagor” means a party which borrows pursuant to the terms of an EPR
Senior Property Loan, which loan is secured by an EPR Senior First Mortgage and
is otherwise evidenced by the EPR Senior Property Loan Documents.

“EPR Senior First Mortgage(s)” means a first priority senior mortgage granted to
a Subsidiary Borrower (or an Eligible Canadian Subsidiary) by an EPR Mortgagor
securing an EPR Senior Property Loan and encumbering any real estate and
improvements thereon, and upon which no other lien exists except for liens for
unpaid taxes, assessments and the like, not yet due and payable and liens on
equipment and the like owned or leased by the EPR Mortgagor which are permitted
pursuant to the terms of the related EPR Senior Property Loan Documents,
consisting of purchase money liens or liens on capital leases. References in
this Agreement to a “mortgage” or a “mortgage interest” shall be deemed to
include a deed of trust, deed to secure debt or similar real property security
instrument.

“EPR Senior Property Loan” means a first priority mortgage loan made to the
owner of any real estate and improvements thereon.

“EPR Senior Property Loan Documents” means, collectively, a promissory note from
an EPR Mortgagor to a Subsidiary Borrower (or an Eligible Canadian Subsidiary),
the EPR Senior First Mortgage serving as collateral for such note, along with
any related assignment of leases and rents from such EPR Mortgagor to such
Subsidiary Borrower (or, as applicable, such Eligible Canadian Subsidiary) and
any other documents or instruments delivered to a Subsidiary Borrower (or an
Eligible Canadian Subsidiary) evidencing or securing a EPR Senior Property Loan.
This term may also refer to such loan documents evidencing more than one EPR
Senior Property Loan.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

- 13 -



--------------------------------------------------------------------------------

“Equity Issuance” means the issuance and sale after the Effective Date by any of
EPR or its Subsidiaries of any equity securities of EPR or its Subsidiaries to
any Person who is not EPR or one of its Subsidiaries, including without
limitation pursuant to the exercise of options or warrants or pursuant to the
conversion of any debt securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrowers, any other Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with any Borrower or any
other Subsidiary, are treated as a single employer under Section 414 of the
Internal Revenue Code.

“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.

“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded FATCA Tax” means any tax, assessment or other governmental charge
imposed under FATCA that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

“Exhibitor EBITDAR” shall be determined as follows:

(a) The actual EBITDA of the exhibitor/tenant at an Unencumbered Property, which
EBITDA is derived specifically from said Unencumbered Property, plus the rent
expense of that exhibitor/tenant at said Unencumbered Property (the “Actual
Exhibitor EBITDAR”). The Agent and Lenders recognize that the Borrowers (or, as
applicable, any Eligible Canadian Subsidiaries) are not entitled to receive full
financial disclosure of the income statement of an exhibitor/tenant, which would
allow the calculation of Actual Exhibitor EBITDAR, but may receive such
information as a courtesy.

(b) In the event that Actual Exhibitor EBITDAR is not available, then the
calculation of Exhibitor EBITDAR shall be based upon the actual trailing 4
quarters revenue of the exhibitor/tenant at said Unencumbered Property
multiplied by an assumed Exhibitor EBITDAR margin of thirty-six percent
(36%) (the “Assumed Exhibitor EBITDAR”).

(c) In the event that Actual Exhibitor EBITDAR and Assumed Exhibitor EBITDAR are
not available, then the calculation of Exhibitor EBITDAR shall be based upon the
trailing 4 quarters box office receipts of the exhibitor/tenant at said
Unencumbered Property as determined by Rentrak (or, if Rentrak is unavailable,
by a similar box office sales tracking system), divided by .70, to arrive at
total revenues, and multiplied by an assumed Exhibitor EBITDAR margin of
thirty-six percent (36%).

 

- 14 -



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, but subject to
the defined term Underwriteable Cash Flow, for any exhibitor/tenant theatre
which has been in operation for less than four (4) quarters, Exhibitor EBITDAR
shall be deemed to equal the Unencumbered Property Net Operating Income for such
Unencumbered Property.

Further, notwithstanding anything to the contrary contained herein, where there
is an assumed Exhibitor EBITDAR margin of thirty-six percent (36%), such margin
shall be assumed, provided however, in the event that Agent determines in good
faith that a thirty-six percent (36%) Exhibitor EBITDAR margin is no longer
accurate, it may, from time to time, adjust the assumed Exhibitor EBITDAR margin
for purposes of this calculation.

“Existing Agreements” has the meaning set forth in the Preamble hereto.

“Existing Revolving Agreement” has the meaning set forth in the Preamble hereto

“Existing Term Agreement” has the meaning set forth in the Preamble hereto.

“Facility” means, collectively, the credit facilities described herein with
respect to the Loans up to the Facility Amount.

“Facility Amount” means the aggregate amount of the initial $1,000,000,000.00
Facility, consisting of the Revolving Facility Amount and the Term Facility
Amount, plus any increase thereto pursuant to Section 2.14, and less any
decrease to the Revolving Credit Facility Amount pursuant to Section 2.10.

“Family Entertainment Centers” means family entertainment real estate as so
classified by the Borrower Representative, and including, without limitation,
EPR Senior Property Loans secured by EPR Senior First Mortgages on such
properties.

“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof if, as amended, FATCA provides a commercially
reasonable mechanism to avoid the tax imposed thereunder by satisfying the
information reporting and other requirements of FATCA.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

- 15 -



--------------------------------------------------------------------------------

“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrowers hereunder or under any other Loan
Document.

“FFO” means with respect to EPR on a Consolidated basis, “funds from operations”
as defined in accordance with resolutions adopted by the Board of Governors of
the National Association of Real Estate Investment Trusts as in effect on the
Effective Date, and as amended from time to time (subject, however, to the
provisions of Section 1.2(b)), plus, to the extent deducted from funds from
operations, the sum of (a) transaction costs and acquisition related expenses
which are required to be deducted from net income under FASB ASC Topic 805 on
Business Combinations, (b) provisions for loan losses, (c) preferred equity
redemption charges, (d) costs associated with loan refinancings or pay-offs,
(e) losses on land sales, (f) deferred income taxes, and (g) severance expense,
and minus, to the extent included in funds from operations, any gains from
forgiveness of indebtedness and any gains on land sales.

“Fitch” means Fitch, Inc., and its successors.

“Fixed Charges” means, for the most recent quarter ended, the aggregate of Debt
Service plus any preferred dividends.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means principles that are (a) consistent with the principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors
(“FASB”), as in effect from time to time and (b) consistently applied with past
financial statements of the Person adopting the same principles; provided that a
certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in generally accepted accounting
principles) as to financial statements in which such principles have been
properly applied.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of Section 3(2) of ERISA maintained or contributed to by the Borrowers
or any ERISA Affiliate the benefits of which are guaranteed on termination in
full or in part by the PBGC pursuant to Title IV of ERISA, other than a
Multiemployer Plan.

 

- 16 -



--------------------------------------------------------------------------------

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million.

“Increase Effective Date” has the meaning set forth in Section 2.14(d).

“Increase Option” has the meaning set forth in Section 2.14(a).

“Indebtedness” means, at any date, without duplication, all obligations,
contingent and otherwise, direct or indirect, in respect of (a) all obligations
of such Person for borrowed money; (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business; (d) all
Capitalized Lease Obligations; (e) all obligations of such Person to reimburse
any bank or other Person in respect of amounts payable under a banker’s
acceptance; (f) all Redeemable Preferred Stock of such Person (in the event such
Person is a corporation); (g) all obligations of such Person to reimburse any
bank or other Person in respect of amounts paid or to be paid under a letter of
credit or similar instrument; (h) all Indebtedness of others secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person; (i) all obligations of such Person with respect to interest rate
protection agreements, foreign currency exchange agreements or other hedging
arrangements (valued as the termination value thereof computed in

 

- 17 -



--------------------------------------------------------------------------------

accordance with a method approved by the International Swap Dealers Association
and agreed to by such Person in the applicable hedging agreement, if any); and
(j) all Indebtedness of others Guaranteed by such Person.

“Indemnified Costs” has the meaning given that term in Section 12.9(a).

“Indemnified Party” has the meaning given that term in Section 12.9(a).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of EPR that is not guaranteed by any other Person (other than Subsidiaries of
EPR) or subject to any other credit enhancement.

“Intellectual Property” has the meaning given that term in Section 6.1(t).

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 and 6 months thereafter
(subject to availability on behalf of all the Lenders), as the Borrowers may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (a) if any Interest Period would otherwise end after the
Termination Date for such Loan, such Interest Period shall end on the
Termination Date for such Loan; and (b) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms. In determining the aggregate
amount of Investments outstanding at any particular time: (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

- 18 -



--------------------------------------------------------------------------------

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit H.

“KeyBank” means KeyBank National Association, together with its successors and
assigns.

“LC Commitment Amount” equals $100,000,000.00.

“LC Disbursement” means a payment made by the Agent pursuant to a Letter of
Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its applicable Revolving Commitment Percentage of the total LC
Exposure at such time.

“Lease” means any leases, license and agreement relating to the use or
occupation of space in any Building or of any Real Estate including without
limitation any ground leases therefor (collectively, the “Leases”).

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

“Letter of Credit” means any standby letter of credit issued by the Agent at the
request of the Borrowers and for the account of EPR or one of its Subsidiaries
in accordance with Section 2.2.

“Leverage Ratio” means the percentage determined by dividing the Total Debt by
the Total Asset Value.

“LIBOR” means, as applicable to any Interest Period for any LIBOR Loan, the rate
per annum as determined on the basis of the offered rates for deposits in
Dollars, for the period of time comparable to such Interest Period which appears
on the Reuters Screen LIBOR Page as of 11:00 a.m. London time on the day that is
two (2) Business Days preceding the first day of such Interest Period; provided,
however, if the rate described above does not appear on such page on any
applicable interest determination date, LIBOR shall be the rate for deposits in
Dollars for a period substantially equal to the Interest Period on the Reuters
Page “LIBO” (or such other page as may replace the LIBO Page on that service for
the purpose of displaying such rates), as of 11:00 a.m. (London Time), on the
day that is two (2) Business Days prior to the beginning of such Interest
Period. If the Reuters system is unavailable, then the rate for that date will
be determined on the basis of the offered rates for deposits in Dollars for a
period of time comparable to such Interest Period which are offered by four
major banks in the London interbank market at approximately 11:00 a.m. London
time, on the day that is two (2) Business

 

- 19 -



--------------------------------------------------------------------------------

Days preceding the first day of such Interest Period as selected by Agent. The
principal London office of each of the four major London banks will be requested
to provide a quotation of its U.S. dollar deposit offered rate. If at least two
such quotations are provided, the rate for that date will be the arithmetic mean
of the quotations. If fewer than two quotations are provided, the rate for that
date will be determined on the basis of the rates quoted for loans in Dollars to
leading European banks for a period of time comparable to such Interest Period
offered by major banks in New York City at approximately 11:00 a.m. (New York
City time), on the day that is two (2) Business Days preceding the first day of
such Interest Period. In the event that Agent is unable to obtain any such
quotation as provided above, it will be deemed that LIBOR pursuant to a LIBOR
Loan cannot be determined and the provisions of Section 4.2 shall apply.
Notwithstanding the foregoing if LIBOR shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

“LIBOR Revolving Loan” means a Revolving Credit Loan which is a LIBOR Loan.

“LIBOR Term Loan” means a Term Loan which is a LIBOR Loan.

“Lien(s)” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

“Loan” means a loan made by a Lender to any Borrower pursuant to Section 2.1(a)
or Section 2.1(b), and “Loans” the aggregate of all such Loans outstanding from
time to time.

“Loan Document(s)” means this Agreement, each Note and each other document or
instrument now or hereafter executed and delivered by a Borrower in connection
with, pursuant to or relating to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of EPR and its Subsidiaries considered as a whole; (b) the ability of the
Borrowers to perform their respective obligations under the Loan Documents; or
(c) the validity or enforceability of any of the Loan Documents or the rights or
remedies of Agent or the Lenders thereunder.

 

- 20 -



--------------------------------------------------------------------------------

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which EPR or any of its Subsidiaries is
a party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.

“Material Acquisition” means the acquisition of assets (including the assets of
any Person whose equity interests are acquired) after the Agreement Date, in a
single transaction or a series of related transactions, with a total cost that
is more than ten percent (10%) of the Total Asset Value based on the most recent
Compliance Certificate submitted prior to such acquisition.

“Megaplex Movie Theatre(s)” means a theater constructed or substantially
remodeled subsequent to 1995 for the showing of first run motion pictures which
theater contains multiple screens, digital sound and enhanced seat design.

“Minority Interest” means as to any Person, an ownership or other equity
investment in any other Person, which investment is not consolidated with the
accounts of such Person in accordance with GAAP.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Net Equity Proceeds” means the aggregate consideration received by EPR and/or
any of its Subsidiaries in respect of any Equity Issuance, net of (a) direct
costs (including, without limitation, legal, accounting and investment banking
fees and sales commissions) and (b) taxes paid or payable as a result thereof;
it being understood, (i) that “Net Equity Proceeds” shall include, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received by EPR and/or any of its Subsidiaries in any Equity
Issuance, and (ii) that “Net Equity Proceeds” shall not include cash proceeds
that are applied within thirty (30) days of the date of the related Equity
Issuance to retire capital stock.

“Net Income (or Loss)” means with respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP. The net income (or loss) of
a Person shall include, without duplication, the allocable share of the net
income (or loss) of any other Person in which a Minority Interest is owned by
such Person based on the ownership of such Person in such other Person.

“Net Rentable Area” means with respect to any Real Estate, the number of square
feet of floor area of any buildings, structures or improvements available for
leasing to tenants determined in accordance with the Rent Roll for such Real
Estate, the manner of such determination to be reasonably consistent for all
Real Estate of the same type unless otherwise approved by the Agent.

 

- 21 -



--------------------------------------------------------------------------------

“Note(s)” means has the meaning given that term in Section 2.9(a).

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1(a) or Section 2.1(b), as applicable,
evidencing the Borrowers’ request for a borrowing of Loans.

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.7 evidencing the Borrowers’ request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type.

“Obligation(s)” means all indebtedness, obligations and liabilities of the
Borrowers to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes, the Letters of Credit or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Participant” has the meaning given that term in Section 12.5(c).

“Patriot Act” means the USA Patriot Act (Title III or Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws if the imposition of such Lien could reasonably be expected
to have a Material Adverse Effect) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 7.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws or in connection with performance of bids
and trade contracts and leases where such Person is the tenant; (c) encumbrances
on the Real Estate permitted under the applicable Lease or EPR Senior Property
Loan Documents, or consisting of easements, rights of way, zoning restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto which do

 

- 22 -



--------------------------------------------------------------------------------

not materially detract from the value of such property for its intended business
use or impair the intended business use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) intercompany Liens among EPR and its
Subsidiaries securing intercompany obligations among such Persons that have been
subordinated to the Obligations on terms satisfactory to the Agent; (g) Liens
securing judgments for the payment of money (or appeal or other surety bonds
relating to such judgments) not constituting an Event of Default under
Section 10.1(k); (h) normal and customary rights of setoff against deposits in
favor of banks and other depository institutions; (i) Liens of a collecting bank
under Section 4-210 of the Uniform Commercial Code, or similar law, on items in
the course of collection; and (j) Liens on assets other than Unencumbered
Property provided that such Liens secure Indebtedness or other obligations that
may be incurred or maintained without violating Section 9.1 or Section 9.3 or
any other provision of this Agreement, including, without limitation, Liens in
existence as of the Agreement Date and set forth in Schedule 6.1(f) and any
renewals or refinancings thereof.

“Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association, business, or other legal entity,
and any government or any governmental agency or political subdivision thereof,
including but not limited to the Borrowers.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the rate that would otherwise be applicable at such time plus
three percent (3.0%).

“Potential Unencumbered Property” means any property of a Borrower (or an
Eligible Canadian Subsidiary) which is not at the time included in the
Unencumbered Pool and which consists of (i) Eligible Real Estate, or (ii) Real
Estate which is capable of becoming Eligible Real Estate through the approval of
the Agent and the completion and delivery of Eligible Real Estate Qualification
Documents.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

“Principal Office” means the office of the Agent located at 225 Franklin Street,
Boston, Massachusetts, or such other office of the Agent as the Agent may
designate from time to time.

 

- 23 -



--------------------------------------------------------------------------------

“Rating Agency” means each of Moody’s, S&P and Fitch.

“Real Estate” means all real property (including any improvements, fixtures,
equipment and related tangible personal property) in which EPR or any of its
Subsidiaries has a fee, leasehold, mortgage or other interest, including,
without limitation, the Unencumbered Properties.

“Recreation Real Estate” means recreational real estate as so classified by the
Borrower Representative including ski facilities, waterparks, amusement parks,
golf entertainment centers and similar recreational venues (including, but not
limited to, EPR Senior Property Loans secured by EPR Senior First Mortgages on
such properties).

“Redeemable Preferred Stock” means any preferred stock issued by a Person which
is at any time prior to the Termination Date either (i) mandatorily redeemable
(by sinking fund or similar payments or otherwise) or (ii) redeemable at the
option of the holder thereof.

“Register” has the meaning given that term in Section 12.5(e).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity;
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

“Reimbursement Obligations” has the meaning given that term in Section 2.2(d).

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“REIT Status” means with respect to EPR its status as a real estate investment
trust as defined in Section 856(a) of the Internal Revenue Code.

“Rent Roll” means a report prepared by the Borrowers showing for each
Unencumbered Property owned or leased by a Subsidiary Borrower (or, as
applicable, an Eligible Canadian Subsidiary) its occupancy, lease expiration
dates, lease rent and other information in substantially the form presented to
the Lenders prior to the date hereof or in such other form as may have been
approved by the Agent.

 

- 24 -



--------------------------------------------------------------------------------

“Replacement Reserve” means (i) with respect to any Real Estate owned or leased
by a Borrower (or, as applicable, an Eligible Canadian Subsidiary), an amount
equal to twenty cents ($.20) per annum multiplied by the Net Rentable Area of
such Real Estate, and (ii) with respect to any Real Estate that is subject to an
EPR Senior First Mortgage, an amount equal to twenty cents ($.20) per annum
multiplied by Borrowers’ reasonable good faith estimate of what the Net Rentable
Area of such Real Estate would have been had such Real Estate been subject to a
Lease rather than an EPR Senior First Mortgage.

“Required Lenders” means, as of any date, Lenders having greater than 50% of the
aggregate amount of the sum of (a) the Revolving Credit Commitments (not held by
Defaulting Lenders who are not entitled to vote), or, if the Revolving Credit
Commitments have been terminated or reduced to zero, the principal amount of the
aggregate outstanding Revolving Credit Loans (not held by Defaulting Lenders who
are not entitled to vote), (b) if the Term Loan Commitments have not been
terminated or reduced to zero, the Term Loan Commitments (not held by Defaulting
Lenders who are not entitled to vote), and (c) the principal amount of the
aggregate outstanding Term Loans (not held by Defaulting Lenders who are not
entitled to vote). Commitments and Loans held by Defaulting Lenders shall be
disregarded when determining the Required Lenders.

“Required Revolving Credit Lenders” means, as of any date, Revolving Credit
Lenders having greater than 50% of the aggregate amount of the Revolving Credit
Commitments (not held by Defaulting Lenders who are not entitled to vote), or,
if the Revolving Credit Commitments have been terminated or reduced to zero,
Lenders holding greater than 50% of the principal amount of the aggregate
Revolving Credit Exposure (not held by Defaulting Lenders who are not entitled
to vote). Revolving Credit Commitments and Revolving Credit Exposure held by
Defaulting Lenders shall be disregarded when determining the Required Revolving
Credit Lenders.

“Required Term Lenders” means, as of any date, Term Lenders having greater than
50% of the aggregate amount of the sum of (a) if the Term Loan Commitments have
not been terminated or reduced to zero, the Term Loan Commitments (not held by
Defaulting Lenders who are not entitled to vote), and (b) the principal amount
of the aggregate Term Loans (not held by Defaulting Lenders who are not entitled
to vote). Term Loan Commitments and Term Loans held by Defaulting Lenders shall
be disregarded when determining the Required Term Lenders.

“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer and the chief financial officer of such Borrower or
such Subsidiary.

“Revolving Commitment Percentage” means, as to each Revolving Credit Lender, the
ratio, expressed as a percentage, of (a) the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to (b) the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders; provided, however,
that if at the time of determination the Revolving Credit Lender’s Revolving
Credit Commitments have terminated or been reduced to zero (0), the “Revolving
Commitment Percentage” of each Revolving Credit Lender shall be the Revolving
Commitment Percentage of such Revolving Credit Lender in effect immediately
prior to such termination or reduction.

 

- 25 -



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.1(b), and (b) purchase participations in LC Exposures, in an amount up
to, but not exceeding, the amount set forth for such Lender on Schedule CA
attached hereto as such Lender’s “Revolving Credit Commitment Amount” or as set
forth in the applicable Assignment and Assumption Agreement, as the same may be
reduced from time to time pursuant to Section 2.10, or increased from time to
time pursuant to Section 2.14, or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5.

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
Revolving Credit Loans held by the Revolving Credit Lenders and (b) the LC
Exposure of the Revolving Credit Lenders.

“Revolving Credit Facility” means, at any time, the Revolving Credit Loans and
Letters of Credit which the Revolving Credit Lenders and Agent have agreed to
make or issue in accordance with the terms of this Agreement in the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments at such
time.

“Revolving Credit Facility Amount” means the initial $650,000,000.00 unsecured
revolving facility, plus any increase thereto pursuant to Section 2.14.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“Revolving Credit Loan” has the meaning specified in Section 2.1(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender.

“Revolving Credit Termination Date” means the earliest of (a) the date on which
the Revolving Credit Commitments are reduced to zero under Section 2.10,
(b) April 24, 2019, such date being subject to (i) extension pursuant to
Section 2.16 or (ii) modification pursuant to Section 2.14(e)(vi) with respect
to any new revolving tranche created under any Increase Option affecting the
Revolving Credit Facility, or (c) the date on which the Revolving Credit
Commitments are terminated pursuant to Section 10.3.

“Sanctioned Entity” means (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is subject to Sanctions.

“Sanctioned Person” means a Person or group named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time or any Sanctions-related list of designated Persons maintained by
OFAC or the U.S. Department of State, the United Nations Security Council, the
European Union, or any EU member state.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

- 26 -



--------------------------------------------------------------------------------

“Secured Indebtedness” means Indebtedness secured (via a pledge or otherwise) by
a Lien.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” (or, if more than one, “Subsidiaries”) means, for any Person, any
corporation, partnership or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other individuals performing similar
functions of such corporation, partnership or other entity (without regard to
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person and whose accounts are
consolidated with those of such Person pursuant to GAAP.

“Subsidiary Borrowers” means, initially, the entities described in
Schedule 1.1(A) hereto, each of which is a Wholly-Owned Subsidiary of EPR, and,
after the Effective Date, any other Wholly-Owned Subsidiary of EPR organized
under the laws of one of the States of the United States that becomes a Borrower
hereunder in compliance with the provisions of Section 7.12.

“Syndication Agents” has the meaning set forth in the Preamble hereto.

“Tangible Net Worth” means the equity of any Person as determined in accordance
with GAAP, less the total book value of all assets of such Person properly
classified as intangible assets under generally accepted accounting principles,
including such items as goodwill, the purchase price of acquired assets in
excess of the fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

 

- 27 -



--------------------------------------------------------------------------------

“Taxes” has the meaning given that term in Section 3.12.

“Tenant” means a tenant of a Subsidiary Borrower (or, as applicable, an Eligible
Canadian Subsidiary) which leases space in an Unencumbered Property pursuant to
a Lease.

“Term Lender” means any Lender that has a Term Loan Commitment.

“Term Loan” has the meaning specified in Section 2.1(a).

“Term Loan Commitment” means, as to each Term Lender, its obligation to make
Term Loans to the Borrowers pursuant to Section 2.1(a) , in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule CA attached
hereto as such Lender’s “Term Loan Commitment Amount” or as set forth in the
applicable Assignment and Assumption Agreement, or as increased from time to
time pursuant to Section 2.14, or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5.

“Term Loan Commitment Percentage” means, as to each Term Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Lender’s Term Loan
Commitment to (b) the aggregate amount of the Term Loan Commitments of all Term
Lenders; provided, however, that if at the time of determination the Term
Lender’s Term Loan Commitments have terminated or been reduced to zero (0), the
“Term Loan Commitment Percentage” of each Term Lender shall be the Term Loan
Commitment Percentage of such Term Lender in effect immediately prior to such
termination or reduction.

“Term Loan Exposure” means the aggregate Term Loans held by the Term Lenders.

“Term Loan Facility” means, at any time, the Term Loans which the Term Lenders
have agreed to make in accordance with the terms of this Agreement in the
aggregate amount of the Term Lenders’ Term Loan Commitments at such time.

“Term Loan Facility Amount” means the initial $350,000,000.00 unsecured term
facility, plus any increase thereto pursuant to Section 2.14.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender.

“Term Loan Termination Date” means the earlier of (a) April 24, 2020, such date
being subject to modification pursuant to Section 2.14(e)(vi) with respect to
any new term loan tranche created under any Increase Option affecting the Term
Loan Facility, and (b) the date on which the Term Loan are accelerated pursuant
to Section 10.1.

“Termination Date” means the Revolving Credit Termination Date or the Term Loan
Termination Date, as the context may require.

“Third Party Information” means information provided by or in reliance on
information provided by Tenants, EPR Mortgagors or other independent sources
acceptable to Agent, and upon which a Borrower (or, as applicable, an Eligible
Canadian Subsidiary) relies and has no knowledge or reason to believe is false,
inaccurate or misleading in any respects.

 

- 28 -



--------------------------------------------------------------------------------

“Titled Agents” means each of the Syndication Agents, the Documentation Agents,
and the Arrangers, and their respective successors and permitted assigns.

“Total Asset Value” means without duplication, the sum of: (1) unrestricted cash
and marketable securities held by EPR and its Subsidiaries; plus (2) Total Real
Estate Value; plus (3) non-income producing real estate at cost of EPR and its
Subsidiaries, to the extent not included in Total Real Estate Value, plus
(4) Adelaar Value, plus (5) assets associated with Guarantees issued by EPR or
one or more of its Subsidiaries, to the extent EPR or one or more of its
Subsidiaries has a subrogation claim, Lien or ownership interest with respect to
such assets and such assets are not included in Total Real Estate Value.

“Total Debt” means with respect to EPR and any of its Subsidiaries, without
duplication, all Indebtedness, plus the face amount of any undrawn letters of
credit, plus any Contingent Obligations.

“Total Real Estate Value” means EBITDA of EPR and its Subsidiaries for the most
recent quarter, with pro forma adjustments for any assets acquired or sold
during the relevant period, multiplied by four (4) (which is the annualization
factor), and then divided by the applicable capitalization rate. Such
capitalization rate shall be 8% for all Entertainment Real Estate (including,
without limitation, EPR Senior Property Loans secured by EPR Senior First
Mortgages on Entertainment Real Estate), and 9% for assets that are not
Entertainment Real Estate. Any asset under construction with an executed Lease
or EPR Senior First Mortgage will be included in Total Real Estate Value at
EPR’s actual carrying value until construction is completed.

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Underwriteable Cash Flow” means (1) with respect to Unencumbered Property that
is a Megaplex Movie Theatre (whether subject to a Lease or an EPR Senior First
Mortgage), determined and calculated per each (a) master lease, (b) tenant for
those leases that contain cross default provisions, or (c) each lease if neither
(a) nor (b) apply, as the lesser of (A) the Unencumbered Property NOI for the
trailing 4 quarter period, or (B) the Exhibitor’s EBITDAR for such Unencumbered
Property(ies) for the trailing 4 quarter period, divided by 1.25 (provided,
however, that, if a given Megaplex Movie Theatre has not been in operation for
one year, part B will not apply); and (2) with respect to each Unencumbered
Property(ies) that is not a Megaplex Movie Theatre, the Unencumbered Property
NOI for the most recently ended quarter and then annualized.

 

- 29 -



--------------------------------------------------------------------------------

“Unencumbered Asset Value” means with respect to the Unencumbered Properties,
the Aggregate Underwriteable Cash Flow as of the end of the most recent quarter,
with pro forma adjustments for any assets acquired or sold during the relevant
period, annualized, and then capitalized at the rate of (a) 8% for any
Entertainment Real Estate, and (b) 9% for all Unencumbered Properties that are
not Entertainment Real Estate. Any Unencumbered Pool asset under construction
with an executed Lease or EPR Senior First Mortgage not in material default
under the applicable Lease or EPR Senior First Mortgage Loan will be included in
the calculation at EPR’s carrying value until construction completion.

“Unencumbered Mortgageability Amount” means, at any time, an amount equal to the
quotient obtained by dividing the Underwritable Cash Flow for the trailing four
quarters by 2.0, and further dividing such quotient by the Deemed Rate.

“Unencumbered Pool” means the Eligible Real Estate which has been approved for
inclusion in the Unencumbered Pool.

“Unencumbered Property” or “Unencumbered Properties” means the Eligible Real
Estate owned or leased by Subsidiary Borrower (or an Eligible Canadian
Subsidiary) or subject to an EPR Senior First Mortgage, to be included in the
calculation of the Unencumbered Pool, and which has been or is in the future
approved by Agent in its reasonable discretion. Insofar as Unencumbered Property
consists of Eligible Real Estate that is subject to an EPR Senior First
Mortgage, the term “Unencumbered Property” shall be deemed to refer to such
Eligible Real Estate or the related EPR Senior Property Loan, as the context may
require. The initial Unencumbered Pool shall consist of the properties described
in Schedule 1.1(B) (collectively, the “Initial Eligible Real Estate”).
Subsequent to the Effective Date hereunder, the Borrowers may add other Eligible
Real Estate or substitute other Eligible Real Estate for all or a portion of the
Initial Eligible Real Estate subject to the compliance with the terms of this
Agreement.

“Unencumbered Property Net Operating Income or “Unencumbered Property NOI” means
with respect to any Unencumbered Property, for any period, the aggregate of
actual recurring “property revenues” earned by a Subsidiary Borrower (or, as
applicable, an Eligible Canadian Subsidiary) in such period (provided however
that any amounts accrued shall only include those amounts not more than 45 days
delinquent in arrears) for the Unencumbered Property (including Base Rent and
expense reimbursement, but excluding straight line and percentage rent), (or in
the case of Unencumbered Properties subject to EPR Senior First Mortgages, the
related mortgage loan interest income) and all as otherwise determined in
accordance with GAAP together with recoveries from tenants as determined in
accordance with GAAP, all such amounts shall be attributable to such period and
accrued according to GAAP, less (i) all “property expenses” consisting solely of
expenses incurred or accrued by a Subsidiary Borrower (or, as applicable, an
Eligible Canadian Subsidiary) that are directly related to the operation and
ownership of such Unencumbered Property, including any real estate taxes, sales
taxes, common area maintenance charges, accounting and administration, security,
utilities, maintenance, janitorial, premiums for casualty and liability
insurance or ground lease payments (excluding from the foregoing expenses for
depreciation, amortization, interest and leasing commissions with respect to
such Unencumbered Property) actually paid by a Subsidiary Borrower (or, as
applicable, an Eligible Canadian Subsidiary), and (ii) an allowance for property
management expenses calculated at the greater of (A) three percent (3.0%) of
Base Rent or (B)

 

- 30 -



--------------------------------------------------------------------------------

actual property management expenses (the “Management Expense”), and (iii) the
Replacement Reserve (provided that the deduction described in this clause
(iii) shall not apply to Unencumbered Property consisting of land under
development). If such period is less than a year, expenses described in clause
(i) above that are payable less frequently than monthly during the course of a
year (e.g., real estate taxes and insurance premiums) shall be adjusted by
“straight lining” the amounts so that such expenses are accrued on a monthly
basis over the course of a year and fairly stated for each period. In the event
that information for the trailing four (4) quarters or for any other period as
may be required hereunder, is not available for an Unencumbered Property, then,
if such Unencumbered Property is a new theatre or a new Lease executed by a
Tenant and a Subsidiary Borrower (or, as applicable, an Eligible Canadian
Subsidiary) in connection with the acquisition of an Unencumbered Property, then
for purposes of this calculation, “property revenues” shall mean the actual
annual base rent on an effective triple net basis for the Unencumbered Property,
as provided for in the applicable Lease less the Management Expense and less the
Replacement Reserve (or, in the case of an Unencumbered Property encumbered by
an EPR Senior First Mortgage, “property revenues” shall mean the actual interest
income for the Unencumbered Property). Additionally, as the Unencumbered
Property financial information becomes available (i.e., after the Unencumbered
Property has been in operation for one quarter, two quarters, etc.) such actual
information shall be used, as adjusted, by “annualizing” the amounts so that
such amounts are received on a monthly basis over the course of a year and
fairly stated for each period, and as further adjusted for “property expenses,”
Management Expense and Replacement Reserves.

“Unencumbered Property Replacement” means any substitution, replacement or
addition of Unencumbered Property hereunder, pursuant to Section 7.12 or Section
10.2.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
by the State of New York.

“Unsecured Indebtedness” means Indebtedness of EPR, on a Consolidated basis,
which is not Secured Indebtedness.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

Section 1.2. General; References to Times.

(a) GAAP. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if Borrowers notify Agent that
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if Agent notifies Borrowers that
Agent requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

- 31 -



--------------------------------------------------------------------------------

(b) FFO. If Borrowers notify Agent that the definition of FFO has been amended
by the Board of Governors of the National Association of Real Estate Investment
Trusts after the date of this Agreement and that Borrowers request an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in FFO or in the application thereof on the operation of such
provision (or if Agent notifies Borrowers that Agent requests an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in FFO or in the application thereof, then
such provision shall be interpreted on the basis of FFO as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

(c) References. References in this Agreement to “Sections”, “§”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
References herein to “including” or the like shall not be limiting and shall be
interpreted as “including but not limited to”. Unless explicitly set forth to
the contrary, a reference to “Subsidiary” means a Subsidiary of EPR or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of EPR. Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement. Unless otherwise indicated,
all references to time are references to New York, New York time.

Section 1.3. Property of Eligible Canadian Subsidiaries Included for
Availability Purposes; No Liability.

This Agreement provides that, subject to the terms and conditions set forth
herein, Eligible Real Estate owned or leased by an Eligible Canadian Subsidiary
or subject to an EPR Senior First Mortgage in favor of an Eligible Canadian
Subsidiary may be included in the Unencumbered Pool; and that such Eligible Real
Estate is to be treated generally in the same manner as Eligible Real Estate
owned or leased by a Subsidiary Borrower or subject to EPR Senior First Mortgage
in favor of a Subsidiary Borrower. In that regard, various representations,
warranties and other provisions of this Agreement apply to an Eligible Canadian
Subsidiary that has an ownership, leasehold or mortgage interest in Eligible
Real Estate included in the Unencumbered Pool or to such Eligible Real Estate.
Notwithstanding the foregoing or anything else in the Loan Documents to the
contrary, in no event shall any Eligible Canadian Subsidiary be deemed a
borrower under or a guarantor of this Agreement or the other Loan Documents or

 

- 32 -



--------------------------------------------------------------------------------

otherwise have any liability with respect to this Agreement or the other Loan
Documents. Without limiting the foregoing, no Eligible Canadian Subsidiary shall
now or hereafter have any liability with respect to the Obligations or as a
result of any breach of any covenant, representation, warranty or other
provision of this Agreement or any other Loan Document.

ARTICLE II. – CREDIT FACILITY

Section 2.1. Loans.

(a) The Term Loan. Subject to the terms and conditions set forth herein, the
Term Lenders severally agree to advance to the Borrowers up to the initial Term
Facility Amount based on a Notice of Borrowing delivered by the Borrowers. Term
Loan advances shall be made on no more than three (3) occasions, with the
Borrowers’ right to request Term Loan advances under this Section 2.1(a)
terminating on July 24, 2015. The principal amount of any Term Loan paid or
prepaid may not be reborrowed. After giving effect to the advance of any Term
Loan, the (A) Aggregate Credit Exposure outstanding shall not at any time exceed
the lesser of (i) the Facility Amount, (ii) the aggregate Commitments, or
(iii) the Availability, and (B) the Term Loan Exposure shall not at any time
exceed the lesser of (i) the Term Facility Amount, (ii) the aggregate Term Loan
Commitments, or (iii) the Availability less the Revolving Credit Exposure.

(b) The Revolving Credit Loan. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans to
the Borrowers from time to time during the period from the Effective Date to the
Revolving Credit Termination Date in an aggregate principal amount that will not
result in such Revolving Credit Lender’s Revolving Credit Exposure exceeding
such Revolving Credit Lender’s Revolving Credit Commitment; provided however,
that no Revolving Credit Lender shall be obligated to make a Revolving Credit
Loan in excess of such Revolving Credit Lender’s Revolving Commitment Percentage
of the difference between (i) the Availability less the Term Loan Exposure, and
(ii) the aggregate Revolving Credit Exposure of the Revolving Credit Lenders.
Subject to the terms and conditions of this Agreement, during the period from
the Effective Date to but excluding the Revolving Credit Termination Date, the
Borrowers may borrow, repay and reborrow Revolving Credit Loans hereunder. The
(A) Aggregate Credit Exposure outstanding shall not at any time exceed the
lesser of (i) the Facility Amount, (ii) the aggregate Commitments, or (iii) the
Availability, and (B) the aggregate Revolving Credit Exposures of the Revolving
Credit Lenders shall not at any time exceed the lesser of (i) the Revolving
Facility Amount, (ii) the aggregate Revolving Credit Commitments, or (iii) the
Availability less the Term Loan Exposure.

(c) Requesting Loans. The Borrowers shall give the Agent notice pursuant to a
Notice of Borrowing or telephonic notice of each borrowing of Loans. Each Notice
of Borrowing shall be delivered to the Agent before 11:00 a.m. (i) in the case
of LIBOR Loans, on the date three Business Days prior to the proposed date of
such borrowing and (ii) in the case of Base Rate Loans, on the date one Business
Day prior to the proposed date of such borrowing. Any such telephonic notice
shall include all information to be specified in a written Notice of Borrowing,
including an updated Availability Certificate and Compliance Certificate, and
shall be promptly confirmed in writing by the Borrowers pursuant to a Notice of
Borrowing sent to the Agent by telecopy on the same day of the giving of such
telephonic notice. The Agent will

 

- 33 -



--------------------------------------------------------------------------------

transmit by telecopy the Notice of Borrowing (or the information contained in
such Notice of Borrowing) to each Lender promptly upon receipt by the Agent.
Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrowers.

(d) Disbursement of Term Loan Proceeds. No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Term Lender will make available for
the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Term Loan to be made
by such Term Lender in accordance with such Term Lender’s Term Loan Commitment
Percentage. With respect to Term Loans to be made after the Effective Date,
unless the Agent shall have been notified by any Term Lender prior to the
specified date of borrowing that such Term Lender does not intend to make
available to the Agent the Term Loan to be made by such Term Lender on such
date, the Agent may assume that such Term Lender will make the proceeds of such
Term Loan available to the Agent on the date of the requested borrowing as set
forth in the Notice of Borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrowers the
amount of such Term Loan to be provided by such Term Lender. Subject to
satisfaction of the applicable conditions set forth in Article V, for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrowers no later than 2:00 p.m. on the date and at the account specified by
the Borrowers in such Notice of Borrowing.

(e) Disbursement of Revolving Credit Loan Proceeds. No later than 1:00 p.m. on
the date specified in the Notice of Borrowing, each Revolving Credit Lender will
make available for the account of its applicable Lending Office to the Agent at
the Principal Office, in immediately available funds, the proceeds of the
Revolving Credit Loan to be made by such Revolving Credit Lender. With respect
to Revolving Credit Loans to be made after the Effective Date, unless the Agent
shall have been notified by any Revolving Credit Lender prior to the specified
date of borrowing that such Revolving Credit Lender does not intend to make
available to the Agent the Revolving Credit Loan to be made by such Revolving
Credit Lender on such date, the Agent may assume that such Revolving Credit
Lender will make the proceeds of such Revolving Credit Loan available to the
Agent on the date of the requested borrowing as set forth in the Notice of
Borrowing and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrowers the amount of such Revolving
Credit Loan to be provided by such Revolving Credit Lender. Subject to
satisfaction of the applicable conditions set forth in Article V for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrowers no later than 2:00 p.m. on the date and at the account specified by
the Borrowers in such Notice of Borrowing.

Section 2.2. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
the Agent, on behalf of the Revolving Credit Lenders, agrees to issue for the
account of EPR or one of its Subsidiaries during the period from and including
the Effective Date to, but excluding, the date 30 days prior to the Revolving
Credit Termination Date one or more letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed the LC Commitment Amount.

 

- 34 -



--------------------------------------------------------------------------------

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to the reasonable approval by the Agent and the
Borrowers. Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance (or such longer period as the Agent may approve in its sole
discretion) or (ii) the Revolving Credit Termination Date; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the Agent
but in no event shall any such provision permit the extension of the expiration
date of such Letter of Credit beyond the Revolving Credit Termination Date
unless otherwise approved by the Agent and, in connection therewith, the
Borrowers agree to pledge and deliver to the Agent cash collateral equal to the
face amount of such Letter of Credit no later than thirty (30) days prior to the
Revolving Credit Termination Date.

(c) Requests for Issuance of Letters of Credit. The Borrowers shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days (or such shorter period of time as the Agent may approve
in its sole discretion) prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrowers shall also execute
and deliver such customary letter of credit application forms as requested from
time to time by the Agent. Provided the Borrowers have given the notice
prescribed by the first sentence of this subsection and subject to the other
terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V, the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary. Upon the written request of the Borrowers, the
Agent shall deliver to the Borrowers a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Agent from the beneficiary of
a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrowers of the amount to be paid by the Agent
as a result of such demand (the “Reimbursement Obligations”) and the date on
which payment is to be made by the Agent to such beneficiary in respect of such
demand; provided, however, the Agent’s failure to give, or delay in giving, such
notice shall not discharge the Borrowers in any respect from the applicable
Reimbursement Obligation. The Borrowers hereby unconditionally and irrevocably
agree to pay and reimburse the Agent for the amount of each demand for payment
under such Letter of Credit on or prior to the date on which payment is to be
made by the Agent to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (other than notice as provided in this
subsection). Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Revolving Credit
Lender that has acquired a participation therein under the second sentence of
Section 2.2(i) such Revolving Credit Lender’s Revolving Commitment Percentage of
such payment.

 

- 35 -



--------------------------------------------------------------------------------

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrowers shall advise the Agent
whether or not the Borrowers intend to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if they do, the Borrowers shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrowers fail to so advise the Agent, or if the Borrowers fail to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V would
permit the making of Revolving Credit Loans, the Borrowers shall be deemed to
have requested a borrowing of Revolving Credit Loans (which shall be Base Rate
Loans) in an amount equal to the unpaid Reimbursement Obligation and the Agent
shall give each Revolving Credit Lender prompt notice of the amount of the
Revolving Credit Loan to be made available to the Agent not later than 1:00 p.m.
and (ii) if such conditions would not permit the making of Revolving Credit
Loans, the provisions of subsection (j) of this Section shall apply. The
limitations of Section 3.5(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Agent
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Commitment of each Revolving Credit Lender shall be deemed
to be utilized for all purposes of this Agreement in an amount equal to the
product of (i) such Revolving Credit Lender’s Revolving Commitment Percentage
and (ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

(g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrowers
assume all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrowers’ obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect,

 

- 36 -



--------------------------------------------------------------------------------

impair or prevent the vesting of any of the Agent’s or any Lender’s rights or
powers hereunder. Any action taken or omitted to be taken by the Agent under or
in connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Agent or any Lender any liability to the Borrowers or any Lender. In this
regard, the obligation of the Borrowers to reimburse the Agent for any drawing
made under any Letter of Credit, and to repay any Revolving Credit Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which any Borrower may have at any time against the
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between any Borrower, the Agent, any Lender or any
other Person; (E) any demand, statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein or made in connection therewith being
untrue or inaccurate in any respect whatsoever; (F) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; (G) payment by the Agent under any Letter
of Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrowers’ Reimbursement Obligations; provided, however, that nothing in this
sentence shall affect any rights or defenses the Borrowers may have with respect
to any act or omission by the Agent or any Lender in connection with any Letter
of Credit, including, without limitation, any drawing thereunder, to the extent
such act or omission constitutes gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Notwithstanding anything to the contrary contained in this Section or
Section 12.9, but not in limitation of the Borrowers’ unconditional obligation
to reimburse the Agent for any drawing made under a Letter of Credit as provided
in this Section and to repay any Revolving Credit Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrowers shall
have no obligation to indemnify the Agent or any Lender in respect of any
liability incurred by the Agent or such Lender arising solely out of the gross
negligence or willful misconduct of the Agent or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrowers may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby

 

- 37 -



--------------------------------------------------------------------------------

would have complied with such conditions had it originally been issued hereunder
in such amended, supplemented or modified form or (ii) the Required Revolving
Credit Lenders (or all of the Revolving Credit Lenders if required by
Section 12.6) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrowers shall pay the Fees,
if any, payable under the last sentence of Section 3.6(b).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Agent of any Letter of Credit each Revolving Credit Lender shall be
deemed to have irrevocably and unconditionally purchased and received from the
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Revolving Credit Lender’s Revolving Commitment Percentage of
the liability of the Agent with respect to such Letter of Credit, and each
Revolving Credit Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Agent to pay and discharge when due, such
Revolving Credit Lender’s Revolving Commitment Percentage of the Agent’s
liability under such Letter of Credit. In addition, upon the making of each
payment by a Revolving Credit Lender to the Agent in respect of any Letter of
Credit pursuant to the immediately following subsection (j), such Revolving
Credit Lender shall, automatically and without any further action on the part of
the Agent or such Revolving Credit Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to the Agent
by the Borrowers in respect of such Letter of Credit and (ii) a participation in
a percentage equal to such Revolving Credit Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrowers in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the third and last sentences of Section 3.6(b)). Notwithstanding the
foregoing, in the event of a default in any Revolving Credit Lender’s
obligations to fund under this Agreement exists or any Revolving Credit Lender
is at such time a Defaulting Lender, the Agent shall have the right, but not the
obligation, to refuse to issue any Letter of Credit unless the Agent has entered
into satisfactory arrangements with the Borrowers and/or such Defaulting Lender
to eliminate the Agent’s risk with respect to such Defaulting Lender

(j) Payment Obligation of Lenders. Each Revolving Credit Lender severally agrees
to pay to the Agent on demand in immediately available funds in Dollars the
amount of such Revolving Credit Lender’s Revolving Commitment Percentage of each
drawing paid by the Agent under each Letter of Credit to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.2.(d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Lender shall be required to fund, whether as a Revolving Credit
Loan or as a participation, shall not exceed such Revolving Credit Lender’s
Revolving Commitment Percentage of such drawing. If the notice referenced in the
second sentence of Section 2.2(e) is received by a Revolving Credit Lender not
later than 11:00 a.m., then such Revolving Credit Lender shall make such payment
available to the Agent not later than 2:00 p.m. on the date of demand therefor;
otherwise, such payment shall be made available to the Agent not later than 1:00
p.m. on the next succeeding Business Day. Each Revolving Credit Lender’s
obligation to make such payments to the Agent under this subsection, and the
Agent’s right to receive the same, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Revolving
Credit Lender to make its payment under this subsection, (ii) the financial
condition of any Borrower, (iii) the existence of any Default or Event of
Default,

 

- 38 -



--------------------------------------------------------------------------------

including any Event of Default described in Section 10.1(h), Section 10.1(i) or
Section 10.1(j) or (iv) the termination of the Commitments. Each such payment to
the Agent shall be made without any offset, abatement, withholding or deduction
whatsoever.

(k) Information to Lenders. The Agent shall periodically deliver to the
Revolving Credit Lenders information setting forth the Stated Amount of all
outstanding Letters of Credit. Other than as set forth in this subsection, the
Agent shall have no duty to notify the Revolving Credit Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Agent to perform its requirements under this subsection shall not
relieve any Revolving Credit Lender from its obligations under Section 2.2(j).

Section 2.3. Rates and Payment of Interest on Loans.

(a) Rates. The Borrowers promise to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin; and

(ii) during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrowers shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrowers hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

(b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable on the third day of each calendar month, provided if such day is not a
Business Day, interest shall be due on the next succeeding Business Day.
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrowers. All determinations by
the Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrowers for all purposes, absent manifest error.

Section 2.4. Number of Interest Periods.

There may be no more than six (6) different Interest Periods outstanding at the
same time for LIBOR Term Loans, and no more than six (6) different Interest
Periods outstanding at the same time for LIBOR Revolving Loans.

 

- 39 -



--------------------------------------------------------------------------------

Section 2.5. Repayment of Loans.

(a) Term Loan. The Borrowers shall repay the entire outstanding principal amount
of, and all accrued but unpaid interest on, the Loans on the Term Loan
Termination Date.

(b) Revolving Credit Loan. The Borrowers shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loans on the
Revolving Credit Termination Date.

Section 2.6. Prepayments.

(a) Optional. Subject to Section 4.4, the Borrowers may elect to prepay Term
Loans and/or Revolving Credit Loans, in whole or in part, at any time, in each
case without premium or penalty. The Borrowers shall give the Agent at least one
Business Day’s prior written notice of the prepayment of any Loan. For the
avoidance of doubt, it is understood and agreed that the Borrowers may
voluntarily prepay the Revolving Credit Loans without prepaying the Term Loans,
and vice versa.

(b) Mandatory. Except as otherwise provided in Section 10.4:

(i) If at any time the aggregate Revolving Credit Exposure of all of the
Revolving Credit Lenders exceeds the lesser of (a) the aggregate amount of the
Revolving Credit Commitments in effect at such time, or (b) the Availability
less the Term Loan Exposure, the Borrowers shall promptly (and in any event,
within 2 Business Days after notice thereof from the Agent) pay to the Agent for
the accounts of the Revolving Credit Lenders the amount of such excess. Such
payment shall be applied to pay all amounts of principal outstanding on the
Revolving Credit Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2 and if any Letters of Credit are outstanding at such time the
remainder, if any, shall be deposited into the Collateral Account for
application to any LC Exposure. If the Borrowers are required to pay any
outstanding LIBOR Revolving Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrowers shall pay all amounts due
under Section 4.4.

(ii) If at any time the Aggregate Credit Exposure exceeds the aggregate amount
of the Availability at such time, the Borrowers shall promptly (and in any
event, within two (2) Business Days after notice thereof from the Agent) pay to
the Agent for the accounts of the Lenders (as applicable) the amount of such
excess, such payment first be applied to (i) pay all amounts of principal
outstanding on the Revolving Credit Loans and any Reimbursement Obligations pro
rata in accordance with Section 3.2 and if any Letters of Credit are outstanding
at such time the remainder, if any, shall be deposited into the Collateral
Account for application to any LC Exposure, and then (ii) to the outstanding
balance of the Term Loans. If the Borrowers are required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrowers shall pay all amounts due under
Section 4.4.

 

- 40 -



--------------------------------------------------------------------------------

Section 2.7. Continuation.

So long as no Event of Default shall exist, the Borrowers may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrowers giving to the Agent a
Notice of Continuation not later than 11:00 a.m. on the third Business Day prior
to the date of any such Continuation. Such notice by the Borrowers of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrowers once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrowers shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if an Event of Default
shall exist, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.8 or the Borrowers’ failure to comply with any of
the terms of such Section. Notwithstanding anything in this Agreement to the
contrary, if a Default exists at the time of a Continuation of a Loan, the
Interest Period for such continued Loan shall not exceed one month.

Section 2.8. Conversion.

The Borrowers may on any Business Day, upon the Borrowers’ giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist. Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrowers shall pay accrued interest to the date of
Conversion on the principal amount so Converted (with such interest being
payable at the time provided in Section 2.3(b)). Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans. Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrowers once given. Notwithstanding anything in this Agreement
to the contrary, if a Default exists at the time of a Conversion of a Base Rate
Loan to a Libor Loan, the Interest Period for such Libor Loan shall not exceed
one month.

 

- 41 -



--------------------------------------------------------------------------------

Section 2.9. Notes.

(a) Notes.

(i) The Revolving Credit Loans made by each Revolving Credit Lender shall, in
addition to this Agreement, if requested by such Revolving Credit Lender, also
be evidenced by a promissory note of the Borrowers substantially in the form of
Exhibit E-1 (each a “Revolving Credit Note”), payable to the order of such
Lender in a principal amount equal to the amount of its Revolving Credit
Commitment as originally in effect and otherwise duly completed.

(ii) The Term Loans made by each Term Lender shall, in addition to this
Agreement, if requested by such Term Lender, also be evidenced by a promissory
note of the Borrowers substantially in the form of Exhibit E-2 (each a “Term
Loan Note”), payable to the order of such Term Lender in a principal amount
equal to the amount of its Term Loan Commitment as originally in effect and
otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrowers under any of the Loan
Documents.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrowers of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrowers, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrowers shall at their own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

Section 2.10. Voluntary Reductions of the Commitment.

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Credit Commitments (for which purpose use of the
Revolving Credit Commitments shall be deemed to include the aggregate amount of
LC Exposure) at any time and from time to time without penalty or premium upon
not less than 5 Business Days prior written notice to the Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction and shall be irrevocable once given and
effective only upon receipt by the Agent; provided, however, that if the
Borrowers seek to reduce the aggregate amount of the Revolving Credit
Commitments below $100,000,000.00, then the Revolving Credit Commitments shall
all automatically and permanently be reduced to zero. The Agent will promptly
transmit such notice to each Revolving Credit Lender. The Commitments, once
terminated or reduced may not be increased or reinstated.

 

- 42 -



--------------------------------------------------------------------------------

Section 2.11. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on the date the Revolving Credit Commitments are terminated or reduced to
zero (whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrowers
shall, on such date, pay to the Agent an amount of money equal to the Stated
Amount of such Letter(s) of Credit for deposit into the Collateral Account.

Section 2.12. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Agent shall not be required to
issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.10 shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments the
aggregate principal amount of all outstanding Loans, together with the aggregate
amount of all LC Exposure, would exceed the aggregate amount of the Commitments
at such time.

Section 2.13. Joint and Several Liability.

(a) The obligations of the Borrowers hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
“Obligations,” regardless of whether incurred by such Borrower or any other
Borrower, and all of the other obligations and liabilities of the other
Borrowers hereunder and under the other Loan Documents.

(b) Each of the Borrowers represents and warrants to the Agent and the Lenders
that the Borrowers, though separate legal entities, have a commonality of
interests in their respective financing needs and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts.

(c) None of the Lenders or the Agent shall be obligated or required before
enforcing any Loan Document against a Borrower: (a) to pursue any right or
remedy any of them may have against any other Borrower or any other Person or
commence any suit or other proceeding against any other Borrower or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of any other Borrower or any other Person; or (c) to make demand of
any other Borrower or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Obligations.

(d) The Lenders and the Agent may, at any time and from time to time, without
the consent of, or notice to, a Borrower, and without discharging such Borrower
from its obligations hereunder, take any of the following actions: (i) amend,
modify, alter or supplement the terms of any of the Obligations of any other
Borrower, including, but not limited to, extending or shortening the time of
payment of any such Obligations or changing the interest rate that may accrue on
any of such Obligations, provided that such other Borrower or the Borrower
Representative consents to such amendment, modification or the like; (ii) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Obligations and in

 

- 43 -



--------------------------------------------------------------------------------

which any other Borrower has rights; (iii) release any other Borrower or any
other Person liable in any manner for the payment or collection of the
Obligations; (iv) exercise, or refrain from exercising, any rights against any
other Borrower or any other Person; and (v) apply any sum, by whomsoever paid or
however realized, to the Obligations in such order as the Lenders shall elect.

(e) It is the intent of each Borrower, the Agent and the Lenders that in any
proceeding of the types described in Section 10.1(h), Section 10.1(i) or
Section 10.1(j), a Borrower’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
such Borrower hereunder (or any other obligations of such Borrower to the Agent
and the Lenders) to be avoidable or unenforceable against such Borrower in such
proceeding as a result of Applicable Law, including without limitation,
(i) Section 548 of the United States Bankruptcy Code and (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Borrower hereunder (or any other
obligations of such Borrower to the Agent and the Lenders) shall be determined
in any such proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Borrower shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
such Borrower hereunder (or any other obligations of such Borrower to the Agent
and the Lenders), to be subject to avoidance under the Avoidance Provisions.
This subsection is intended solely to preserve the rights of the Agent and the
Lenders hereunder to the maximum extent that would not cause the obligations of
any Borrower hereunder to be subject to avoidance under the Avoidance
Provisions, and no Borrower or any other Person shall have any right or claim
under this Section as against the Agent and the Lenders that would not otherwise
be available to such Person under the Avoidance Provisions.

(f) Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of the other Borrowers, and of all other
circumstances bearing upon the risk of nonpayment of any of the Obligations and
the nature, scope and extent of the risks that such Borrower assumes and incurs
hereunder, and agrees that none of the Agent or the Lenders shall have any duty
whatsoever to advise any Borrower of information regarding such circumstances or
risks.

Section 2.14. The Increased Loan Amount.

(a) Request for Increase. At any time prior to April 24, 2019 (or, if the
Extension Option has been exercised in accordance with Section 2.16, April 24,
2020), the Borrowers shall have the option to increase the Facility Amount by a
maximum aggregate amount of up to $1,000,000,000.00 (the “Increase Option”),
with any such increase being allocated to the Revolving Credit Facility and/or
the Term Loans in such fashion as the Borrower may elect. The Borrowers may
exercise the Increase Option at any time and from time to time prior to the date
set forth above by providing notice to the Agent (which shall promptly notify
the Lenders); provided, however, (a) that at the time of the exercise of such
option, there is no Default or Event of Default which shall have occurred and be
continuing; (b) in no event shall the existence of this

 

- 44 -



--------------------------------------------------------------------------------

Increase Option be deemed a commitment on the part of the Lenders until such
time as such Lender in writing increases its commitment or a new Lender issues a
written commitment for any such amounts in excess of the existing
$1,000,000,000.00 committed Facility Amount, and then in such event, such
increase to the Facility Amount shall only be to the extent of the increased
commitment or new commitment amounts; (c) at the time of sending such notice,
the Borrowers (in consultation with the Agent) shall specify a reasonable time
period within which each Lender is requested to respond as to whether such
Lender agrees to increase the amount of its Commitment in accordance with
Section 2.14(b); (d) any such increase shall be in a minimum aggregate amount of
$5,000,000.00 with minimum aggregate increments of $5,000,000.00 above that
amount, and a maximum aggregate increase of $1,000,000,000.00; and (e) any such
increase shall be integrated into this Agreement and shall be subject to the
same terms and conditions as this Agreement, except as otherwise provided in
Section 2.14(e)(vi).

(b) Lender Elections to Increase. Each Lender shall notify the Agent within such
time period specified in said notice, whether or not it agrees, in its sole
discretion, to issue or increase its Term Loan Commitment or Revolving Credit
Commitment and, if so, by what amount (which need not be its pro rata share
thereof). Any Lender not responding within such time period shall be deemed to
have declined to issue or increase its Term Loan Commitment or Revolving Credit
Commitment.

(c) Notification by Agent; Additional Lenders. The Agent shall notify the
Borrowers and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase in the Facility
Amount and subject to the approval of the Agent and the Agent (which approvals
shall not be unreasonably withheld), the Borrowers may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Agent and its counsel.

(d) Effective Date and Allocations. If the aggregate Commitments (including due
to new Commitments by additional Lenders) are increased in accordance with this
Section 2.14, the Agent and the Borrowers shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Agent shall promptly notify the Borrowers and the Lenders (including any
additional Lenders) of the final allocation of such increase and the Increase
Effective Date.

(e) Conditions to Effectiveness of Increase. Any increase in the Facility Amount
pursuant to this Section 2.14 shall be subject to the following conditions:

(i) The Borrowers shall have paid to (A) the Agent, such fees as shall be due to
Agent at such time under the Fee Letter, and (B) to each Lender, such fees, if
any, as shall have been agreed upon by the Borrowers and the Agent.

(ii) As of the Increase Effective Date, no Default or Event of Default then
exists and is continuing or would result from such increase in the Facility
Amount (including on a pro forma basis relative to financial covenant
compliance).

(iii) The Borrowers shall have delivered to the Agent a certificate dated as of
the Increase Effective Date (in sufficient copies for each Lender)
(A) certifying and

 

- 45 -



--------------------------------------------------------------------------------

attaching the resolutions adopted by the Borrowers approving or consenting to
such increase (which resolutions may be contained in the resolutions adopted by
the Borrowers in connection with the initial Loan made under this Agreement or,
in the case of a Person that becomes a Subsidiary Borrower after the Effective
Date, in connection with the execution and delivery of a Joinder Agreement by
such Person), and (B) certifying that, before and after giving effect to such
increase, (1) the representations and warranties of the Borrowers in this
Agreement and in each other Loan Document are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, to the
knowledge of the Borrowers, they are true and correct as of such earlier date,
and except to the extent of changes resulting from transactions contemplated and
permitted by this Agreement and changes occurring in the ordinary course of
business (in each case to the extent not constituting a Default or Event of
Default), (2) no Default or Event of Default exists and is continuing or would
result from such increase in the Facility Amount (including on a pro forma basis
relative to financial covenant compliance), and (3) the incurrence of
Indebtedness in an aggregate principal amount equal to the full Facility Amount
after giving effect to all Commitment increases and new Commitments would not
result in a breach of, or a default under, any agreement to which any Borrower
is a party.

(iv) The Borrowers shall prepay any Revolving Credit Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 4.4) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Revolving Credit Commitment allocations arising
from any nonratable increase in the Revolving Credit Commitments under this
Section. Notwithstanding any provisions of this Agreement to the contrary, the
Borrowers may borrow from the Lenders providing such increase in the Revolving
Credit Commitments (on a non pro rata basis with Lenders not providing such
increase) in order to fund such prepayment.

(v) The Borrowers will execute and deliver to each applicable Lender that
requests one, a new Note in the appropriate stated amount, and will execute and
deliver or otherwise provide to the Agent and the Lenders such other documents
and instruments consistent with the terms of this Agreement, as the Agent or
Lenders reasonably may require.

(vi) Any such increase shall be integrated into the Facility as (A) an increase
to the Term Loan Facility, (B) an increase to the Revolving Credit Loan
Facility, (C) a new revolving tranche having the same terms (excluding pricing,
commitment fee amounts and the Revolving Credit Termination Date) as the
Revolving Credit Facility, (D) a new term tranche having the same terms
(excluding pricing, commitment fee amounts and the Term Loan Termination Date)
as the Term Loan Facility, or (E) any combination thereof satisfactory to
Borrower, Agent and the Lenders providing the new commitments.

(f) The provisions of this Section 2.14 shall not constitute a “commitment” to
lend, and the Commitments of the Lenders shall not be increased except in
accordance with, and until satisfaction of the provisions of this Section 2.14
and actual increase of the Commitments as provided herein.

 

- 46 -



--------------------------------------------------------------------------------

Section 2.15. Borrower Representative.

Each of the Borrowers hereby appoints the Borrower Representative to act as its
exclusive agent for all purposes under the Loan Documents (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans as described in Articles II and III). Each of the Borrowers
acknowledges and agrees that (a) the Borrower Representative may execute such
documents on behalf of any of the Borrowers as the Borrower Representative deems
appropriate in its sole discretion and each Borrower shall be bound by and
obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Agent or any Lender hereunder to the Borrower Representative shall be deemed
to have been delivered to each of the Borrowers and (c) the Agent and each of
the Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by the Borrower Representative on behalf of the Borrowers (or
any of them). The Borrowers must act through the Borrower Representative for all
purposes under this Agreement and the other Loan Documents. Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Agreement requires any Borrower to interact in any manner with the Agent or the
Lenders, such Borrower shall do so through the Borrower Representative.

Section 2.16. Extension of Revolving Credit Termination Date.

The Borrowers shall have the option (the “Extension Option”) to extend the
original Revolving Credit Termination Date for a period of one (1) year. Subject
to the conditions set forth below, Borrowers may exercise the Extension Option
by delivering a written notice to Agent (who shall provide such notice, promptly
upon receipt, to each of the Revolving Credit Lenders) not more than ninety
(90) days and not less than thirty (30) days prior to the original Revolving
Credit Termination Date (a “Notice to Extend”), stating that the Borrowers have
elected to extend the original Revolving Credit Termination Date for one
(1) year. The Borrowers’ delivery of the Notice to Extend shall be irrevocable
and the Borrowers’ right to exercise the Extension Option shall be subject to
the following terms and conditions: (i) there shall exist no Default of Event of
Default on both the date the Borrowers deliver the Notice to Extend to Agent and
on the original Revolving Credit Termination Date, (ii) the Borrowers shall have
paid to Agent for the account of each Revolving Credit Lender (other than a
Defaulting Lender), not less than five days before the original Revolving Credit
Termination Date, an extension fee equal to 0.10% of such Revolving Credit
Lender’s Commitment Amount, and (iii) without limiting the conditions set forth
in the foregoing clause (i), the Borrowers shall have delivered to the Agent a
Compliance Certificate, dated as of the date of the Notice to Extend, which
includes detailed calculations establishing that EPR and its Subsidiaries were
in compliance with the financial covenants contained in Section 9.1 as of the
date of the most recently ended calendar quarter for which the Borrowers are
required to report financial results.

ARTICLE III. – PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Agreement or
any other Loan Document

 

- 47 -



--------------------------------------------------------------------------------

shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to the Agent at its Principal Office, not later than
2:00 p.m. on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day). Subject to Section 10.4, the Borrowers may, at the
time of making each payment under this Agreement or any Note, specify to the
Agent the amounts payable by the Borrowers hereunder to which such payment is to
be applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than 5:00 p.m. on the date of receipt. If
the Agent fails to pay such amount to a Lender as provided in the previous
sentence, the Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect. If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
applicable Lenders under Section 2.1(a), Section 2.1(b) and Section 2.2(e) shall
be made from the applicable Lenders in accordance with their applicable
Revolving Credit Commitments or Term Loan Commitments, as the case may be, and
each payment of the Fees under Section 3.6(a) and the first sentence of
Section 3.6(b) shall be made for the account of the Revolving Credit Lenders in
accordance with their applicable Revolving Credit Commitments, and each
termination or reduction of the amount of the Revolving Credit Commitments under
Section 2.10 shall be applied to the respective Revolving Credit Commitments in
accordance with the amount of their respective applicable Revolving Credit
Commitments; (b) each payment of principal of Revolving Credit Loans or Term
Loans, as applicable, shall be made for the account of the Revolving Credit
Lenders or Term Lenders, as applicable, pro rata in accordance with the
respective unpaid principal amounts of the applicable Loans held by such
Lenders, provided that if immediately prior to giving effect to any such payment
in respect of any Loans the outstanding principal amount of the Revolving Credit
Loans or Term Loans, as applicable, shall not be held by the applicable Lenders
pro rata in accordance with their respective Commitments in effect at the time
such Loans were made, then such payment shall be applied to the Revolving Credit
Loans or Term Loans, as applicable, in such manner as shall result, as nearly as
is practicable, in the outstanding principal amount of the Loans being held by
the applicable Lenders pro rata in accordance with their respective applicable
Commitments; (c) each payment of interest on the Loans shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders; (d) the making,
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.6) shall be made pro rata among the
Lenders according to the amounts of their respective Commitments (in the case of
making of Loans) or their respective Loans (in the case of Conversions and
Continuations of Loans) and the then current Interest Period for each Lender’s
portion of each Loan of such Type shall be coterminous; and (e) the Revolving
Credit Lenders’ participation in, and payment obligations in respect of, Letters
of Credit under Section 2.2, shall be pro rata in accordance with their
respective Revolving Credit Commitments.

 

- 48 -



--------------------------------------------------------------------------------

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrowers under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrowers through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrowers to a Lender not in accordance with the terms of this Agreement and
such payment should be distributed to the Lenders pro rata in accordance with
Section 3.2 or Section 10.4, as applicable, such Lender shall promptly purchase
from the other Lenders participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may be incurred by such Lender in obtaining or preserving such benefit)
pro rata in accordance with Section 3.2 or Section 10.4, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrowers agree that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrowers.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Minimum Amounts.

(a) Borrowings and Conversions. Except as otherwise provided in Section 2.2(e),
each borrowing of Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000.00 and integral multiples of $100,000.00 in excess thereof. Each
borrowing of, Conversion to and Continuation of LIBOR Loans shall be in an
aggregate minimum amount of $2,000,000.00 and integral multiples of $100,000.00
in excess of that amount.

(b) Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).

(c) Reductions of Commitments. Each reduction of the Revolving Credit
Commitments under Section 2.10 shall be in an aggregate minimum amount of
$10,000,000.00 and integral multiples of $5,000,000.00 in excess thereof.

 

- 49 -



--------------------------------------------------------------------------------

(d) Letters of Credit. The initial Stated Amount of each Letter of Credit shall
be at least $100,000.00, or such lesser amount as shall be acceptable to the
Agent in its sole discretion.

Section 3.6. Fees.

(a) Revolving Credit Facility Fee. During the period from the Effective Date to
but excluding the Revolving Credit Termination Date, the Borrowers agree to pay
to the Agent for the pro rata account of the Revolving Credit Lenders a facility
fee with respect to the amount of the Revolving Credit Facility Amount,
calculated by multiplying the Revolving Credit Facility Amount by the applicable
Facility Fee rate as provided for in the definition of “Applicable Margin” set
out in Section 1.1. Such fee shall be payable in arrears the last day of March,
June, September and December of each year (beginning June 30, 2015) and shall be
pro-rated based on the number of days in the applicable period over an assumed
year of 360 days. Any such accrued and unpaid fee shall also be payable on the
Revolving Credit Termination Date or any earlier date of termination of the
Revolving Credit Commitments or reduction of the Revolving Credit Commitments to
zero.

(b) Letter of Credit Fees. The Borrowers agree to pay to the Agent for the
account of each Revolving Credit Lender a letter of credit fee at a rate per
annum equal to the Applicable Margin for LIBOR Revolving Loans times the daily
average Stated Amount of each Letter of Credit for the period from and including
the date of issuance of such Letter of Credit (x) through and including the date
such Letter of Credit expires or is terminated or (y) to but excluding the date
such Letter of Credit is drawn in full and is not subject to reinstatement, as
the case may be. The fees provided for in the immediately preceding sentence
shall be nonrefundable and payable in arrears on (i) the last day of March,
June, September and December in each year, with the first payment being due on
June 30, 2015, (ii) the Revolving Credit Termination Date, (iii) the date the
Revolving Credit Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Agent. In addition, the
Borrowers shall pay to the Agent for its own account and not the account of any
Revolving Credit Lender, an issuance fee in respect of each Letter of Credit
equal to the greater of (i) $1,000.00 or (ii) one eighth of one percent (0.125%)
per annum on the initial Stated Amount of such Letter of Credit (A) for the
period from and including the date of issuance of such Letter of Credit through
and including the expiration date of such Letter of Credit and (B) if the
expiration date of any Letter of Credit is extended (whether as a result of the
operation of an automatic extension clause or otherwise), for the period from
but excluding the previous expiration date to and including the extended
expiration date. The fees provided for in the immediately preceding sentence
shall be nonrefundable and payable upon issuance (or in the case of an extension
of the expiration date, on the previous expiration date). The Borrowers shall
pay directly to the Agent from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged by the Agent from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments and other transactions relating thereto.

(c) Administrative and Other Fees. The Borrowers agree to pay the administrative
and other fees of the Agent as may be agreed to by the Borrowers and the Agent
from time to time.

 

- 50 -



--------------------------------------------------------------------------------

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrowers
shall notify the respective Lender in writing that the Borrowers elect to have
such excess sum returned to them forthwith. It is the express intent of the
parties hereto that the Borrowers not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrowers under Applicable Law.

Section 3.9. Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.3(a)(i) and
2.3(a)(ii), except as otherwise may be the case under Section 2.14(e)(vi).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Agent or any Lender to third parties or for
damages incurred by the Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.10. Statements of Account.

The Agent will account to the Borrowers monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrowers absent manifest error unless
the Borrowers provide written notice to the Agent, within 90 days after receipt
of such statement, specifying in reasonable detail those portions of such
statement as to which the Borrowers object and the grounds for such objection.
The failure of the Agent to deliver such a statement of accounts shall not
relieve or discharge the Borrowers from any of their obligations hereunder.

 

- 51 -



--------------------------------------------------------------------------------

Section 3.11. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then the Agent shall give
prompt notice thereof to the Lenders, and until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.6(e).

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article X or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 12.3), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, if so determined by
the Agent, to be held as cash collateral for future funding obligations (if any)
of that Defaulting Lender of any participation in any Letter of Credit; third,
as the Borrowers may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent, unless funded by another Lender; fourth, if so determined by the Agent
and the Borrowers (so long as no Default or Event of Default exists), to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans (or
participations, if applicable, under Section 2.2.(i)) in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 5.2. were satisfied
or waived (or were Loans made or participations acquired pursuant to
Section 2.2(i)), such payment shall be applied solely to pay the Loans (or
participations) of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letter of Credit Obligations
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to subsection (a)(iv) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 3.11(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

- 52 -



--------------------------------------------------------------------------------

(iii) Certain Fees. During any period that a Revolving Credit Lender is a
Defaulting Lender, such Defaulting Lender’s Revolving Credit Commitment and
outstanding Revolving Credit Loans shall be excluded for purposes of calculating
any Fees payable to the Lenders under Section 3.6(a), 3.6(b), and 3.6(c)
(provided, as to Section 3.6(c), such Defaulting Lender shall be paid a pro rata
(based on the remaining time to the extended Revolving Credit Termination Date)
amount of extension fee at such time as it ceases to be a Defaulting Lender),
and during such period the Borrowers shall not be required to pay, and such
Defaulting Lender shall not be entitled to receive, any such Fees otherwise
payable to such Defaulting Lender under such Sections, provided the Borrowers
shall be required to pay the pro rata amount of such fees to the Revolving
Credit Lenders assuming the participation exposure with respect to any Letters
of Credit or related to any funding made by any Lender covering such Defaulting
Lender’s share of any Loan.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Revolving Credit Lender which is a Defaulting
Lender, for purposes of computing the amount of the obligation of each Revolving
Credit Lender which is not a Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 2.3, the Revolving
Commitment Percentage of each Revolving Credit Lender which is not a Defaulting
Lender shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided, that, each such reallocation
shall be given effect only if (i) the conditions set forth in Section 5.2 are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(ii) such reallocation would not cause the aggregate principal amount of any
Revolving Credit Lender which is not a Defaulting Lender’s outstanding Revolving
Credit Loans and participation in Letter of Credit Liabilities at such time to
exceed such non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Revolving Credit Lender
having become a Defaulting Lender, including any claim of a non-Defaulting
Lender as a result of such non-Defaulting Lender’s increased exposure following
such reallocation.

(b) Defaulting Lender Cure. If the Borrowers and the Agent agree in writing in
their sole discretion (with no consent required from the Borrowers if any
Default or Event of Default exists) that a Defaulting Lender that is a Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender, if a Lender, will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the subject Loans and funded and unfunded participations in Letters of
Credit to be held on a pro rata basis by the Lenders in accordance with their
applicable Commitment Percentages (without giving effect to
Section 3.11(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that

 

- 53 -



--------------------------------------------------------------------------------

except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender who
is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrowers no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right. If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitment of
such Defaulting Lender, then the Borrowers may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5 for the
purchase price provided for below or (ii) terminate the Commitment of such
Defaulting Lender, whereupon such Defaulting Lender shall no longer be a party
hereto or have any rights or obligations hereunder or under any of the other
Loan Documents. No party hereto shall have any obligation whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee. Upon any such
purchase or assignment, the Defaulting Lender’s interest in the Loans and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase except to the extent assigned pursuant to
such purchase) shall terminate on the date of purchase, and the Defaulting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 12.5, shall pay to the Agent an assignment fee in the amount of
$5,000.00. The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrowers to the Defaulting Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a). Notwithstanding the foregoing, the
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrowers under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Agent from or on behalf of the Borrowers. There shall be no recourse against any
Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans

Section 3.12. Taxes.

(a) Taxes Generally. All payments by the Borrowers of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by the assets, net
income, receipts or branch profits of any Lender or the Agent, (iii) any taxes
(other than withholding

 

- 54 -



--------------------------------------------------------------------------------

taxes) with respect to the Agent or a Lender that would not be imposed but for a
connection between the Agent or such Lender and the jurisdiction imposing such
taxes (other than a connection arising solely by virtue of the activities of the
Agent or such Lender pursuant to or in respect of this Agreement or any other
Loan Document), (iv) any Excluded FATCA Tax, and (v) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrowers will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

(b) Tax Indemnification. If the Borrowers fail to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrowers.

(c) Tax Forms. Prior to the date that any Foreign Lender becomes a party hereto,
such Foreign Lender shall deliver to the Borrowers and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Foreign Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrowers or the Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrowers or the Agent.

 

- 55 -



--------------------------------------------------------------------------------

The Borrowers shall not be required to pay any amount pursuant to the last
sentence of subsection (a) above to any Foreign Lender or the Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Foreign Lender or the Agent, as applicable, fails to comply
with the requirements of this subsection. If any such Foreign Lender, to the
extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Agent may withhold from any payments to be made to such
Foreign Lender under any of the Loan Documents such amounts as are required by
the Internal Revenue Code. If any Governmental Authority asserts that the Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify the Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent. The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent.

(d) FATCA. Without limitation of Section 3.10(c), if a payment made to a Lender
or a Participant under any Loan Document would be subject to United States
federal withholding Tax imposed by FATCA if such Lender or Participant were to
fail to comply with any requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or
Participant shall (A) enter into such agreements with the Internal Revenue
Service as necessary to establish an exemption from withholding under FATCA;
(B) comply with any certification, documentation, information, reporting or
other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower
Representative or the Agent sufficient for the Agent and the Borrowers to comply
with their respective obligations, if any, under FATCA and to determine that
such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender or
Participant has complied with any necessary requirements to establish an
exemption from withholding under FATCA. To the extent that the relevant
documentation provided pursuant to this paragraph is rendered obsolete or
inaccurate in any material respect as a result of changes in circumstances with
respect to the status of a Lender or Participant, such Lender or Participant
shall, to the extent permitted by Applicable Law, deliver to the Borrower
Representative and the Agent revised and/or updated documentation sufficient for
the Borrower Representative and the Agent to confirm such Lender’s or such
Participant’s compliance with its obligations under FATCA.

ARTICLE IV. – YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrowers shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it reasonably determines are attributable to its
making or maintaining of any Loans or its obligation to make any Loans
hereunder, any reduction in any amount receivable by such Lender

 

- 56 -



--------------------------------------------------------------------------------

under this Agreement or any of the other Loan Documents in respect of any of
such Loans or such obligation or the maintenance by such Lender of capital in
respect of its Loans or its Commitments (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.12(a)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of Adjusted LIBOR for such Loan) relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitments of such Lender hereunder); (iii) imposes on
any Lender or any Lender as issuer of any Letter of Credit or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Loans made by such Lender or any Letter of
Credit or participation therein; or (iv) has or would have the effect of
reducing the rate of return on capital of such Lender or its holding company to
a level below that which such Lender or its holding company could have achieved
but for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrowers (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6 shall
apply).

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrowers under the preceding subsections of this Section 4.1
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable, in each case after the Agreement Date, any tax, reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Agent of issuing (or any Lender of purchasing participations in)
or maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by the Agent or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Agent or
such Lender, the Borrowers shall pay promptly, and in any event within 3
Business Days of demand, to the Agent for its account or the account of such
Lender, as applicable, from time to time as specified by the Agent or a Lender,
such additional amounts as shall be sufficient to compensate the Agent or such
Lender for such increased costs or reductions in amount.

 

- 57 -



--------------------------------------------------------------------------------

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrowers of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, except as otherwise provided below, the failure of the Agent or any
Lender to give such notice shall not release the Borrowers from any of their
obligations hereunder (and in the case of a Lender, to the Agent). The Agent or
such Lender agrees to furnish to the Borrowers (and in the case of a Lender, to
the Agent) a certificate setting forth in reasonable detail the basis and amount
of each request by the Agent or such Lender for compensation under this Section,
in each case within three months after the effective date of the Regulatory
Change or other circumstance giving rise to such requested compensation (and,
should such certificate not be furnished within such three-month period, the
Borrowers shall not be liable for any Additional Costs or compensation related
to such Regulatory Change or other circumstance). Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith and otherwise in accordance with this Agreement.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or

(b) the Agent reasonably determines (which determination shall be deemed
presumptively correct) that, due to changes not reasonably foreseeable on the
Agreement Date, Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

then the Agent shall give the Borrowers and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrowers shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrowers thereof (with a copy to the Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6. shall be applicable).

 

- 58 -



--------------------------------------------------------------------------------

Section 4.4. Compensation.

The Borrowers shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrowers for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
V. to be satisfied) to borrow a LIBOR Loan from such Lender on the requested
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Upon the Borrowers’ request, any Lender requesting compensation under this
Section shall provide the Borrowers with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

Section 4.5. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.12 or Section 4.1,
and the Required Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1(b) or Section 4.3
but the obligation of the Required Lenders shall not have been suspended under
such Sections, then, so long as there does not then exist any Default or Event
of Default, the Borrowers may demand that such Lender (the “Affected Lender”),
and upon such demand the Affected Lender shall promptly, assign its Commitment
to an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(d) for a purchase price equal to the aggregate principal balance of
all Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, or any other
amount as may be mutually agreed upon by such Affected Lender and Eligible
Assignee. Each of the Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Agent, such Affected Lender nor any other Lender be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrowers of their rights
under this Section shall be at the Borrowers’ sole cost and expense and at no
cost or expense to the Agent, the Affected Lender or any of the other Lenders.
The terms of this Section shall not in any way limit the Borrowers’ obligation
to pay to any Affected Lender compensation owing to such Affected Lender
pursuant to Section 3.12 or Section 4.1 with respect to periods up to the date
of replacement.

 

- 59 -



--------------------------------------------------------------------------------

Section 4.6. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or Section 4.3, then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(b) or Section 4.3, on such earlier date as such Lender
may specify to the Borrowers with a copy to the Agent) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 4.1 or Section 4.3 that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1 or Section 4.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12, Section 4.1 or Section 4.3 to reduce
the liability of the Borrowers or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest

 

- 60 -



--------------------------------------------------------------------------------

Period; provided, however, that each Lender may fund each of its LIBOR Loans in
any manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.

ARTICLE V. – CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Notes executed by the Borrowers, payable to each Lender (if requested by
such Lender) and complying with the applicable provisions of Section 2.9;

(iii) An opinion of counsel to the Borrowers, addressed to the Agent and the
Lenders, in form and substance acceptable to Agent’s counsel;

(iv) A copy, certified as of a recent date by the appropriate officer of each
State in which each Borrower is organized, and a duly authorized officer or
similar representative of such Borrower, as applicable, to be true and complete,
of the corporate charter or other formation document of the such Borrower as in
effect on such date of certification;

(v) A certificate of good standing or certificate of similar meaning with
respect to each Borrower issued as of a recent date by the Secretary of State of
the state of formation of each such Borrower and certificates of qualification
to transact business or other comparable certificates issued by each Secretary
of State (and any state department of taxation, as applicable) of each state in
which such Borrower is required to be so qualified and where the failure to be
so qualified could reasonably be expected to have a Material Adverse Effect;

(vi) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Borrower with respect
to each of the officers of such Borrower authorized to execute and deliver the
Loan Documents to which such Borrower is a party, and in the case of the
Borrower Representative, each of the officers of such Person authorized to
deliver Notices of Borrowing, Notices of Continuation and Notices of Conversion
and to request the issuance of Letters of Credit;

(vii) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Borrower of (i) the by-laws of
such Borrower, if a corporation, the operating agreement of such Borrower, if a
limited liability company, the partnership agreement of such Borrower, if a
limited or general

 

- 61 -



--------------------------------------------------------------------------------

partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Borrower to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(viii) The Fees then due and payable under Section 3.6(c), and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

(ix) A Compliance Certificate and an Availability Certificate calculated as of
the Effective Date (giving pro forma effect to the financing contemplated by
this Agreement and the use of the proceeds of the Loans to be funded on the
Effective Date);

(x) Letters from the agents under the Existing Revolving Agreement and Existing
Term Agreement, providing information regarding the payment in full of amounts
outstanding thereunder and providing for the termination thereof (including the
termination of all Liens securing such credit facilities);

(xi) The Eligible Real Estate Qualification Documents required by the Agent for
each Unencumbered Property included in the Unencumbered Pool as of the Effective
Date shall have been delivered to the Agent at the Borrowers’ expense and shall
be in form and substance satisfactory to the Agent;

(xii) Such due diligence with respect to the Unencumbered Pool as the Agent may
reasonably require; and

(xiii) Such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request.

(b) In the good faith judgment of the Agent and the Lenders:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning EPR and its Subsidiaries delivered to the
Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect (except as set
forth in Schedule 6.1(i)), or (2) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of any Borrower to fulfill its obligations under the Loan Documents to
which it is a party;

(iii) EPR and its Subsidiaries shall have received all approvals, consents and
waivers, and shall have made or given all necessary filings and notices, as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (1) any
Applicable Law or (2) any

 

- 62 -



--------------------------------------------------------------------------------

agreement, document or instrument to which any Borrower is a party or by which
any of its properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Borrower to fulfill its obligations under
the Loan Documents to which it is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of the Lenders to make any Loans and of the Agent to issue
Letters of Credit are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Borrowers in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects on
and as of the date of the making of such Loan or date of issuance of such Letter
of Credit with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents. Each Credit Event shall constitute a certification by
the Borrowers to the effect set forth in the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless the
Borrowers otherwise notify the Agent prior to the date of such Credit Event, as
of the date of the occurrence of such Credit Event). In addition, if such Credit
Event is the making of a Loan or the issuance of a Letter of Credit, the
Borrowers shall be deemed to have represented to the Agent and the Lenders at
the time such Loan is made or Letter of Credit issued that all conditions to the
occurrence of such Credit Event contained in this Article V have been satisfied
or waived in accordance with the terms of this Agreement.

ARTICLE VI. – REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrowers represent and warrant to
the Agent and each Lender as follows:

(a) Organization; Power; Qualification. EPR and each of its Subsidiaries is a
trust, corporation, partnership, limited liability company or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized

 

- 63 -



--------------------------------------------------------------------------------

to do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization; except
where the failure to have such power or authority or to be so qualified or
authorized could not reasonably be expected to have a Material Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Schedule 6.1(b) is a complete
and correct list of all Subsidiaries of EPR setting forth for each such
Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) the
identity of EPR and each other Subsidiary of EPR holding any Equity Interests in
such Subsidiary and, in the case of a Subsidiary that is not a Wholly-Owned
Subsidiary, to the Borrowers’ knowledge the identity of the holder(s) of the
other Equity Interests in such Subsidiary, (iii) a summary description of the
nature of the Equity Interests held by each such Person, and (iv) the percentage
of ownership of such Subsidiary represented by such Equity Interests. Except as
disclosed in such Schedule, as of the Agreement Date (i) each of EPR and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens), and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (ii) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (iii) with respect to each such
Subsidiary Borrower (or Eligible Canadian Subsidiary), there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such
Subsidiary. As of the Agreement Date, Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of EPR, including the correct legal name of such
Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by EPR.

(c) Authorization of Agreement, Etc. Each Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Borrower has the right and power, and has
taken all necessary action, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with its terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
any Borrower is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Borrower is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Borrower; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Borrower, or any
indenture,

 

- 64 -



--------------------------------------------------------------------------------

agreement or other instrument to which any Borrower is a party or by which it or
any of its properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Borrower.

(e) Compliance with Law; Governmental Approvals. EPR and each of its
Subsidiaries is in compliance with each Governmental Approval applicable to it
and in compliance with all other Applicable Laws (including, without limitation,
Environmental Laws) relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause an Event of Default or have a
Material Adverse Effect.

(f) Title to Properties; Liens. As of the Agreement Date, Schedule 6.1(f) is a
complete and correct listing of all real property owned or leased by EPR or its
Subsidiaries or with respect to which EPR or one of its Subsidiaries holds an
EPR Senior First Mortgage or similar mortgage. Each such Person has good,
marketable and legal title to, or a valid leasehold interest in, or, in the case
of real estate subject to an EPR Senior First Mortgage or similar mortgage, a
valid mortgage lien on, its respective assets. As of the Agreement Date, there
are no Liens against any assets of any Borrower except for Permitted Liens.

(g) Existing Indebtedness. Schedule 6.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of EPR and its Subsidiaries the
outstanding principal amount of which exceeds $1,000,000.00, including without
limitation, Guarantees of EPR and its Subsidiaries, and indicating whether such
Indebtedness is Secured Indebtedness.

(h) Material Contracts. Schedule 6.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts, other than, to the
extent constituting Material Contracts, (i) any agreements or other contracts in
the nature of loan agreements or other loan documents which evidence, secure or
otherwise relate to any Indebtedness described in Schedule 6.1(g), or which
evidence or otherwise relate to the Bonds, and (ii) any lease, mortgage or
similar financing documents whereby EPR or one or more of its Subsidiaries is a
lessor, mortgagee or the like (including, without limitation, any Leases and EPR
Senior Property Loan Documents). No event or condition exists which, with the
giving of notice, the lapse of time, or both, would permit any party to any such
Material Contract to terminate such Material Contract (other than any
termination right in favor of EPR or any of its Subsidiaries).

(i) Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrowers, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting EPR or any of its Subsidiaries
or any of their respective property in any court or before any arbitrator of any
kind or before or by any other Governmental Authority which could reasonably be
expected to have a Material Adverse Effect. There are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to EPR or any of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect.

(j) Taxes. All federal, state and other tax returns of EPR and each of its
Subsidiaries required by Applicable Law to be filed have been duly filed, and
all federal, state and other taxes, assessments and other governmental charges
or levies upon any such Person and its

 

- 65 -



--------------------------------------------------------------------------------

properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.6. As
of the Agreement Date, and except as set forth in Schedule 6.1(j), no Borrower
has received notice of any United States income tax returns of EPR or any of its
Subsidiaries being under an audit. All charges, accruals and reserves on the
books of EPR and each of its Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.

(k) Financial Statements. EPR has furnished to each Lender copies of the audited
Consolidated balance sheet of EPR for the fiscal year ending December 31, 2014,
and the related audited Consolidated statements of operations, cash flows and
changes in shareholders’ equity for the fiscal year ending on such dates, with
the opinion thereon of KPMG. Such financial statements (including in each case
related schedules and notes) present fairly, in all material respects and in
accordance with GAAP consistently applied throughout the period involved, the
Consolidated financial position of EPR as at such date and the results of
operations and the cash flow for such period. Except as may be set forth in the
Schedules to this Agreement or the financial statements described above, neither
EPR nor any of its Subsidiaries has on the Agreement Date any contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, in each case, that is material and that would be required to be set
forth in its financial statements or in the notes thereto.

(l) No Material Adverse Change; Solvency. Since December 31, 2014, there has
been no material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of EPR and its
Subsidiaries taken as a whole. Each of the Borrowers is Solvent.

(m) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which failure or amendment has resulted or could reasonably be expected to
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

(n) Not Plan Assets; No Prohibited Transaction. No assets of any Borrower
constitute “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder. The execution, delivery
and performance of this Agreement and the other Loan Documents, and the
borrowing and repayment of amounts hereunder, do not and will not constitute
non-exempt “prohibited transactions” under ERISA or the Internal Revenue Code.

 

- 66 -



--------------------------------------------------------------------------------

(o) Absence of Defaults. Neither EPR nor any of its Subsidiaries is in default
under its articles of incorporation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case: (i) constitutes a Default or
an Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
EPR or any of its Subsidiaries under any agreement (other than this Agreement)
or judgment, decree or order to which EPR or any of its Subsidiaries is a party
or by which any such Persons or any of their respective properties may be bound
where such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(p) Environmental Laws. EPR and each of its Subsidiaries has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals which
the failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
be reasonably expected to have a Material Adverse Effect, (i) EPR is not aware
of, and has not received notice of, any past, present, or future events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to EPR or any of its Subsidiaries, may interfere with or
prevent compliance or continued compliance with Environmental Laws, or may give
rise to any common-law or legal liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, or investigation, based on or
related to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling or the emission, discharge, release or
threatened release into the environment, of any Hazardous Material; and
(ii) there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to EPR’s knowledge, threatened, against EPR or any of its
Subsidiaries relating to any Environmental Laws.

(q) Investment Company; Public Utility Holding Company. Neither EPR nor any of
its Subsidiaries is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

(r) Margin Stock. Neither EPR nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, and not more than 25% of the value of
the assets of the Borrowers is comprised of margin stock.

(s) Affiliate Transactions. Except as is not prohibited by Section 9.11, neither
EPR nor any of its Subsidiaries is a party to any transaction with an Affiliate.

(t) Intellectual Property. EPR and each of its Subsidiaries owns or has the
right to use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, service marks, service mark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its

 

- 67 -



--------------------------------------------------------------------------------

businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright or other
proprietary right of any other Person; except where any such failure to own or
to have the right to use Intellectual Property, or existence of a conflict with
the rights of others, could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. EPR and each of its Subsidiaries
have taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property by EPR or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by EPR and its Subsidiaries does not infringe
on the rights of any Person, subject to such claims and infringements as do not,
in the aggregate, give rise to any liabilities on the part of EPR or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

(u) Business. As of the Agreement Date, the Borrowers are engaged in the
business of acquiring, owning, leasing, making mortgage loans against,
financing, managing and otherwise dealing in real estate (including, without
limitation, Eligible Real Estate) and related personal property, together with
other business activities incidental thereto.

(v) Broker’s Fees. Neither EPR nor any of its Subsidiaries have entered into any
agreement providing for the payment of any broker’s or finder’s fee, commission
or similar compensation with respect to the transactions contemplated hereby or
any ancillary transactions. The foregoing does not include any agency,
syndication or other fees permitted to be paid pursuant to the terms of this
Agreement or the other Loan Documents.

(w) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, EPR or any of its Subsidiaries in connection with, pursuant to or
relating in any way to this Agreement, contained any untrue statement of a fact
material to EPR and its Subsidiaries taken as a whole or omitted to state a
material fact necessary in order to make such statements contained therein, in
light of the circumstances under which they were made, not misleading. All
financial statements (including in each case all related schedules and notes)
furnished to the Agent or any Lender by, on behalf of, or at the direction of
EPR or any of its Subsidiaries in connection with, pursuant to or relating in
any way to this Agreement, present fairly, in all material respects and in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments). All financial
projections and other forward looking statements prepared by or on behalf of EPR
or any of its Subsidiaries that have been or may hereafter be made available to
the Agent or any Lender were or will be prepared in good faith based on
reasonable assumptions as of the date of such information; provided, however,
the Agent and the Lenders recognize that such projections as to future events
are not to be viewed as facts or guarantees of future performance and that
actual results during the period or periods covered by any such projections may
differ from the projected results. As of the Effective Date, no fact is known to
any Borrower which has had, or may in the future have (so far as such Borrower
can reasonably foresee), a Material Adverse

 

- 68 -



--------------------------------------------------------------------------------

Effect which has not been set forth in the financial statements referred to in
Section 6.1(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

(x) REIT Status. EPR is a Maryland real estate investment trust duly organized
pursuant to a Declaration of Trust filed with the Maryland Department of
Assessments and Taxation, and is in good standing under the laws of Maryland.
EPR conducts its business in a manner which enables it to qualify as a real
estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Internal Revenue Code, and has elected to be treated as and
is entitled to the benefits of a real estate investment trust thereunder. EPR
(i) has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and duly
authorized to do business in the jurisdictions where the Unencumbered Properties
directly owned or leased by it are located and in each other jurisdiction where
a failure to be so qualified in such other jurisdiction could have a materially
adverse effect on the business, assets or financial condition of EPR. EPR has
not taken any action that would prevent it from maintaining its qualification as
a REIT for its tax year ending December 31, 2015, or as of the date of this
Agreement, from maintaining such qualification at all times during the term of
the Loan.

(y) SEC Filings. EPR has made all filings with and obtained all consents of the
Securities and Exchange Commission as required, if any, under the Securities Act
and the Securities Exchange Act in connection with the execution, delivery and
performance by EPR of each of the Obligations incurred in connection with the
Loan Documents.

(z) Foreign Assets Control. To the knowledge of EPR and the Borrowers after due
inquiry, none of the Borrower, any Subsidiary or any Affiliate of the Borrower:
(i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned Entities,
or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities. Each Borrower, its
Subsidiaries and their respective officers and employees, and to the knowledge
of each Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No Loan
or Letter of Credit, use of the proceeds of any Loan or Letter of Credit, or
other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions. Neither the making of the Loans nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Borrower and its Subsidiaries are in compliance in all material
respects with the Patriot Act.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of EPR or any of its Subsidiaries to the
Agent or any Lender pursuant to or in connection with this Agreement or any of
the other Loan Documents (including, but not limited to, any such statement made
in or in connection with any amendment hereto or thereto or any such statement
contained in any certificate, financial statement or other instrument delivered
by or on behalf of EPR or any of its Subsidiaries prior to the Agreement Date
and delivered to

 

- 69 -



--------------------------------------------------------------------------------

the Agent or any Lender in connection with the underwriting or closing of the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrowers in favor of the Agent or any of the Lenders
under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date, and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.

ARTICLE VII. – AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Required Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Borrowers shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7, EPR shall, and shall cause each
of its Subsidiaries to, preserve and maintain its respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

EPR shall, and shall cause each of its Subsidiaries to, comply with (a) all
Applicable Laws (including without limitation Anti-Corruption Laws and
applicable Sanctions), including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect, and (b) all terms and conditions of all Material Contracts to
which it is a party.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, EPR shall,
and shall cause each of its Subsidiaries to, (a) protect and preserve all of its
respective material properties, including, but not limited to, material
Intellectual Property, and maintain in good repair, working order and condition
all material tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 7.3 shall impose any duty on EPR or any of
its Subsidiaries to the extent that, pursuant to the terms of the applicable
Leases or EPR Senior Property Loan Documents or other applicable lease or
mortgage documents, the tenant or mortgagor, as applicable, with respect to the
relevant

 

- 70 -



--------------------------------------------------------------------------------

property is obligated to perform such duties or whereby, pursuant to the terms
of such documents, EPR or any of its Subsidiaries does not have the right to
access such property or is otherwise prohibited from performing such duties.

Section 7.4. Conduct of Business.

The Borrowers shall carry on their respective businesses as described in
Section 6.1(u).

Section 7.5. Insurance.

EPR shall, and shall cause each of its Subsidiaries to, maintain insurance on
its real property assets with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law;
provided, however, that nothing in this Section 7.5 shall impose any duty on EPR
or any of its Subsidiaries to maintain any such insurance to the extent that,
pursuant to the terms of the applicable Leases or EPR Senior Property Loan
Documents or other applicable lease or mortgage documents, the tenant or
mortgagor, as applicable, is obligated to provide any such insurance or whereby
such risks, or portions thereof, may be covered by self-insurance. EPR shall,
and shall cause each of its Subsidiaries to, deliver to the Agent, upon its
request from time to time, a detailed list, together with copies of all policies
of the insurance then in effect, stating the names of the insurance companies,
the amounts and rates of the insurance, the dates of the expiration thereof and
the properties and risks covered thereby.

Section 7.6. Payment of Taxes and Claims.

EPR shall, and shall cause each of its Subsidiaries to, pay and discharge when
due (a) all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or upon any properties belonging to it, and
(b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien (other than a Permitted Lien) on any properties of such Person;
provided, however, that nothing in this Section or in Section 7.18 shall require
the payment or discharge of any such tax, assessment, charge, levy or claim
which is being contested in good faith by appropriate proceedings and for which
adequate reserves have been established on the books of the applicable Borrower,
or Subsidiary, in accordance with GAAP or if the failure to pay or discharge any
such tax, assessment, charge or levy or claim, together with any associated
interest, fines or penalties, could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

Section 7.7. Visits and Inspections.

EPR shall, and shall cause each of its Subsidiaries to, permit representatives
or agents of any Lender or the Agent, from time to time after reasonable prior
notice if no Event of Default shall be in existence, and as often as may be
reasonably requested, but only during normal business hours, to: (a) visit and
inspect all properties of EPR and its Subsidiaries to the extent any such right
to visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of

 

- 71 -



--------------------------------------------------------------------------------

operations and performance. If requested by the Agent, EPR shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of EPR or any of its Subsidiaries with
its accountants. The exercise by the Agent or a Lender of its rights under this
Section shall be at the expense of the Agent or such Lender, as the case may be,
unless an Event of Default shall exist in which case it shall be at the expense
of the Borrowers.

Section 7.8. Use of Proceeds; Letters of Credit.

The Borrowers shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes, including the repayment of the Indebtedness under
the Existing Agreements, payment of closing costs and fees, the acquisition,
renovation and improvement of real property, the making of mortgage loans
against real property, and for other purposes consistent with the business
activities described in Section 6.1(u). No part of the proceeds of any Loan or
Letter of Credit will be used (a) for the purpose of buying or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; (b) to finance any operations in,
finance investments or activities in, or make any payments to, a Sanctioned
Person or Sanctioned Entity; or (c) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws.

Section 7.9. Environmental Matters.

EPR shall, and shall cause each of its Subsidiaries to, comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect. If EPR or any of its Subsidiaries:
(a) receives notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receives notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against EPR or any of its Subsidiaries alleging violations of any
Environmental Law or requiring EPR or any of its Subsidiaries to take any action
in connection with the release of Hazardous Materials or (c) receives any notice
from a Governmental Authority or private party alleging that EPR or any of its
Subsidiaries may be liable or responsible for costs associated with a response
to or cleanup of a release of Hazardous Materials or any damages caused thereby,
and the matters referred to in such notices, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, the Borrowers
shall provide the Agent with a copy of such notice promptly, and in any event
within 10 Business Days, after the receipt thereof by EPR or any of its
Subsidiaries. EPR shall, and shall cause each of its Subsidiaries to, take
promptly all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws
(other than any such Liens that constitute Permitted Liens).

Section 7.10. Books and Records.

EPR shall, and shall cause each of its Subsidiaries to, maintain books and
records pertaining to its respective business operations in such detail, form
and scope as is consistent with good business practice and in accordance with
GAAP. Each Borrower will maintain its

 

- 72 -



--------------------------------------------------------------------------------

chief executive office at 909 Walnut Street, Suite 200, Kansas City, MO 64106,
or at such other place in the United States of America as the Borrowers shall
designate prior to any such change in location by written notice to the Agent,
where notices, presentations and demands to or upon the Borrowers in respect of
the Loan Documents may be given or made.

Section 7.11. Further Assurances.

The Borrowers shall, at the Borrowers’ cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

Section 7.12. Replacement or Addition of Unencumbered Properties.

(a) After the Effective Date, the Borrowers shall have the right, subject to the
consent of the Agent, not to be unreasonably withheld, and the satisfaction by
the Borrowers of the other conditions set forth in this Section 7.12, to add
Potential Unencumbered Property to the Unencumbered Pool (including, without
limitation, Potential Encumbered Property owned by a Subsidiary that, prior to
such addition, was not a Subsidiary Borrower or an Eligible Canadian Subsidiary)
or to replace any Unencumbered Property with a Potential Unencumbered Property.
The addition or replacement of Potential Unencumbered Property to or for the
then existing Unencumbered Property shall be referred to as “Unencumbered
Property Replacement”. In the event the Borrowers desire to effect an
Unencumbered Property Replacement as aforesaid, the Borrowers shall provide
written notice to the Agent of such request (which the Agent shall promptly
furnish to the Lenders), together with all other Eligible Real Estate
Qualification Documents. No Potential Unencumbered Property shall be included as
Unencumbered Property unless and until the Agent determines that the following
conditions precedent shall have been satisfied:

(i) such Potential Unencumbered Property shall be Eligible Real Estate;

(ii) the Borrowers shall have executed and/or delivered to the Agent all
Eligible Real Estate Qualification Documents, all of which instruments,
documents or agreements shall be in form and substance reasonably satisfactory
to the Agent in its reasonable discretion including, in the case of a Subsidiary
that is not already a party to this Agreement as a Subsidiary Borrower, a
Joinder Agreement executed by such Subsidiary, together with such organizational
documents, directors’ or comparable resolutions, secretary’s, incumbency and
like certificates, opinions of counsel and other documents as the Agent may
reasonably request; provided; however, that no such Joinder Agreement or other
documents shall be required with respect to an Eligible Canadian Subsidiary and

(iii) after giving effect to the inclusion of such Potential Unencumbered
Property, each of the representations and warranties made by or on behalf of the
Borrowers contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all

 

- 73 -



--------------------------------------------------------------------------------

material respects both as of the date as of which it was made and shall also be
true as of the time of the replacement or addition of Unencumbered Properties,
with the same effect as if made at and as of that time (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date), and no Default or Event of Default shall have occurred and be
continuing, and the Agent shall have received a certificate of the Borrowers to
such effect.

(iv) without limiting any of the foregoing, upon the occurrence of an
Unencumbered Property Replacement, Borrowers must provide to Agent an
Availability Certificate reflective of the contemplated transaction evidencing
that the Aggregate Credit Exposure does not exceed the Availability.

(v) Borrowers shall pay any and all reasonable out-of-pocket expenses and costs,
including attorneys’ fees, incurred by Agent in connection with review and/or
closing of the Potential Unencumbered Property.

The decision of the Agent to grant or withhold its consent to the acceptance of
Potential Unencumbered Property under this Section 7.12 shall be based on the
factors set forth in this Section 7.12 and any other provisions of this
Agreement relating to Eligible Real Estate and Unencumbered Properties.

Section 7.13. Removal of Unencumbered Property.

Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this Section 7.13), subject to the consent of the Agent in its
reasonable discretion, the Borrowers shall be permitted to remove an
Unencumbered Property from the Unencumbered Pool (including, without limitation,
Unencumbered Property owned or leased by an Eligible Canadian Subsidiary) upon
the request of the Borrowers and subject to and upon the following terms and
conditions:

(a) the Borrowers shall deliver to the Agent written notice of their desire to
remove such property not later than three (3) Business Days prior to the date on
which such removal is to be effected;

(b) the Borrowers shall submit to the Agent with such request, an Availability
Certificate reflective of the contemplated transaction evidencing that the
Aggregate Credit Exposure does not exceed the Availability;

(c) the Borrowers shall pay all reasonable costs and expenses of the Agent in
connection with such removal, including without limitation, reasonable
attorney’s fees;

(d) the Borrowers shall pay to the Agent for the account of the Lenders, such
amount as is necessary to provide that the Aggregate Credit Exposure does not
exceed the Availability after giving effect to such removal; said removal price
shall be applied to reduce the outstanding principal balance of the Loans as
provided in Section 2.6(b).

 

- 74 -



--------------------------------------------------------------------------------

If a Subsidiary Borrower complies with the provisions of this Section 7.13 and,
after giving effect to the removal of its Unencumbered Property from the
Unencumbered Pool, such Subsidiary Borrower does not own or otherwise have an
interest in any other property in the Unencumbered Pool, the Agent, if so
requested by such Subsidiary Borrower and at the Borrowers’ expense, shall
release such Subsidiary Borrower from the provisions of this Agreement, the
Notes and the other Loan Documents all as if such Subsidiary Borrower was never
a party hereto or thereto; provided, however, that (i) in no event shall the
Agent be obligated to effectuate any such release if a Default or Event of
Default then exists, and (ii) no such release shall relieve such Subsidiary
Borrower (unless its Equity Interests are sold or otherwise transferred to an
unrelated third party in an arm’s-length transaction) from any indemnification
or other obligations that are to survive the termination of this Agreement as
provided in Section 12.10 .

Section 7.14. REIT Status.

EPR shall at all times maintain its status as a REIT.

Section 7.15. Exchange Listing.

EPR shall maintain at least one class of common shares of EPR having trading
privileges on the New York Stock Exchange, the Nasdaq stock market or the
American Stock Exchange or which is the subject of price quotations in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System.

Section 7.16. Distributions of Income to EPR.

EPR shall cause its Subsidiaries to promptly distribute to EPR (but not less
frequently than once each fiscal quarter of EPR, unless otherwise approved by
the Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment by each Subsidiary of its
debt service and operating expenses for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements to be made to such Subsidiary’s
assets and properties approved by such Subsidiary in the ordinary course of
business consistent with its past practices, or reserves required under
applicable loan covenants; provided however, that in the event that (i) an Event
of Default shall have occurred and be continuing, and the maturity of the
Obligations has been accelerated, or (ii) there shall have occurred and be
continuing, an Event of Default under any of Sections 10.1(a), 10.1(b), 10.1(h),
10.1(i) or 10.1(j), then no Subsidiary Borrower shall make any Distributions,
either directly or indirectly, to EPR.

Section 7.17. Failure of Certain Unencumbered Assets Representations and
Warranties.

If at any time any Borrower shall become aware that any representation set forth
in this Agreement is no longer true and correct with respect to any Unencumbered
Property in the Unencumbered Pool, the Borrowers shall promptly notify the Agent
in writing of such event, together with a detailed description of the factual
circumstances giving rise thereto. In such event, the Agent may require that the
Real Estate no longer be considered an Unencumbered

 

- 75 -



--------------------------------------------------------------------------------

Property for purposes hereof and require that such asset be removed from the
Unencumbered Pool. Upon the determination that an asset shall no longer be
considered an Unencumbered Property for purposes hereof, the provisions of
Section 2.6(b) shall apply.

Section 7.18. Unencumbered Property.

(a) All of the Unencumbered Properties are in good condition and working order
subject to ordinary wear and tear and casualty and condemnation permitted in the
Loan Documents. All of the other Real Estate of EPR and its Subsidiaries is in
good condition and working order subject to ordinary wear and tear and casualty
and condemnation permitted in the Loan Documents, except where such failure
would not have a Material Adverse Effect. Such Real Estate (including any
property encumbered by an EPR Senior First Mortgage), and the use and operation
thereof, is in material compliance with all applicable zoning, building codes
and other applicable governmental regulations, except where such non-compliance
would not have a Material Adverse Effect. There are no unpaid or outstanding
real estate or other taxes or assessments on or against any of the Unencumbered
Properties which are payable by a Subsidiary Borrower (or, as applicable, an
Eligible Canadian Subsidiary) or any mortgagor under any EPR Senior First
Mortgage (except only real estate or other taxes or assessments, that are not
yet delinquent or are being protested as permitted by this Agreement or the
applicable Leases). There are no unpaid or outstanding real estate or other
taxes or assessments on or against any other property of EPR or any of its
Subsidiaries or on any property encumbered by an EPR Senior First Mortgage which
are payable by any of such Persons in any material amount (except only real
estate or other taxes or assessments, that are not yet delinquent or are being
protested as permitted by this Agreement), except to the extent such non-payment
would not have a Material Adverse Effect. There are no pending eminent domain
proceedings against any property of EPR or any its Subsidiaries or any of the
property encumbered by an EPR Senior First Mortgage or any part thereof, and, to
the knowledge of the Borrowers, no such proceedings are presently threatened by
any taking authority which may individually or in the aggregate have any
Material Adverse Effect. None of the property of EPR or its Subsidiaries or any
of the property encumbered by an EPR Senior First Mortgage is now damaged as a
result of any fire, explosion, accident, flood or other casualty in any manner
which individually or in the aggregate would have any Material Adverse Effect;

(b) If the Unencumbered Property and improvements are located in a special flood
hazard area designated as such by the Director of the Federal Emergency
Management Agency, such Unencumbered Property and improvements are and will
continue to be covered by special flood insurance under the National Flood
Insurance Program;

(c) None of the Subsidiary Borrower, EPR or any other Subsidiary is the
mortgagor under any mortgage, deed of trust, or similar instrument encumbering
(i) the Unencumbered Property or (ii) the Equity Interests in the Subsidiary
Borrower which owns, leases or has a mortgage interest in such Unencumbered
Property (or, as to any Eligible Canadian Subsidiary which owns, leases or has a
mortgage interest in any Unencumbered Property, the Equity Interests in such
Eligible Canadian Subsidiary or the Equity Interests in any Person which owns
any Equity Interests in such Eligible Canadian Subsidiary);

 

- 76 -



--------------------------------------------------------------------------------

(d) Except with respect to that encumbered by an EPR Senior First Mortgage, the
Unencumbered Property has not been sold, mortgaged or underwritten to obtain
financing (whether or not such financing constitutes Indebtedness) under any
financing arrangement other than the financing evidenced by the Facility or, in
the case of underwriting only, other financing permitted under this Agreement;

(e) All material certificates of occupancy have been obtained and shall be
maintained with respect to the Unencumbered Property;

(f) The Unencumbered Property is a Real Estate asset for which the Borrowers
have conducted their customary due diligence and review, including inspection of
the Real Estate, and such customary due diligence and review have not revealed
facts that would adversely affect the value of the Real Estate;

(g) Except with respect to that encumbered by an EPR Senior First Mortgage, a
Subsidiary Borrower (or an Eligible Canadian Subsidiary) holds good and
marketable fee simple title to or a valid and subsisting leasehold interest in
each parcel of Unencumbered Property, and has obtained a Title Policy with
respect thereto, subject only to the Permitted Liens, a copy of which such Title
Policy shall be made available to Agent upon request therefor;

(h) The Borrowers have complied with all other applicable conditions set forth
in this Agreement with respect to inclusion and retention of the Real Estate as
an Unencumbered Property; and

(i) Notwithstanding anything in this Agreement to the contrary, so long as no
Event of Default exists a Subsidiary Borrower (or, as applicable, an Eligible
Canadian Subsidiary) may sell or otherwise dispose of, or permit the sale or
other disposition of, portions of Unencumbered Property that consist of
undeveloped land or other property which is non-income producing (including, in
the case of an EPR Senior Property Loan, releasing the Subsidiary Borrower’s
(or, as applicable, Eligible Canadian Subsidiary’s) mortgage lien on such
undeveloped land or other non-income-producing property) in each case provided
that the Borrowers are in compliance with the provisions of Section 9.1(a) at
the time of, and after giving effect to, such sale or other disposition.

ARTICLE VIII. – INFORMATION

Borrowers will deliver or cause to be delivered to the Agent, which Agent shall
promptly deliver to the Lenders:

Section 8.1. Financial Statements, Certificates and Information.

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of EPR, commencing with the fiscal year ending
December 31, 2015, the audited Consolidated balance sheet of EPR at the end of
such year, and the related audited Consolidated statements of income, changes in
capital and cash flows for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, and accompanied by an auditor’s report
prepared without qualification as to the scope of the audit by a “Big Four”
accounting firm or

 

- 77 -



--------------------------------------------------------------------------------

another nationally recognized firm acceptable to the Agent (the foregoing with
respect to EPR may be satisfied by delivery of the Form 10-K of EPR filed with
the SEC; provided, however, that in no event shall any reference to any prior
10-Ks or Proxy Statements which may be incorporated by reference within the
filings then being delivered to Agent be deemed delivered to Agent nor shall any
such information contained in any such prior filings be deemed delivered to
Agent), and any other information the Agent may reasonably request to complete a
financial analysis of EPR and its Subsidiaries;

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each fiscal quarter (including the fourth quarter) of EPR,
copies of the unaudited Consolidated balance sheet of EPR as at the end of such
quarter, and the related unaudited Consolidated statements of income and cash
flows for the portion of EPR’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (the foregoing with respect to EPR
and its Subsidiaries for the first three quarters of any fiscal year may be
satisfied by delivery of the Form 10-Q of EPR filed with the SEC; provided,
however, that in no event shall any reference to any prior 10-Qs or Proxy
Statements which may be incorporated by reference within the filings then being
delivered to Lender be deemed delivered to Lender nor shall any such information
contained in any such prior filings be deemed delivered to Lender), together
with a certification by the chief financial officer of EPR or its Vice President
– Finance that the information contained in such financial statements fairly
presents the financial position of EPR and its Subsidiaries on the date thereof
(subject to year-end adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer of EPR or its Vice President – Finance
in the form of Exhibit F hereto (or in such other form as the Agent may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in Section 9.1 and the other covenants described in such certificate and (if
applicable) setting forth reconciliations to reflect changes in GAAP since the
Effective Date. Borrowers shall submit with the Compliance Certificate an
Availability Certificate in the form of Exhibit G attached hereto pursuant to
which the Borrowers shall calculate the amount of the Availability as of the end
of the immediately preceding fiscal quarter of EPR. All income, expense and
value associated with Real Estate or other Investments disposed of during any
quarter will be eliminated from calculations, where applicable. The Compliance
Certificate shall be accompanied by copies of the statements of the Unencumbered
Property Net Operating Income for such fiscal quarter and on a trailing
four-quarter basis for each of the Unencumbered Properties, prepared on a basis
consistent with the statements furnished to the Lenders prior to the date hereof
and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by the chief financial officer of EPR or its Vice
President – Finance that the information contained in such statement fairly
presents the Unencumbered Property Net Operating Income of the Unencumbered
Properties for such periods;

(d) contemporaneously with the delivery of the financial statements referred to
in clause (a) above, the statement of all contingent liabilities involving
amounts of $1,000,000.00 or more of EPR and its Subsidiaries which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

 

- 78 -



--------------------------------------------------------------------------------

(e) upon reasonable request by the Agent on behalf of any Lender, as soon as
practicable but in any event not later than forty-five (45) days after the end
of the most recent fiscal quarter of EPR (including the fourth fiscal quarter in
each year), a Consolidated operating statement for the Unencumbered Properties
and as requested by Agent or any Lender, a Rent Roll for each of the
Unencumbered Properties and a copy of each Lease or amendment entered into with
respect to an Unencumbered Property during such quarter;

(f) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the shareholders of
EPR;

(g) promptly after a Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(h) promptly upon the filing hereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent);

(i) upon reasonable request by the Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Unencumbered
Properties;

(j) not later than November 15 of each year, the Consolidated cash flow
projections of EPR for the next three years;

(k) from time to time such other financial data and information in the
possession of EPR or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against any Borrower
and any settlement discussions relating thereto, property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting any Borrower) as the Agent may reasonably request.
Information concerning such litigation or settlement discussions shall not
include attorney-client privileged communications, but shall otherwise include
information which may be confidential or subject to a work-product privilege so
that the Agent and the Lenders receive the same level of disclosure from the
Borrowers with respect to such matters as has been made prior to the Effective
Date;

(l) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, that Borrowers shall have filed
with the Commission (or any Governmental Authority substituted therefor) or any
national securities exchange, including each Form 8-K, Form 10-K and Form 10-Q
filed with the Commission; and

(m) as soon as is reasonably practicable, but in any event not later than
forty-five (45) days after the end of each fiscal quarter (including the fourth
quarter), statements of Exhibitor’s EBITDAR for the prior quarter and for the
trailing four quarters.

Notwithstanding anything to the contrary in this Section 8.1 or in Section 8.2,
any Form 10-K, Form 10-Q, Form 8-K, registration statement or other information
described in this Section 8.1 or in Section 8.2 shall be deemed delivered to the
Agent and the Lenders if such Form 10-K,

 

- 79 -



--------------------------------------------------------------------------------

Form 10-Q, Form 8-K, registration statement or other information is filed or
furnished by EPR with the SEC. If any such information is not filed or furnished
by EPR with the SEC, such information shall be deemed delivered to the Agent
upon the Agent’s receipt of such information from EPR (which information may be
in electronic form provided that such electronic form is reasonably acceptable
to the Agent). The Agent shall distribute any such non-SEC filed or furnished
information to the other Lenders, and may do so by electronic form including by
posting such information on an electronic platform (including, without
limitation, Syndtrak Online, IntraLinks or such other electronic platforms as
the Agent may elect from time to time). Any such electronic platform shall be
provided on an “as is” and “as available” basis, and the Agent makes no express
or implied warranty regarding such electronic platform or the accuracy or
completeness of any information posted thereto or contained thereon and the
Agent shall have no liability of any nature whatsoever to any Lender, Borrower
or other Person (whether sounding in tort, contract or otherwise) with respect
to such electronic platform or any such information (including any information
referred to in Section 8.2 below), except to the extent such liability results
from the gross negligence or willful misconduct of the Agent as determined by a
court of competent jurisdiction in a final and nonappealable judgment.

Section 8.2. Other Information.

(a) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and such failure or amendment has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security, a certificate of a duly authorized executive of EPR setting forth
details as to such occurrence and the action, if any, which EPR or applicable
member of the ERISA Group is required or proposes to take;

(b) Litigation. To the extent EPR or any of its Subsidiaries is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, EPR or any of its Subsidiaries or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect, and prompt notice of the receipt of
notice that any United States income tax returns of EPR or any of its
Subsidiaries are being audited;

 

- 80 -



--------------------------------------------------------------------------------

(c) Change of Management or Financial Condition. Prompt notice of any change in
the chief executive officer or chief financial officer of EPR and any change in
the business, assets, liabilities, financial condition, results of operations or
business prospects of EPR or any of its Subsidiaries which has had or could
reasonably be expected to have a Material Adverse Effect;

(d) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of EPR obtaining knowledge thereof: (i) any Default or Event
of Default or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by EPR or any of its Subsidiaries under any Material Contract to which
any such Person is a party or by which any such Person or any of its properties
may be bound;

(e) Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000.00 having been entered against EPR or any of its Subsidiaries or any
of their respective properties or assets;

(f) Asset Sales. Prompt notice of the sale, transfer or other disposition of any
Unencumbered Properties by a Subsidiary Borrower (or an Eligible Canadian
Subsidiary) to any Person other than another Subsidiary Borrower (or another
Eligible Canadian Subsidiary);

(g) Patriot Act Information. From time to time and promptly upon each request,
information identifying any Borrower as a Lender may request in order to comply
with the Patriot Act; and

(h) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects of EPR or any of its Subsidiaries as the Agent
or any Lender may reasonably request.

Any information required to be delivered pursuant to this Section 8.2 – other
than any such information that would be contained in any Form 10-K, Form 10-Q,
Form 8-K, registration statement or other information filed or furnished by EPR
with the SEC (in which case Section 8.1 shall govern the delivery of such
information) – shall be deemed delivered to the Agent upon the Agent’s receipt
of such information from EPR; and any such information may be in electronic form
provided that such electronic form is reasonably acceptable to the Agent. The
Agent shall distribute any such information to the other Lenders, and may do so
by electronic form in the same manner as provided in Section 8.1 above.

ARTICLE IX. – NEGATIVE COVENANTS

At all times, the Borrowers covenant and agree that, so long as any Obligations,
Loan, Note, or Letter of Credit is outstanding or any Lender has any obligation
to make any Loans or issue any Letters of Credit, they shall at all times be in
compliance with the following financial covenants. Section 9.1(b),
Section 9.1(c), Section 9.1(d), Section 9.1(i) and Section 9.1(j) shall

 

- 81 -



--------------------------------------------------------------------------------

be tested as of the end of each quarter, based upon the results for that
particular quarter then ended. Section 9.1(a) and Section 9.1(g) shall be tested
as of the end of each quarter, based upon the results for the trailing four
quarters then ended and Section 9.1(a) shall also be tested on and as of the
date of each new Loan and/or issuance of a Letter of Credit hereunder.
Notwithstanding anything to the contrary contained herein, Section 9.1(d) shall
be tested as of the end of each quarter, based upon the results for that
particular quarter then ended, but shall incorporate adjustments for proceeds
from dividend reinvestment programs at the end of each calendar year, only, to
the extent that such proceeds exceed $1,000,000.00.

Section 9.1. Financial Covenants.

(a) Availability. The Aggregate Credit Exposure shall at all times not be
greater than and shall at all times be in compliance with the Availability;
additionally, at no time shall the Aggregate Credit Exposure exceed the Facility
Amount.

(b) Total Debt to Total Asset Value. Calculated on a Consolidated basis with
respect to EPR, the ratio of Total Debt to Total Asset Value shall not exceed
60%. Notwithstanding the foregoing, for two consecutive quarters following a
Material Acquisition, the Total Debt to Total Asset Value shall not exceed 65%.

(c) Maximum Permitted Investments. Calculated on a Consolidated basis with
respect to EPR, at any time, the ratio of: (A) Investments in the aggregate sum
of: (i) Investments in unimproved real estate (including cost of land held for
development), which such Investment is in the form of a fee, leasehold or
mortgage interest; (ii) Investments in construction which is not pre-leased
(total budgeted cost, including cost of land); and (iii) Investments in
unconsolidated subsidiaries, to (B) Total Asset Value, shall not at any time
exceed 25%.

(d) Tangible Net Worth. The Consolidated Tangible Net Worth will not at any time
be less than the sum of (a) $1,700,000,000.00 plus (b) 75% of the aggregate Net
Equity Proceeds received by EPR on a Consolidated basis subsequent to the
Effective Date.

(e) INTENTIONALLY OMITTED.

(f) INTENTIONALLY OMITTED.

(g) Maximum Distributions. The ratio of Distributions of FFO to FFO before
preferred dividends shall not exceed 95%, measured on a rolling four-quarter
basis, provided however, that (i) as long as there is no Default or Event of
Default and none of the Loans has been accelerated, EPR shall not be prohibited
from making Distributions that are necessary to maintain REIT Status (measured
on a rolling four quarter basis), as evidenced by a certificate of the chief
financial officer of EPR or its Vice President – Finance containing calculations
in reasonable detail reasonably satisfactory in form and substance to the Agent,
and (ii) EPR may make additional Distributions to the extent permitted under
Section 9.2.

(h) INTENTIONALLY OMITTED.

 

- 82 -



--------------------------------------------------------------------------------

(i) Maximum Secured Debt to Total Asset Value. Calculated on a Consolidated
basis with respect to EPR, the ratio of Secured Indebtedness of EPR to Total
Asset Value shall not exceed 35%.

(j) Minimum Fixed Charge Coverage Ratio. Calculated on a Consolidated basis with
respect to EPR, at any time, the ratio of Adjusted EBITDA to Fixed Charges shall
not be less than 1.50 to 1.0.

Section 9.2. Distributions.

EPR will not make any Distributions which would violate any of the following
covenants:

(a) EPR will not make any Distributions in violation of Section 9.1(g) hereof,
except as otherwise provided below. Notwithstanding the foregoing, EPR may,
subject to the limitations set forth in this Agreement (including specifically,
but without limitation, those contained in Section 9.2(b) and Section 9.2(c))
make Distributions (which shall not be included in the ninety-five percent
(95%) FFO test set forth in Section 9.1(g) hereof) in order to enable EPR to
repurchase common shares of EPR and the right to redeem any then outstanding
preferred shares in accordance with their terms so long as (i) any such
repurchase or redemption is made in EPR’s prudent business judgment, (ii) no
Event of Default shall have occurred and be continuing on the date of any such
repurchase or redemption and (iii) no Event of Default shall occur as a result
of any such repurchase or redemption. Similarly, unless an Event of Default has
occurred and is continuing (in which event Section 9.2(b) or Section 9.2(c), as
applicable, shall govern such Distribution), EPR may make the minimum
Distributions required under the Internal Revenue Code to maintain the REIT
Status of EPR and/or to avoid income taxation at the entity level, and without
regard to the limitations contained in Section 9.1(g) hereof;

(b) In the event that an Event of Default shall have occurred and be continuing,
EPR shall not make any Distributions other than the minimum Distributions
required under the Internal Revenue Code to maintain the REIT Status of EPR, as
evidenced by a certification of the chief financial officer of EPR or its Vice
President – Finance containing calculations in reasonable detail reasonably
satisfactory in form and substance to the Agent; provided, however, that EPR
shall not be entitled to make any Distribution in connection with the repurchase
of common stock of any Borrower at any time after an Event of Default shall have
occurred and be continuing; and

(c) In the event that an Event of Default shall have occurred and be continuing
and the maturity of the Obligations has been accelerated, EPR shall not make any
Distributions whatsoever, either directly or indirectly.

 

- 83 -



--------------------------------------------------------------------------------

Section 9.3. Indebtedness.

(a) No Subsidiary Borrower (or Eligible Canadian Subsidiary that owns, leases or
has a mortgage interest in property included in the Unencumbered Pool) will
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness (whether secured or unsecured,
recourse or non-recourse), without the prior written consent of the Required
Lenders, other than:

(i) Indebtedness to the Lenders and the Agent arising under any of the Loan
Documents;

(ii) Current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 7.6;

(iv) Indebtedness in respect of judgments, but only to the extent not resulting
in an Event of Default;

(v) Endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi) Intercompany Indebtedness owing to another Borrower that has been
subordinated to the Obligations on terms satisfactory to the Agent;

(vii) Indebtedness in the nature of interest rate swaps or similar interest rate
hedging transactions relating to all or any portion of the Obligations provided
that the amount and terms of such interest rate swaps and similar hedging
transactions are reasonably satisfactory to the Agent;

(viii) Indebtedness under the Bonds and under any notes or bonds issued after
the Effective Date, including any Guarantees of the foregoing; provided,
however, that, in the case of any such notes or bonds issued after the Effective
Date, (1) the incurrence of such Indebtedness does not violate, and would not
violate on a pro-forma basis, any financial covenants set forth in Section 9.1,
and (2) no Default or Event of Default then exists or would result therefrom;
and

(ix) Indebtedness, other than Indebtedness described in clauses (i) through
(viii) above, provided that such Indebtedness is unsecured and the aggregate
outstanding principal amount of such Indebtedness at any time does not exceed
$4,000,000.00 with respect to any particular Subsidiary Borrower (or Eligible
Canadian Subsidiary) or $20,000,000.00 with respect to all Subsidiaries
Borrowers (together with all Eligible Canadian Subsidiaries that own, lease or
have a mortgage interest in property included in the Eligible Pool) and provided
that the incurrence of such Indebtedness does not violate, and would not violate
on a pro forma basis, any financial covenant set forth in Section 9.1.

(b) EPR shall not, without the prior written consent of the Required Lenders,
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise with respect to any Indebtedness on a recourse basis, except:
(a) secured Indebtedness permitted pursuant to Section 9.1(i); (b) Indebtedness
under this Agreement and the other Loan Documents and any other

 

- 84 -



--------------------------------------------------------------------------------

unsecured Indebtedness to the extent the same would not result in a violation of
Section 9.1(a); (c) Indebtedness under the Bonds and any other Indebtedness of
the type described in clauses (ii) through (viii), inclusive, of Section 9.3(a)
immediately above; and (d) Indebtedness whose recourse is solely for so-called
“bad-boy” acts, including without limitation, (i) failure to account for a
tenant’s security deposits, if any, for rent or any other payment collected by a
Subsidiary from a tenant under the lease, all in accordance with the provisions
of any applicable loan or lease documents, (ii) fraud or a material
misrepresentation made by a Subsidiary, or the holders of beneficial or
ownership interests in such Subsidiary, in connection with the financing
evidenced by the applicable loan or lease documents; (iii) any attempt by a
Subsidiary to divert or otherwise cause to be diverted any amounts payable to
the applicable tenant or mortgagee in accordance with the applicable lease or
loan documents; (iv) the misappropriation or misapplication of any insurance
proceeds or condemnation awards relating to any leased real estate;
(v) voluntary or involuntary bankruptcy by a Subsidiary; and (vi) any
environmental matter(s) affecting any leased or mortgaged property which is
introduced or caused by a Subsidiary or any holder of a beneficial or ownership
interest in a Subsidiary.

Section 9.4. Permitted Investments.

No Borrower (or Eligible Canadian Subsidiary that owns, leases or has a mortgage
interest in property included in the Unencumbered Pool) will make or permit to
exist or to remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by such Borrower or
any such Subsidiary;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or bank of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of any of the Lenders or any United States banks having total assets in
excess of $100,000,000.00; provided, however, that the aggregate amount at any
time so invested with any single bank having total assets of less than
$1,000,000,000.00 will not exceed $1,000,000.00;

(d) securities commonly known as “commercial paper” issued by any Lender, or by
a corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

(e) mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “AA” if then rated by Moody’s Investors Service,
Inc. and not less than “AA” if then rated by Standard & Poor’s Corporation;

 

- 85 -



--------------------------------------------------------------------------------

(f) repurchase agreements having a term not greater than 180 days and fully
secured by securities described in the foregoing subsections (a), (b) or
(e) with the Lenders, banks described in the foregoing subsection (c) or
financial institutions or other corporations having total assets in excess of
$500,000,000.00;

(g) shares of so-called “money market funds” registered with the Securities and
Exchange Commission under the Investment Company Act of 1940 which maintain a
level per-share value, invest principally in investments described in the
foregoing subsections (a) through (f) and have total assets in excess of
$50,000,000.00;

(h) to the extent not already described above, Cash Equivalents;

(i) intercompany obligations owing to such Borrower (or such Eligible Canadian
Subsidiary), provided, that, if the obligor in respect thereof is another
Borrower, such intercompany obligations have been subordinated to the
Obligations on terms satisfactory to the Agent;

(j) to the extent constituting Investments, loans or advances in the ordinary
course of business to directors, officers, employees or agents of a Borrower or
another Subsidiary for travel, entertainment, relocation and like expenses;

(k) to the extent constituting Investments, non-cash consideration received in
connection with an asset sale permitted under this Agreement;

(l) Investments in the nature of accounts receivable, notes receivable, lease
receivables or similar receivables arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, lessees or
similar obligors to the extent reasonably necessary in order to prevent or limit
loss;

(m) The following Investments: (i) Investments in Real Estate (including,
without limitation, fee and leasehold interests in real property and
improvements thereon and interests in mortgage loans and other financing secured
by any interest in real property or improvements thereon); (ii) Investments in
property (whether constituting real or personal property) in the nature of
options, licenses, easements and other rights relating to real property;
(iii) Investments in equipment and other personal property in connection with
Investments described in clauses (i) or (ii) immediately above, including,
without limitation, Investments in equipment leased to tenants or mortgagors or
sold to tenants or mortgagors pursuant to purchase-money loans or similar
financing arrangements; and (iv) Investments in corporations, partnerships,
limited liability companies, trusts and other entities which are or will be
engaged primarily in making or managing Investments of a type described in
clauses (i), (ii) or (iii) immediately above; provided that nothing in this
Section 9.3(l) shall permit any Investment that is prohibited by Section 9.1(c);

 

- 86 -



--------------------------------------------------------------------------------

(n) subject to the terms of this Agreement, Investments in Subsidiaries of EPR
existing as of the date hereof, and Investments in new Subsidiaries of EPR
created after the date of this Agreement;

(o) deposits required by government agencies or public utilities, and other
deposits or pledges which constitute Permitted Liens; and

(p) Investments, other than Investments described in clauses (a) through
(o) above, provided that (i) the amount of all Investments made pursuant to this
clause (p) does not exceed $75,000,000.00 measured at the time when made,
(ii) the making or maintenance of any such Investment would not violate
Section 9.1(c) herein, and (iii) no Default or Event of Default exists at the
time any such Investment is made.

Section 9.5. ERISA Exemptions.

No Borrower (or Eligible Canadian Subsidiary that owns, leases or has a mortgage
interest in property included in the Unencumbered Pool) shall permit any of its
assets to become or be deemed to be “plan assets” within the meaning of ERISA,
the Internal Revenue Code and the respective regulations promulgated thereunder.

Section 9.6. Liens.

Neither EPR nor any of its Subsidiaries shall create or incur or suffer to be
created or incurred or to exist any Lien except for Permitted Liens.

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

(a) No Subsidiary Borrower (or Eligible Canadian Subsidiary that owns, leases or
has a mortgage interest in property included in the Unencumbered Pool) will
become a party to any dissolution, liquidation or disposition of all or
substantially all of such Subsidiary Borrower’s (or, as applicable, such
Eligible Canadian Subsidiary’s) assets or business, a merger, reorganization,
consolidation or other business combination or effect any transaction or series
of transactions which may have a similar effect as any of the foregoing, in each
case without the prior written consent of the Required Lenders, except for
(i) the merger or consolidation of a Subsidiary Borrower with another Subsidiary
Borrower, (ii) the merger or consolidation of a Subsidiary Borrower where the
Subsidiary Borrower is the sole surviving entity, (iii) the merger or
consolidation of such Eligible Canadian Subsidiary with a Subsidiary Borrower or
another Eligible Canadian Subsidiary, (iv) any acquisitions or Investments
permitted under Section 9.4 and which comply with Section 9.1(c), and
(v) dispositions of property that has been removed from the Unencumbered Pool
pursuant to and compliance with the provisions of Section 7.13, and dispositions
of property permitted pursuant to Section 7.18(i).

(b) EPR will not become a party to any dissolution, liquidation or disposition
of all or substantially all of EPR’s assets or business, a merger,
reorganization, consolidation or other business combination or effect any
transaction or series of transactions which may have a similar effect as any of
the foregoing, in each case without the prior written consent of Required
Lenders, except for (i) the merger or consolidation of EPR with one of its
Subsidiaries, provided that such Subsidiary is not a Subsidiary Borrower;
(ii) the merger or consolidation of EPR where

 

- 87 -



--------------------------------------------------------------------------------

EPR is the sole surviving entity provided however that any such merger or
consolidation does not violate EPR’s status as a REIT; (iii) any acquisitions or
Investments permitted under Section 9.4 and which comply with Section 9.1(c); or
(iv) any merger where EPR is the surviving entity such that a majority of the
seats of the Board of Directors of the newly constituted entity are held by
trustees of EPR serving as such prior to the time of such merger, or EPR
otherwise maintains a controlling interest therein, provided further that such
exceptions do not otherwise create any Default or Event of Default hereunder.

Section 9.8. Fiscal Year.

EPR shall not change its fiscal year from that in effect as of the Agreement
Date without the prior written consent of the Required Lenders, which consent
shall not be unreasonably withheld so long as no Default or Event of Default
exists.

Section 9.9. Modifications to Material Contracts.

EPR shall not, and shall not permit any of its Subsidiaries to, enter into any
amendment or modification to any Material Contract which could reasonably be
expected to have a Material Adverse Effect.

Section 9.10. Modifications of Organizational Documents.

EPR shall not, and shall not permit any of its Subsidiaries to, amend,
supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification could reasonably be expected to
impair the rights of the Lenders, or otherwise have a Material Adverse Effect,
without the prior written consent of the Agent, which may be withheld in the
sole discretion of the Agent.

Section 9.11. Transactions with Affiliates.

EPR shall not, and shall not permit any of its Subsidiaries to, permit to exist
or enter into, any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate (other than
EPR or one or more of its Subsidiaries), except transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of EPR or
such Subsidiary and upon fair and reasonable terms which are no less favorable
to EPR or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

- 88 -



--------------------------------------------------------------------------------

ARTICLE X. – DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) the Borrowers shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrowers shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any other sums due
hereunder or under any of the other Loan Documents (excluding payments due under
Section 10.1(a) above) within five (5) days after the same shall become due and
payable, on any fixed date for payment or otherwise, provided however that such
grace period shall not be applicable where any interest payment is due at the
stated date of maturity or any accelerated date of maturity;

(c) the Borrowers shall fail to comply with the covenants contained in
Section 8.2(d) or Section 9.1(a) and, with respect to Section 9.1(a), such
failure shall continue to exist after written notice thereof shall have been
given to the Borrowers by the Agent and the cure period provided in Section 10.2
shall have ended;

(d) the Borrowers shall fail to comply with any covenant contained in
Section 9.1(b) through Section 9.1(j) and such failure shall continue for thirty
(30) days after written notice thereof shall have been given to the Borrowers by
the Agent;

(e) the Borrowers shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this
Section 10 or in the other Loan Documents) and shall fail to remedy such failure
within thirty (30) days after written notice thereof shall have been given to
the Borrowers by the Agent;

(f) any representation or warranty made by or on behalf of any Borrower in this
Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, Letter of Credit or in any other document or
instrument delivered pursuant to or in connection with this Agreement, any
advance of a Loan, the issuance of any Letter of Credit or any of the other Loan
Documents, other than constituting or based upon Third Party Information on
which EPR or any of its Subsidiaries relied and had no knowledge or reason to
believe was untrue in any material respect, shall prove to have been false in
any material respect upon the date when made or deemed to have been made or
repeated; notwithstanding anything to the contrary contained in this provision,
the Borrowers shall have a period of thirty (30) days to cure any unintentional
inaccuracy or misrepresentation;

(g) any Borrower (i) shall fail to pay at maturity, or within any applicable
period of grace, any obligation for borrowed money or credit received or other
Indebtedness, or (ii) shall fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any obligation for borrowed money or credit received or other
Indebtedness for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof; provided that
the events described in this Section 10.1(g) shall not constitute an Event of
Default (A) unless such failure to perform, together with other failures to
perform as described in this Section 10.1(g), involve singly or in the aggregate
obligations for borrowed money or credit received totaling in excess of
$50,000,000.00, or (B) if the default resulting from such failure to perform has
been cured or has been waived by the holder of the affected Indebtedness;

 

- 89 -



--------------------------------------------------------------------------------

(h) any Borrower (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any Borrower or any substantial part
of its assets, or a case or other proceeding shall be commenced against any
Borrower under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and such Borrower shall indicate its
written approval thereof, written consent thereto or written acquiescence
therein or such petition, application, case or proceeding shall not have been
dismissed within sixty (60) days following the filing or commencement thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any Borrower or adjudicating any Borrower, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any Borrower in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against any Borrower that, either individually or in
the aggregate, exceed $50,000,000.00;

(l) any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders (or all
Lenders if so required by Section 12.6), or any action at law, suit in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of any of the Borrower, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

(m) any dissolution, termination, liquidation of all or substantially all of the
assets, merger or consolidation of any Borrower shall occur unless a Borrower is
the surviving entity, or any sale, transfer or other disposition of all or
substantially all of the assets, measured either by value or quantity, of any
Borrower shall occur, in each case other than as permitted under the terms of
this Agreement or the other Loan Documents;

 

- 90 -



--------------------------------------------------------------------------------

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of any Borrower to the PBGC or such Guaranteed Pension Plan in an aggregate
amount exceeding $2,000,000.00 and such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or a
trustee shall have been appointed by the United States District Court to
administer such Plan; or the PBGC shall have instituted proceedings to terminate
such Guaranteed Pension Plan;

(o) EPR shall cease at any time to qualify as a real estate investment trust
under the Internal Revenue Code;

(p) any Borrower or any directors, officers or employees thereof shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of any Borrower which in the good faith judgment of
the Required Lenders could have a Material Adverse Effect, or (ii) any of the
Unencumbered Properties;

(q) any Change in Control shall occur with respect to any Borrower;

(r) any of the Borrowers or any of their Real Estate shall be subject to or
suffer to exist any violation(s) of Environmental Laws which have a Material
Adverse Effect; or

(s) an event of default, however defined, under any of the other Loan Documents
shall occur (but subject to the expiration of any applicable grace, cure or
notice periods with respect to such event of default).

So long as an Event of Default exists, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrowers, terminate the
Facility and/or declare all amounts owing with respect to this Agreement, the
Notes, the Letters of Credit and the other Loan Documents (including prepayment
penalties or yield maintenance fees) to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided that in the event of any Event of Default specified in
Sections 10.1(h), Section 10.1(i) or Section 10.1(j), all such amounts shall
become immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent. Upon demand by Agent or the Required Lenders in their absolute and
sole discretion after the occurrence and during the continuation of an Event of
Default, and regardless of whether the conditions precedent in this Agreement
for a Loan have been satisfied, the Lenders will cause a Loan to be made in the
undrawn amount of all Letters of Credit. The proceeds of any such Loan will be
pledged to and held by Agent in the Collateral Account as security for any
amounts that become payable under the Letters of Credit and all other
Obligations. In the alternative, if demanded by Agent in its absolute and sole
discretion after the occurrence of an Event of Default, Borrowers will deposit
with and pledge to Agent cash in an amount equal to the amount of all undrawn
Letters of Credit. Such amounts will be pledged to and held by Agent in the
Collateral Account for the benefit of the Lenders as security for any amounts
that become payable under the Letters of Credit and all other Obligations. Upon

 

- 91 -



--------------------------------------------------------------------------------

any draws under Letters of Credit, at Agent’s sole discretion, Agent may apply
any such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations or if there are no outstanding Obligations and
Lenders have no further obligation to make Loans or issue Letters of Credit or
if such excess no longer exists, such proceeds deposited by Borrowers will be
released to a Borrower. If at any time the aggregate amount of funds pledged to
Agent as collateral for such Letters of Credit shall exceed one hundred percent
(100%) of the aggregate face amount of all amounts available to be drawn under
such Letters of Credit (including any amounts that may be reinstated
thereunder), Agent shall release the amount of such excess deposited by the
Borrowers to a Borrower.

Notwithstanding anything to the contrary contained herein, the occurrence of any
one of the aforementioned terms or conditions in this Section 10.1, shall be,
prior to the giving of any applicable notice or grace period, and until the same
is cured as permitted by this Agreement, a “Default.”

Section 10.2. Limitation of Cure Periods.

Upon the occurrence of a Default the following provisions shall apply:

(a) In the event that there shall occur any Default under Section 10.1(c), then
within five (5) Business Days after receipt of notice of such Default from the
Agent or the Required Lenders, the Borrowers may elect to cure such Default by
providing additional Unencumbered Property consisting of Potential Unencumbered
Property, and/or to reduce the outstanding Loans to it, in which event such
actions shall be completed within such five (5) Business Day period (or within
thirty (30) days following the expiration of the initial five (5) Business Day
period in the event that the Borrowers intend to provide additional Unencumbered
Property). The Borrowers’ notice of their election pursuant to the preceding
sentence shall be delivered to the Agent within the period of five (5) Business
Days provided above, and if not so delivered Borrowers’ cure period shall
immediately terminate and such Default shall become an Event of Default. In the
event that Borrowers elect to add additional Unencumbered Property and fail
within the time provided herein, the cure period shall terminate and such
Default immediately shall constitute an Event of Default. In the event that the
Borrowers shall elect under Section 10.2(a) to provide additional Unencumbered
Property consisting of Potential Unencumbered Property, the Real Estate to be
added to the Unencumbered Property shall be Eligible Real Estate and on or prior
to the expiration of the thirty (30) day period referred to above each of the
Eligible Real Estate Qualification Documents shall have been completed at the
Borrowers’ expense and provided to the Agent for the benefit of the Lenders and
all other conditions to the acceptance of such Real Estate as an Unencumbered
Property shall have been satisfied.

(b) In the event that there shall occur any Default that affects only certain
Unencumbered Property or the owner(s) thereof (including, without limitation,
the imposition of a Lien not permitted under this Agreement), or if any Default
shall occur in any covenant contained in Section 9.1(b) through Section 9.1(j),
then within five (5) Business Days after receipt of notice of such Default from
the Agent or the Required Lenders, the Borrowers may elect to cure such Default
by electing to remove such Unencumbered Property from the Unencumbered Pool and
reduce the outstanding Loans or by substituting for such Unencumbered

 

- 92 -



--------------------------------------------------------------------------------

Property additional Unencumbered Property consisting of Potential Unencumbered
Property for the Unencumbered Property to which such Default relates (provided
that the value of such Unencumbered Property Replacement is such that after
acceptance thereof, the Borrowers are in compliance with the Unencumbered
Property requirements), in which event such actions shall be completed within
five (5) Business Days following the expiration of the initial five (5) Business
Day period (or within thirty (30) days following the expiration of the initial
five (5) Business Day period in the event that the Borrowers intend to provide
additional or substitute Unencumbered Property). The Borrowers’ notice of their
election pursuant to the preceding sentence shall be delivered to the Agent
within the period of five (5) Business Days provided above, and if not so
delivered Borrowers’ cure period shall immediately terminate and such Default
shall become an Event of Default. In the event that Borrowers elect to add
additional or substitute Unencumbered Property and fail within the time provided
herein, the cure period shall terminate and such Default immediately shall
constitute an Event of Default. In the event that the Borrowers shall elect to
cure any Default in any covenant contained in Section 9.1(b) through 9.1(j), by
providing additional Unencumbered Property consisting of Potential Unencumbered
Property, the Real Estate to be added to the Unencumbered Property shall be
Eligible Real Estate and on or prior to the expiration of the thirty (30) day
period referred to above, each of the Eligible Real Estate Qualification
Documents shall have been completed at the Borrowers’ expense and provided to
the Agent for the benefit of the Lenders and all other conditions in this
Agreement to the acceptance of such Real Estate as an Unencumbered Property
shall have been satisfied.

Section 10.3. Remedies Upon Default.

If any one or more Events of Default specified in Section 10.1(h),
Section 10.1(i) or Section 10.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrowers. If any other Event of
Default shall exist, the Agent may, and (i) upon the request of the Required
Revolving Credit Lenders shall, by notice to the Borrowers, terminate the
obligation to make Revolving Credit Loans or to issue any Letters of Credit, and
(ii) upon the request of the Required Term Lenders, by notice to the Borrowers,
shall terminate the obligation to make Term Loans. No termination under this
Section 10.3 shall relieve the Borrowers of their obligations to the Lenders
arising under this Agreement or the other Loan Documents. The Required Lenders
may direct the Agent to, and the Agent if and only if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents. Similarly, the Required Lenders may direct the Agent to, and the
Agent if and only if so directed shall, exercise all other rights and remedies
it may have under any Applicable Law. To the extent permitted by Applicable Law,
the Agent and the Lenders shall be entitled to the appointment of a receiver for
the assets and properties of EPR and its Subsidiaries, without notice of any
kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of EPR and its
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

 

- 93 -



--------------------------------------------------------------------------------

Section 10.4. Allocation of Proceeds.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrowers hereunder or thereunder, shall be applied
in the following order and priority:

(a) amounts due the Agent in respect of fees and expenses due under
Section 12.2;

(b) amounts due the Lenders in respect of fees and expenses due under
Section 12.2, pro rata in the amount then due each Lender;

(c) payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;

(d) payments of principal of all other Loans, Reimbursement Obligations and
other LC Exposure, to be applied for the ratable benefit of the Lenders;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letters of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;

(e) amounts due the Agent and the Lenders pursuant to Section 11.7 and
Section 12.9;

(f) payment of all other Obligations and other amounts due and owing by the
Borrowers under any of the Loan Documents, if any, to be applied for the ratable
benefit of the Lenders; and

(g) any amount remaining after application as provided above, shall be paid to
the Borrowers or whomever else may be legally entitled thereto.

Section 10.5. Collateral Account.

(a) As collateral security for the prompt payment in full when due of all LC
Exposure and the other Obligations, the Borrowers hereby pledge and grant to the
Agent, for the ratable benefit of the Agent and the Revolving Credit Lenders as
provided herein, a security interest in all of their respective right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any LC Exposure until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this Section.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Revolving Credit Lenders. The Agent shall

 

- 94 -



--------------------------------------------------------------------------------

exercise reasonable care in the custody and preservation of any funds held in
the Collateral Account and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the Agent
accords other funds deposited with the Agent, it being understood that the Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrowers and the Revolving Credit
Lenders authorize the Agent to use the monies deposited in the Collateral
Account and proceeds thereof to make payment to the beneficiary with respect to
such drawing or the payee with respect to such presentment.

(d) If an Event of Default exists, the Required Revolving Credit Lenders may, in
their discretion, at any time and from time to time, instruct the Agent to
liquidate any such investments and reinvestments and apply proceeds thereof to
the Obligations in accordance with Section 10.4.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Collateral Account exceed the aggregate amount
of the LC Exposure then due and owing, the Agent shall, from time to time, at
the request of the Borrowers, deliver to the Borrowers within two Business Days
after the Agent’s receipt of such request from the Borrowers, against receipt
but without any recourse, warranty or representation whatsoever, such amount of
the credit balances in the Collateral Account as exceeds the aggregate amount of
the LC Exposure at such time.

(f) The Borrowers shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

Section 10.6. Performance by Agent.

If any Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrowers,
perform or attempt to perform such covenant, duty or agreement on behalf of such
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrowers shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate if not paid within five days after the Agent makes demand upon
the Borrowers for the same. Notwithstanding the foregoing, neither the Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of any Borrower under this Agreement or any other
Loan Document.

Section 10.7. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any

 

- 95 -



--------------------------------------------------------------------------------

of the Lenders in exercising any right shall operate as a waiver of it, nor
shall any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.

ARTICLE XI. – THE AGENT

Section 11.1. Authorization and Action.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by any Borrower, or any Affiliate of any Borrower, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Required Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.

Section 11.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable

 

- 96 -



--------------------------------------------------------------------------------

judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrowers), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender or any other Person and shall not be responsible to any Lender or any
other Person for any statements, warranties or representations made by any
Person in or in connection with this Agreement or any other Loan Document;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any of this Agreement
or any other Loan Document or the satisfaction of any conditions precedent under
this Agreement or any Loan Document on the part of the Borrowers or other
Persons (except for the delivery to it of any certificate or document
specifically required to be delivered to it pursuant to Section 5.1.) or inspect
the property, books or records of the Borrowers or any other Person; (e) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Agent and the other
Lenders that the Borrowers have satisfied the conditions precedent for initial
Loans set forth in Section 5.1 and Section 5.2 that have not previously been
waived by the Required Lenders.

Section 11.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrowers referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender becomes aware of any Default or Event of
Default, it shall promptly send to the Agent such a “notice of default.”
Further, if the Agent receives such a “notice of default”, the Agent shall give
prompt notice thereof to the Lenders.

Section 11.4. KeyBank as Lender.

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity. KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, any Borrower or any of its affiliates as if it were any other
bank and without any duty to account therefor to the other Lenders. Further, the
Agent and any affiliate may accept

 

- 97 -



--------------------------------------------------------------------------------

fees and other consideration from any Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its affiliates may receive information regarding EPR and its Subsidiaries and
their respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

Section 11.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be resolved, and (d) shall
include the Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within 10 Business
Days (or such lesser or greater period as may be specifically required under the
Loan Documents) of receipt of such communication. Except as otherwise provided
in this Agreement, unless a Lender shall give written notice to the Agent that
it specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

Section 11.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of EPR or any of its Subsidiaries or any
other Person to such Lender and that no act by the Agent hereafter taken,
including any review of the affairs of EPR or any of its Subsidiaries, shall be
deemed to constitute any such representation or warranty by the Agent to any
Lender. Each Lender acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Agent, any
other Lender or counsel to the Agent, or any of their respective officers,
directors, employees and agents, and based on the financial statements of EPR,
the Subsidiaries or any other Affiliate thereof, and inquiries of such Persons,
its independent due diligence of the business and affairs of EPR, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
Except for notices,

 

- 98 -



--------------------------------------------------------------------------------

reports and other documents and information expressly required to be furnished
to the Lenders by the Agent under this Agreement or any of the other Loan
Documents, the Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of any EPR or any of
its Subsidiaries or any their respective Affiliates thereof which may come into
possession of the Agent, or any of its officers, directors, employees, agents,
attorneys-in-fact or other affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.

Section 11.7. Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (each an “Indemnifiable Amount” and collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment or if the Agent fails
to follow the written direction of the Required Lenders (or all of the Lenders
if expressly required hereunder) unless such failure results from the Agent
following the advice of counsel to the Agent of which advice the Lenders have
received notice. Without limiting the generality of the foregoing but subject to
the preceding proviso, each Lender agrees to reimburse the Agent (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees of the counsel(s) of the Agent’s
own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrowers shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this
Section 11.7, the Agent shall share such reimbursement on a ratable basis with
each Lender making any such payment.

 

- 99 -



--------------------------------------------------------------------------------

Section 11.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrowers. The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent), or, if the Agent is a Defaulting
Lender under clause (d) of the definition thereof, by the Required Lenders, upon
30-days’ prior written notice to the Agent. Upon any such resignation or
removal, the Required Lenders (other than the Lender then acting as Agent, in
the case of the removal of the Agent under the immediately preceding sentence)
shall have the right to appoint a successor Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrowers’
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrowers shall, in all events, be deemed to have approved each Lender
and its affiliates as a successor Agent). If no successor Agent shall have been
so appointed in accordance with the immediately preceding sentence, and shall
have accepted such appointment, within 30 days after the resigning Agent’s
giving of notice of resignation or the Lenders’ removal of the resigning Agent,
then the resigning or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent. Whether or not a successor has been appointed, such
resignation or removal shall become effective at the time stated in the notice
thereof, the retiring or removed Agent shall be discharged from its duties and
obligations under the Loan Documents, and except for any indemnity payment owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Such successor Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit. After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XI shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.

Section 11.9. Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Arranger”, “Syndication
Agent”, and “Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrowers or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

 

- 100 -



--------------------------------------------------------------------------------

ARTICLE XII. – MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to a Borrower:

EPR Properties

909 Walnut Street, Suite 200

Kansas City, MO 64106

Attn: Craig L. Evans, Esq.

Senior Vice President, General Counsel and Secretary

Telecopy: 816-472-5794

with a copy to:

EPR Properties

909 Walnut Street, Suite 200

Kansas City, MO 64106

Attn: Mark A. Peterson

Senior Vice President and Chief Financial Officer

Telecopy: 816-472-5794

If to the Agent:

KeyBank National Association

225 Franklin Street, 18th Floor

Boston, MA 02110

Attn: Jeffry M. Morrison

Telephone: (617) 385-6216

Telecopy: (617) 385-6293

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Assumption Agreement;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Agreement. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted at or before 4:00 PM
on a given day; or (iii) if hand delivered or sent by overnight courier, when
delivered. Notwithstanding the immediately preceding sentence, (a) all notices
or communications sent by telecopy to the Agent or any Lender under Article II
shall be effective only when actually received by the intended addressee, and
(b) all notices sent to a Borrower relating to the occurrence or existence of a
Default or Event of Default or the exercise of any

 

- 101 -



--------------------------------------------------------------------------------

rights or remedies in respect of a Default or Event of Default shall be
effective only when delivered in accordance with the provisions of clause (i) or
clause (iii) above. Neither the Agent nor any Lender shall incur any liability
to the Borrowers (nor shall the Agent incur any liability to the Lenders) for
acting upon any telephonic notice referred to in this Agreement which the Agent
or such Lender, as the case may be, believes in good faith to have been given by
a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

Section 12.2. Expenses.

The Borrowers agree (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses actually incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and costs and expenses in connection with the use of IntraLinks,
Inc. or other similar information transmission systems in connection with the
Loan Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses actually incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Section 10.1(h), Section 10.1(i) or
Section 10.1(j), including the reasonable fees and disbursements of counsel to
the Agent and any Lender, whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding. If the Borrowers shall fail to pay any
amounts required to be paid by them pursuant to this Section, the Agent and/or
the Lenders may pay such amounts on behalf of the Borrowers and either deem the
same to be Loans outstanding hereunder or otherwise Obligations owing hereunder.
Upon the Borrowers’ request, the Agent or any Lender requesting payment of any
amounts under this Section shall provide the Borrowers with a statement setting
forth in reasonable detail the basis for requesting such amounts.

Section 12.3. Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by each Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to any Borrower or to any other

 

- 102 -



--------------------------------------------------------------------------------

Person, any such notice being hereby expressly waived, but in the case of a
Lender or Participant subject to receipt of the prior written consent of the
Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender
or any affiliate of the Agent or such Lender, to or for the credit or the
account of any Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2, and although such obligations shall be contingent or unmatured.

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

(b) EACH OF THE BORROWERS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWERS AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

- 103 -



--------------------------------------------------------------------------------

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that no Borrower may assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrowers.

(c) Any Lender may at any time grant any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each a
“Participant”) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 12.3, no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document; provided that each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.12.4.1(a) and 4.4 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (d) of this Section; provided that such Participant (a) agrees to be
subject to the provisions of Sections 4.5 and 4.7 as if it were an assignee
under paragraph (d) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 4.1(a) with respect to any participation, than
its participating Lender would have been entitled to receive, except to the
extent such entitled to receive a greater payment results from a Regulatory
Change that occurs after the Participant acquired the applicable participation.
A Participant shall not be entitled to receive any greater payment under
Section 3.12 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.12 unless such Participant agrees
to comply with Section 3.12(c) as though it were a Lender (it being understood
that the documentation required under Section 3.12(c) shall be delivered to the
participating Lender). In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrowers and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided, however, such Lender may agree with the
Participant that it will not,

 

- 104 -



--------------------------------------------------------------------------------

without the consent of the Participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Borrower (except as expressly permitted under Section 7.12 or any other
provision of this Agreement). An assignment or other transfer which is not
permitted by subsection (d) or (e) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (c).

(d) Any Lender may with the prior written consent of the Agent, such consent not
to be unreasonably withheld or delayed, assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes (including all or a portion of its Commitments and the
Loans owing to such Lender); provided, however, (i) unless the Borrowers and the
Agent otherwise agree, after giving effect to any partial assignment by a
Lender, the Assignee shall hold, and the assigning Lender shall retain, a
Commitment, or if the Commitments have been terminated, Loans having an
outstanding principal balance, of at least $10,000,000.00 and integral multiples
of $5,000,000.00 in excess thereof; (ii) if an Event of Default exists, any such
assignment may be to any Person (other than a natural person or a Borrower or an
Affiliate thereof), and (iii) each such assignment shall be effected by means of
an Assignment and Assumption Agreement. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be a Lender party to this Agreement with respect
to the assigned interest as of the effective date of the Assignment and
Assumption Agreement and shall have all the rights and obligations of a Lender
with respect to the assigned interest as set forth in such Assignment and
Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder with respect to the assigned interest to a corresponding
extent, and no further consent or action by any party shall be required. Upon
the consummation of any assignment pursuant to this subsection, the transferor
Lender, the Agent and the Borrowers shall make all reasonable and appropriate
arrangements requested by a Lender in connection with any such participation or
assignment including the issuance of new Notes to the Assignee and such
transferor Lender, as appropriate. In connection with any such assignment, the
transferor Lender shall pay to the Agent an administrative fee for processing
such assignment in the amount of $5,000.00.

(e) The Agent shall maintain at the Principal Office a copy of each Assignment
and Assumption Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrowers notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrowers, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Assumption Agreement shall be available for inspection by the Borrowers or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Assumption Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Assumption Agreement has
been completed and if the Agent receives the processing and recording fee

 

- 105 -



--------------------------------------------------------------------------------

described in subsection (d) above, (i) accept such Assignment and Assumption
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.

(f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

(g) A Lender may furnish any information concerning EPR or any of its
Subsidiaries in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants) subject to
compliance with Section 12.8 or other confidentiality restrictions at least as
restrictive as Section 12.8.

(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to EPR or
any of its Subsidiaries or any of their respective Affiliates.

(i) Each Lender agrees that, without the prior written consent of the Borrowers
and the Agent, it will not knowingly make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

Section 12.6. Amendments.

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by EPR or
any of its Subsidiaries of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Borrower party thereto).

(b) Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:

(i) increase the Commitments of the Lenders (except for any increase in the
Commitments effectuated pursuant to Section 2.14) or subject the Lenders to any
additional obligations;

(ii) reduce the principal of, the method of application of any mandatory
prepayment of, or interest rates that have accrued or that will be charged on
the outstanding principal amount of, any Loans or other Obligations;

 

- 106 -



--------------------------------------------------------------------------------

(iii) reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;

(iv) extend the Term Loan Termination Date or the Revolving Credit Termination
Date or otherwise postpone any date fixed for any payment of any principal of,
or interest on, any Loans or any other Obligations (including the waiver of any
Default or Event of Default as a result of the nonpayment of any such
Obligations as and when due), or extend the expiration date of any Letter of
Credit beyond the Revolving Credit Termination Date;

(v) amend or otherwise modify the provisions of Section 3.2;

(vi) modify the definition of the terms “Required Lenders”, “Required Term
Lenders” or “Required Revolving Credit Lenders” or otherwise modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section if such
modification would have such effect;

(vii) amend the provisions of Section 12.5(c) or (d) so as to impose more
restrictions on a Lender’s ability to grant assignments or participations
hereunder; or

(viii) amend or otherwise modify the provisions of Section 2.12.

(c) Notwithstanding the foregoing, without the prior written consent of all
Lenders, no amendment, waiver or consent shall do any of the following:

(i) modify the definition of the term “Required Lenders,” “Required Term
Lenders” or “Required Revolving Credit Lenders” or otherwise modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6 or

(ii) release any Borrower from its obligations hereunder, except as otherwise
permitted in connection with the removal or replacement of an Unencumbered
Property under Section 7.12, Section 7.13 or Section 10.2 herein.

(d) No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.

(e) Notwithstanding anything to the contrary herein, (i) any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Revolving Credit Lenders, and not any other Lenders, may be amended, and the
performance or observance by Borrowers of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Required Revolving Credit
Lenders or all Revolving Credit Lenders directly and adversely affected thereby,
as applicable; and (ii) any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Term Lenders, and not any other
Lenders, may be

 

- 107 -



--------------------------------------------------------------------------------

amended, and the performance or observance by Borrowers of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Term
Lenders or all Term Lenders directly or adversely affected thereby, as
applicable.

(f) No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 11.5, no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by EPR or any of its Subsidiaries or any other Person subsequent to
the occurrence of such Event of Default. Except as otherwise explicitly provided
for herein or in any other Loan Document, no notice to or demand upon the
Borrowers shall entitle the Borrowers to any other or further notice or demand
in similar or other circumstances. No Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(a) the Commitment of such Lender may not be increased or extended without the
consent of such Lender, and (b) no such amendment, waiver or consent may
uniquely and negatively impact such Defaulting Lender without the approval of
such Defaulting Lender.

(g) If, in connection with any proposed change, waiver, discharge, termination
or other action under the provisions of this Agreement that requires approval of
all Lenders or the Required Lenders, and the consent of one or more of such
other Lenders whose consent is required is not obtained, then the Agent (in its
capacity as a Lender and/or on behalf of, with their consent, one or more of the
other non-consenting Lenders or Eligible Assignees) shall have the right (but
not the obligation) to purchase the Commitment of such non-consenting Lender or
Lenders upon payment to such non-consenting Lender(s) in full of the principal
of and interest accrued on each Loan made, or Letter of Credit issued, by it and
all other amounts owing to it or accrued for its account under this Agreement.
Upon any such purchase or assignment, the non-consenting Lender’s interest in
the Loans or Letters of Credit and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase except
to the extent assigned pursuant to such purchase) shall terminate on the date of
purchase, and the non-consenting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Assumption Agreement.

Section 12.7. Nonliability of Agent and Lenders.

The relationship between the Borrowers, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrowers and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender or to EPR or any of its Subsidiaries. Neither the Agent nor any
Lender undertakes any responsibility to the Borrowers to review or inform the
Borrowers of any matter in connection with any phase of the Borrowers’ business
or operations.

 

- 108 -



--------------------------------------------------------------------------------

Section 12.8. Confidentiality.

The Agent and each Lender shall use reasonable efforts to assure that
information about EPR and its Subsidiaries and their respective Minority
Interests, and their respective properties, operations, affairs and financial
condition, not generally disclosed to the public, which is furnished to the
Agent or any Lender pursuant to the provisions of this Agreement or any other
Loan Document, is used only for the purposes of this Agreement and the other
Loan Documents and shall not be divulged to any Person other than the Agent, the
Lenders, and their respective agents who are actively and directly participating
in the evaluation, administration or enforcement of the Loan Documents and other
transactions between the Agent or such Lender, as applicable, and the Borrowers,
but in any event the Agent and the Lenders may make disclosure: (a) to any of
their respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section or other
confidentiality restrictions at least as restrictive as this Section); (b) as
reasonably requested by any potential or actual Assignee, Participant or other
transferee in connection with the contemplated transfer of any Commitment or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal proceedings
or as otherwise required by Applicable Law; (d) to the Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; (f) to any actual or potential
contractual counter-parties to any Derivatives Contract or to any rating agency;
(g) to the extent such information (x) becomes publicly available other than as
a result of a breach of this Section actually known to such Lender to be such a
breach or (y) becomes available to the Agent or any Lender on a nonconfidential
basis from a source other than any Borrower or any Affiliate; and (h) with the
consent of EPR. Notwithstanding the foregoing, the Agent and each Lender may
disclose any such confidential information, without notice to any Borrower, to
Governmental Authorities in connection with any regulatory examination of the
Agent or such Lender or in accordance with the regulatory compliance policy of
the Agent or such Lender.

Section 12.9. Indemnification.

(a) The Borrowers shall and hereby agree to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies,

 

- 109 -



--------------------------------------------------------------------------------

judgments or expenses indemnification in respect of which is specifically
covered by Section 3.12 or Section 4.1 or expressly excluded from the coverage
of such Section 3.12 or Section 4.1) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”)
brought by any Borrower or third party which is in any way related directly or
indirectly to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by any Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrowers;
(vi) the fact that the Agent and the Lenders are creditors of the Borrowers and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of EPR and the Subsidiaries; (vii) the
fact that the Agent and the Lenders are material creditors of the Borrowers and
are alleged to influence directly or indirectly the business decisions or
affairs of the Borrowers and the other Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Agent or the Lenders
may have under this Agreement or the other Loan Documents; (ix) any civil
penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of EPR or any
of its Subsidiaries that violates a sanction enforced by the OFAC; or (x) any
violation or non-compliance by any Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
EPR or its Subsidiaries (or its respective properties) (or the Agent and/or the
Lenders as successors to any Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrowers shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent
arising from the gross negligence or willful misconduct of such Indemnified
Party, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

(b) The Borrowers’ indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this regard, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of any Borrower or any
Subsidiary, any shareholder of any Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of any Borrower), any account debtor of any
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall notify the Borrowers of the commencement of any Indemnity Proceeding;
provided, however, that the failure to so notify the Borrowers shall not relieve
the Borrowers from any liability that they may have to such Indemnified Party
pursuant to this Section 12.9.

 

- 110 -



--------------------------------------------------------------------------------

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against any Borrower
and/or any Subsidiary.

(d) All reasonable out-of-pocket fees and expenses of, and all reasonable
amounts paid to third-persons by, an Indemnified Party shall be advanced by the
Borrowers at the request of such Indemnified Party notwithstanding any claim or
assertion by the Borrowers that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrowers if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrowers. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrowers hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrowers are required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrowers have
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrowers have the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrowers (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrowers under this
Section are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(g) The Borrowers’ obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 12.10. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit (other than Letters of Credit the expiration dates of which extend
beyond the Revolving Credit Termination Date as permitted under Section 2.2(b)
and in respect of which the Borrowers have satisfied the requirements of such
Section) have terminated, (c) none of the Lenders is obligated

 

- 111 -



--------------------------------------------------------------------------------

any longer under this Agreement to make any Loans and (d) all Obligations (other
than obligations which survive as provided in the following two sentences) have
been paid and satisfied in full, this Agreement shall terminate. The indemnities
to which the Agent and the Lenders are entitled under the provisions of Sections
3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other provision of this Agreement
and the other Loan Documents, and the provisions of Section 12.4, shall continue
in full force and effect and shall protect the Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

Section 12.11. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13. Patriot Act.

The Lenders and the Agent each hereby notifies the Borrowers that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with such
Act.

Section 12.14. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 12.15. Obligations with Respect to Borrowers.

The obligations of a Borrower to direct or prohibit the taking of certain
actions by other Borrowers as specified herein shall be absolute and not subject
to any defense such Borrower may have that such Borrower does not control such
other Borrower.

 

- 112 -



--------------------------------------------------------------------------------

Section 12.16. Limitation of Liability.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrowers hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by any Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrowers hereby waive, release, and agree not
to sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.17. Entire Agreement.

This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and thereof and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto.

Section 12.18. Construction.

The Agent, each Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and the Lenders.

Section 12.19. Amendment and Restatement.

The Borrowers, the Agent and the lenders party to each Existing Agreement that
are Lenders under this Agreement each hereby agrees that, at such time as this
Agreement shall have become effective, such Existing Agreements automatically
shall be deemed replaced and superseded by this Agreement and the Borrowers and
the lenders party to such Existing Agreements shall no longer have any
obligations thereunder, and instead all obligations of the Borrowers and the
lenders under such Existing Agreements are now evidenced by this Agreement. It
is the intention of the parties to this Agreement that this Agreement not
operate as a novation of the obligations under the Existing Agreements and shall
not operate as a novation or waiver of any right, power or remedy of the Agent
or any Lender, except as otherwise provided in this Agreement or any other Loan
Document. Crotched Mountain Properties, LLC, EPT Mount Attitash, Inc. and EPT
Crotched Mountain, Inc., each of which is a subsidiary borrower under the
Existing Agreements, are not parties to or bound by this Agreement or the other
Loan Documents referred to herein, and shall be deemed released from any and all
liabilities under each Existing Agreement and the other Loan Documents referred
to therein.

[Signatures on Following Pages]

 

- 113 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers all as of the day and year first above written.

BORROWERS:

 

EPR PROPERTIES By: /s/ Mark A. Peterson Mark A. Peterson, Senior Vice President

 

30 WEST PERSHING, LLC

EPT DOWNREIT II, INC.

EPT HUNTSVILLE, INC.

MEGAPLEX FOUR, INC.

WESTCOL CENTER, LLC

EPT MELBOURNE, INC.

EDUCATION CAPITAL SOLUTIONS, LLC

EPR HIALEAH, INC.

EPT 909, INC.

EPT KALAMAZOO, INC.

EPT MAD RIVER, INC.

EPT MOUNT SNOW, INC.

EPT NINETEEN, INC.

EPT SKI PROPERTIES, INC.

EPT WATERPARKS, INC.

MEGAPLEX NINE, INC.

ECS DOUGLAS I, LLC

EPT DALLAS, LLC

EPT FONTANA, LLC

EPT TWIN FALLS, LLC

FLIK, INC.

EPT MESQUITE, INC.

EPT SOUTH BARRINGTON, INC.

EPT GULF POINTE, INC.

EPT OAKVIEW, INC.

ECE I, LLC

EPT CHARLOTTE, LLC

EPT PENSACOLA, INC.

ECE II, LLC

By: /s/ Mark A. Peterson Mark A. Peterson, Vice President

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

CANTERA 30 THEATRE, L.P. By: Cantera 30, Inc., its general partner By: /s/ Mark
A. Peterson Mark A. Peterson, Vice President

 

TAMPA VETERANS 24, L.P. By: Tampa Veterans 24, Inc., its general partner By: /s/
Mark A. Peterson Mark A. Peterson, Vice President

 

NEW ROC ASSOCIATES, L.P. By: EPT New Roc GP, Inc., its general partner By: /s/
Mark A. Peterson Mark A. Peterson, Vice President

 

EPR NORTH US LP By: EPR North US GP, its general partner By: /s/ Gregory K.
Silvers Gregory K. Silvers, Trustee

 

BURBANK VILLAGE, L.P. By: Burbank Village, Inc., its general partner By: /s/
Mark A. Peterson Mark A. Peterson, Vice President

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

KEYBANK NATIONAL ASSOCIATION, as Agent, and as a Lender By:   /s/ Darin
Mainquist   Name: Darin Mainquist   Title: AVP

 

Lending Office (all Types of Loans):

KEYBANK NATIONAL ASSOCIATION

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Telephone: (617) 385 6214

Telecopy: (617) 385-6293

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

JPMORGAN CHASE BANK, N.A.,

as Lender

By:   /s/ Mohammad S. Hasan   Name: Mohammad S. Hasan   Title: Executive
Director

 

Lending Office (all Types of Loans):

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10179

Telephone: (212) 622-8174

Telecopy: (646) 534-0574

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

ROYAL BANK OF CANADA,

as Lender

By:   /s/ Dan LePage   Name: Dan LePage   Title: Corporate Banking – Managing
Director

 

Lending Office (all Types of Loans):

ROYAL BANK OF CANADA

Three World Financial Center

200 Vesey Street, 12th Floor

New York, New York 10281

Attention: GLA Administrator

Telephone: (877) 332-7455

Telecopy: (212) 428-2372

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

BANK OF AMERICA, N.A.,

as Lender

By:   /s/ Kurt Mathison   Name: Kurt Mathison   Title: Senior Vice President

 

Lending Office (all Types of Loans):

BANK OF AMERICA, N.A.,

901 Main Street, 64th Floor

Dallas, Texas 75202-3714

Telephone: (214) 209-9198

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

CITIBANK, N.A.,

as Lender

By:   /s/ John C. Rowland   Name: John C. Rowland   Title: Vice President

 

Lending Office (all Types of Loans):

CITIBANK, N.A.

388 Greenwich Street, 6th Floor

New York, New York 10013

Attention: Miguel A Saez

Telephone: (212) 816-7312

Telecopy: (347) 321-4597

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

BARCLAYS BANK PLC,

as Lender

By:   /s/ Marguerite Sutton   Name: Marguerite Sutton   Title: Vice President

 

Lending Office (all Types of Loans):

Barclays Bank PLC

745 7th Avenue

New York, NY 10019

Telephone: (212) 723-5931

Telecopy: (646) 291-1630

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

UMB BANK, N.A.

as Lender

By:   /s/ Robert P. Elbert   Name: Robert P. Elbert   Title: Senior Vice
President

 

Lending Office (all Types of Loans):

UMB BANK, N.A.

1010 Grand Boulevard

Kansas City, Missouri 64106

Telephone: (816) 860-7116

Telecopy: (816) 860-7143

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION,

as Lender

By:   /s/ Sarah J. Burns   Name: Sarah J. Burns   Title: Vice President

 

By:   /s/ Ben Arroyo   Name: Ben Arroyo   Title: Vice President

 

Lending Office (all Types of Loans):

BANK OF THE WEST

600 17th Street, Suite 1500

Denver, Colorado 80202

Attention: Todd Schrader & Yolanda Gomez

Telephone: (303) 202-5777

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

ARVEST BANK,

as Lender

By:   /s/ Thomas J. Butkus   Name: Thomas J. Butkus   Title: Senior Vice
President

 

Lending Office (all Types of Loans):

ARVEST BANK

6300 Nall Avenue

Mission, Kansas 66202

Telephone: (913) 279-3358

Telecopy: (913) 279-3378

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

MEGA INTERNATIONAL COMMERCIAL BANK, CO., LTD., SILICON VALLEY BRANCH,

as Lender

By: /s/ Nian Tzy Yeh Name: Nian Tzy Yeh Title: VP & General Manager Lending
Office (all Types of Loans): MEGA INTERNATIONAL COMMERCIAL BANK, CO., LTD.,
SILICON VALLEY BRANCH

333 W San Carlos Street, Suite 100

San Jose, California 95110

Attention: Gordon Chen, AVP

Telephone: (408) 283-1888 ext. 48

Telecopy: (408) 283-1678

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

BANK OF BLUE VALLEY,

as Lender

By: /s/ Bruce V. McCune Name: Bruce V. McCune Title: Vice President Lending
Office (all Types of Loans): BANK OF BLUE VALLEY

11935 Riley

Overland Park, Kansas 66213

Telephone: (913) 234-2238

Telecopy: (913) 234-7038

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

BANK HAPOALIM B.M.,

as Lender

By: /s/ Charles McLaughlin Name: Charles McLaughlin Title: Senior Vice President
By: /s/ Helen Gateson Name: Helen Gateson Title: Vice President Lending Office
(all Types of Loans): BANK HAPOALIM B.M.

1177 Avenue Of The Americas

New York, New York 10036

Attention: Charles McLaughlin

Telephone: (212) 782-2342

Telecopy: (212) 782-2382

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

BANK OF TAIWAN, LOS ANGELES BRANCH,

as Lender

By: /s/ Jane Chang Name: Jane Chang Title: VP & General Manager Lending Office
(all Types of Loans): BANK OF TAIWAN, LOS ANGELES BRANCH

601 South Figueroa Street, Suite 4525

Los Angeles, California 90017

Attention: Timothy Liu

Telephone: (213) 629-6600 ext.155

Telecopy: (213) 629-6610

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

BOKF, NA DBA BANK OF KANSAS CITY,

as Lender

By: /s/ William Fox Name: William Fox Title: Senior Vice President Lending
Office (all Types of Loans): BANK OF KANSAS CITY

7500 College Boulevard, Suite 1450

Overland Park, Kansas 66210

Attention: Bryan Palmer

Telephone: (913) 307-1649

Telecopy: (913) 234-6603

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

HUA NAN COMMERCIAL BANK, LOS ANGELES BRANCH,

as Lender

By: /s/ Ding-Jong Chen Name: Ding-Jong Chen Title: GM & VP Lending Office (all
Types of Loans): HUA NAN COMMERCIAL BANK, LOS ANGELES BRANCH

707 Wilshire Boulevard, Suite 3100

Los Angeles, California 90017

Attention: Howard Hung

Telephone: (213) 362-6666 ext. 228

Telecopy: (213)-362-6617

 

 

 

 

 

 

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

STIFEL BANK & TRUST,

as Lender

By: /s/ Joe Sooter Name: Joe Sooter Title: Senior Vice President Lending Office
(all Types of Loans): STIFEL BANK & TRUST

501 North Broadway, Floor 6

St. Louis, Missouri 63102

Attention: Joe Sooter

Telephone: (314) 342-7459

Telecopy: (866) 723-6883

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By: /s/ Joel Steiner Name: Joel Steiner Title: Vice President Lending Office
(all Types of Loans): U.S. BANK NATIONAL ASSOCIATION

10 West Broad Street, 12th Floor

Columbus, Ohio 43215

Telephone: (614) 232-8007

Telecopy: (614) 232-8033

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with EPR Properties, et al.]

 

FIRST COMMERCIAL BANK, LTD., A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS
ANGELES BRANCH,

as Lender

By: /s/ Max Liao Name: Max Liao Title: S.A.V.P. & Deputy General Manager Lending
Office (all Types of Loans): FIRST COMMERCIAL BANK, LTD., a Republic of China
Bank acting through its Los Angeles branch

600 Wilshire Blvd., Ste. 800

Los Angeles, California 90017

Telephone: (213) 405-1133

Telecopy: (213) 362-0219

 

[Signature Page to Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of ___________, 20__ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), and KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”).

WHEREAS, the Assignor is a Lender under that certain Amended, Restated and
Consolidated Credit Agreement dated as of April 24, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among EPR Properties and the Subsidiary Borrowers referred to therein
(collectively, the “Borrowers”), the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the
other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of ____________, 20__ (the “Assignment Date”),
the Assignor hereby irrevocably sells, transfers and assigns to the Assignee,
without recourse, a $__________ interest (such interest being the “Assigned
Commitment”) in and to the Assignor’s Revolving Credit Commitment/Term Loans and
all of the other rights and obligations of the Assignor under the Credit
Agreement, the Assignor’s Note and the other Loan Documents (representing
______% in respect of the aggregate amount of all Lenders’ Commitments),
including without limitation, a principal amount of outstanding Loans equal to
$_________ and all voting rights of the Assignor associated with the Assigned
Commitment, all rights to receive interest on such amount of Loans and all
facility and other Fees with respect to the Assigned Commitment and other rights
of the Assignor under the Credit Agreement and the other Loan Documents with
respect to the Assigned Commitment. The Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of the Assignor as a Lender
with respect to the Assigned Commitment, which obligations shall include, but
shall not be limited to, the obligation to make Loans to the Borrowers with
respect to the Assigned Commitment, the obligation to pay the Agent amounts due
in respect of draws under Letters of Credit as required under Section 2.2.(i) of
the Credit Agreement and the obligation to indemnify the Agent as provided in
the Credit Agreement (the foregoing enumerated obligations, together with all
other similar obligations more particularly set forth in the Credit Agreement
and the other Loan Documents, collectively, the “Assigned



--------------------------------------------------------------------------------

Obligations”). The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI. of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4 below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of EPR or any of its Subsidiaries, (ii) any representations,
warranties, statements or information made or furnished by EPR or any of its
Subsidiaries in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
other Loan Document or any other document or instrument executed in connection
therewith, or the collectibility of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by EPR or any
of its Subsidiaries of any obligation under the Credit Agreement or any other
Loan Document to which it is a party. Further, the Assignee acknowledges that it
has, independently and without reliance upon the Agent, or any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrowers and such other documents and information as
it has deemed appropriate, made its own credit and legal analysis and decision
to become a Lender under the Credit Agreement. The Assignee also acknowledges
that it will, independently and without reliance upon the Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Documents or
pursuant to any other obligation. Except as expressly provided in the Credit
Agreement, the Agent shall have no duty or responsibility whatsoever, either
initially or on a continuing basis, to provide the Assignee with any credit or
other information with respect to any Borrower or to notify the Assignee of any
Default or Event of Default. The Assignee has not relied on the Agent as to any
legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, such amount as they may agree.

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Revolving
Credit/Term Loan Commitment under the Credit Agreement (without reduction by any
assignments thereof which have not yet become effective), equal to $____________
[and $____________, respectively], and that the Assignor is

 

A-2



--------------------------------------------------------------------------------

not in default of its obligations under the Credit Agreement; and (ii) the
outstanding balance of Loans owing to the Assignor (without reduction by any
assignments thereof which have not yet become effective) is $____________; and
(b) it is the legal and beneficial owner of the Assigned Commitment which is
free and clear of any adverse claim created by the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered in connection therewith or pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) appoints and authorizes the Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note. Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5.(d) of the Credit Agreement, the Borrowers, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof. Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement with respect to
the Assigned

 

A-3



--------------------------------------------------------------------------------

Commitment and have the rights and obligations of a Lender thereunder to the
extent of the Assigned Commitment and (ii) the Assignor shall relinquish its
rights (except as otherwise provided in Section 12.10 of the Credit Agreement)
and be released from its obligations under the Credit Agreement with respect to
the Assigned Commitment; provided, however, that if the Assignor does not assign
its entire interest under the Loan Documents, it shall remain a Lender entitled
to all of the benefits and subject to all of the obligations thereunder with
respect to its retained Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Signatures on Following Pages]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR:

 

[NAME OF ASSIGNOR]

By:     Name:   Title:  

 

ASSIGNEE:

 

[NAME OF ASSIGNEE]

By:     Name:   Title:  

Accepted as of the date first written above.

 

AGENT:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

By:     Name:   Title:  

[Signatures Continued on Following Page]

 

A-5



--------------------------------------------------------------------------------

SCHEDULE 1

Information Concerning the Assignee

 

Notice Address:             Telephone No.:   Telecopy No.:   Lending Office:    
        Telephone No.:   Telecopy No.:   Payment Instructions:        

 

 

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

____________, 201__

KEYBANK NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Ladies and Gentlemen:

Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of April 24, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among EPR
PROPERTIES and the Subsidiary Borrowers referred to therein (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

  1. Pursuant to Section 2.1(a)/(b) of the Credit Agreement, the Borrowers
hereby request that the Lenders make Revolving Credit/Term Loans to the
Borrowers in an aggregate principal amount equal to $_________________.

 

  2. The Borrowers request that such Loans be made available to the Borrowers on
____________, 201__.

 

  3. The Borrowers hereby request that the requested Loans all be of the
following Type:

 

       [Check one box only]

¨ Base Rate Loans

¨ LIBOR Loans, each with an initial Interest Period for a duration of:

[Check one box only] ¨ 1 month

¨ 2 months

¨ 3 months

¨ 6 months

 

  4. The Borrowers request that the proceeds of this borrowing of Loans be made
available to the Borrowers by ____________________________.

 

B-1



--------------------------------------------------------------------------------

Attached hereto is an Availability Certificate in the form of Exhibit G and a
Compliance Certificate in the form of Exhibit F annexed to the Credit Agreement.

The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Borrowers in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the
Borrowers certify to the Agent and the Lenders that all conditions to the making
of the requested Loans contained in Article V. of the Credit Agreement will have
been satisfied (or waived in accordance with the applicable provisions of the
Loan Documents) at the time such Loans are made.

If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1(c) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers By:   Name: Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONTINUATION

____________, 201__

KEYBANK NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Ladies and Gentlemen:

Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of April 24, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among EPR
PROPERTIES and the Subsidiary Borrowers referred to therein (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.7 of the Credit Agreement, the Borrowers hereby request a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

  1. The proposed date of such Continuation is ____________, 201___.

 

  2. The aggregate principal amount of Loans subject to the requested
Continuation is $________________________ and was originally borrowed by the
Borrowers on ____________, 201__.

 

  3. The portion of such principal amount subject to such Continuation is
$________________.

 

  4. The current Interest Period for each of the Loans subject to such
Continuation ends on ________________, 201__.

 

  5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 

  [Check one box only] ¨ 1 month

       ¨ 2 months

       ¨ 3 months

       ¨ 6 months

 

C-1



--------------------------------------------------------------------------------

The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers By:     Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION

____________, 201__

KEYBANK NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 021108

Attention: Jeffry M. Morrison

Ladies and Gentlemen:

Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of April 24, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among EPR
PROPERTIES and the Subsidiary Borrowers referred to therein (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.8 of the Credit Agreement, the Borrowers hereby request a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

  1. The proposed date of such Conversion is ______________, 201__.

 

  2. The Loans to be Converted pursuant hereto are currently:

 

  [Check one box only] ¨ Base Rate Loans

       ¨ LIBOR Loans

 

  3. The aggregate principal amount of Loans subject to the requested Conversion
is $_____________________ and was originally borrowed by the Borrowers on
____________, 201__.

 

  4. The portion of such principal amount subject to such Conversion is
$___________________.

 

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

 

D-1



--------------------------------------------------------------------------------

       [Check one box only]

 

       ž Base Rate Loans

       ž LIBOR Loans, each with an initial Interest Period for a duration of:

 

       [Check one box only] ¨ 1 month

                                                                          ¨ 2
months

                                                                          ¨ 3
months

                                                                          ¨ 6
months

The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrowers in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers By:     Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF REVOLVING CREDIT NOTE

 

$______________________

__________________, 201__

FOR VALUE RECEIVED, each of the undersigned, EPR PROPERTIES and the other
Subsidiary Borrowers that are signatories hereto (each, a “Borrower” and,
collectively, the “Borrowers”, hereby jointly and severally promises to pay to
the order of ____________________ (the “Lender”), in care of KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”) at KEYBANK NATIONAL ASSOCIATION,
225 Franklin Street, 18th Floor, Boston, Massachusetts 02110, or at such other
address as may be specified in writing by the Agent to the Borrowers, the
principal sum of ________________ AND ____/100 DOLLARS ($____________) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Loans made
by the Lender to the Borrowers under the Credit Agreement (as herein defined)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

The date and amount of each Loan made by the Lender to the Borrowers, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books, provided that the failure of the Lender to make any such
recordation shall not affect the obligations of the Borrowers to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

This Note is one of the Notes referred to in the Amended, Restated and
Consolidated Credit Agreement dated as of April 24, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

E-1 – Page 1



--------------------------------------------------------------------------------

Time is of the essence for this Note.

THE OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE
OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

EPR PROPERTIES By:  

Mark A. Peterson,

Senior Vice President

 

30 WEST PERSHING, LLC

EPT DOWNREIT II, INC.

EPT HUNTSVILLE, INC.

MEGAPLEX FOUR, INC.

WESTCOL CENTER, LLC

EPT MELBOURNE, INC.

EDUCATION CAPITAL SOLUTIONS, LLC

EPR HIALEAH, INC.

EPT 909, INC.

EPT KALAMAZOO, INC.

EPT MAD RIVER, INC.

EPT MOUNT SNOW, INC.

EPT NINETEEN, INC.

EPT SKI PROPERTIES, INC.

EPT WATERPARKS, INC.

MEGAPLEX NINE, INC.

ECS DOUGLAS I, LLC

EPT DALLAS, LLC

EPT FONTANA, LLC

EPT TWIN FALLS, LLC

FLIK, INC.

EPT GULF POINTE, INC.

EPT MESQUITE, INC.

EPT SOUTH BARRINGTON, INC.

EPT OAKVIEW, INC.

ECE I, LLC

EPT CHARLOTTE, LLC EPT PENSACOLA, INC.

ECE II, LLC

By:   Mark A. Peterson, Vice President

 

D-3



--------------------------------------------------------------------------------

CANTERA 30 THEATRE, L.P. By:   Cantera 30, Inc., its general partner       By:  
      Mark A. Peterson, Vice President

 

TAMPA VETERANS 24, L.P. By:   Tampa Veterans 24, Inc., its general partner      
By:         Mark A. Peterson, Vice President

 

NEW ROC ASSOCIATES, L.P. By:   EPT New Roc GP, Inc., its general partner      
By:         Mark A. Peterson, Vice President

 

EPR NORTH US LP By:   EPR North US GP, its general partner       By:        
Gregory K. Silvers, Trustee

 

BURBANK VILLAGE, L.P. By:   Burbank Village, Inc., its general partner       By:
        Mark A. Peterson, Vice President

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF TERM LOAN NOTE

 

$______________________

_____________________, 2015

FOR VALUE RECEIVED, each of the undersigned, EPR PROPERTIES and the other
Subsidiary Borrowers that are signatories hereto (each, a “Borrower” and,
collectively, the “Borrowers”, hereby jointly and severally promises to pay to
the order of ____________________ (the “Lender”), in care of KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”) at KEYBANK NATIONAL ASSOCIATION, 225
Franklin Street, 18th Floor, Boston, Massachusetts 02110, or at such other
address as may be specified in writing by the Agent to the Borrowers, the
principal sum of ________________ AND ____/100 DOLLARS ($____________) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Loans made
by the Lender to the Borrowers under the Credit Agreement (as herein defined)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

The date and amount of each Loan made by the Lender to the Borrowers, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books, provided that the failure of the Lender to make any such
recordation shall not affect the obligations of the Borrowers to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

This Note is one of the Notes referred to in the Amended, Restated and
Consolidated Credit Agreement dated as of April 24, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

E-2 – Page 1



--------------------------------------------------------------------------------

The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

THE OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE
OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

 

E-2 – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

EPR PROPERTIES By:  

Mark A. Peterson,

Senior Vice President

30 WEST PERSHING, LLC

EPT DOWNREIT II, INC.

EPT HUNTSVILLE, INC.

MEGAPLEX FOUR, INC.

WESTCOL CENTER, LLC

EPT MELBOURNE, INC.

EDUCATION CAPITAL SOLUTIONS, LLC

EPR HIALEAH, INC.

EPT 909, INC.

EPT KALAMAZOO, INC.

EPT MAD RIVER, INC.

EPT MOUNT SNOW, INC.

EPT NINETEEN, INC.

EPT SKI PROPERTIES, INC.

EPT WATERPARKS, INC.

MEGAPLEX NINE, INC.

ECS DOUGLAS I, LLC

EPT DALLAS, LLC

EPT FONTANA, LLC

EPT TWIN FALLS, LLC

FLIK, INC.

EPT GULF POINTE, INC.

EPT MESQUITE, INC.

EPT SOUTH BARRINGTON, INC.

EPT OAKVIEW, INC.

ECE I, LLC

EPT CHARLOTTE, LLC EPT PENSACOLA, INC.

ECE II, LLC

By:   Mark A. Peterson, Vice President



--------------------------------------------------------------------------------

CANTERA 30 THEATRE, L.P. By: Cantera 30, Inc., its general partner By:   Mark A.
Peterson, Vice President

 

TAMPA VETERANS 24, L.P. By: Tampa Veterans 24, Inc., its general partner By:  
Mark A. Peterson, Vice President

 

NEW ROC ASSOCIATES, L.P. By: EPT New Roc GP, Inc., its general partner By:  
Mark A. Peterson, Vice President

 

EPR NORTH US LP By: EPR North US GP, its general partner By:   Gregory K.
Silvers, Trustee

 

BURBANK VILLAGE, L.P. By: Burbank Village, Inc., its general partner By:   Mark
A. Peterson, Vice President



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

_______________, 201_

KEYBANK NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Each of the Lenders Party to the Credit

    Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of April 24, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among EPR
PROPERTIES and the Subsidiary Borrowers referred to therein (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent
(the “Agent”) and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 8.1(c) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

(1) The undersigned is the _____________________ of EPR.

(2) The undersigned has examined the books and records of EPR and has conducted
such other examinations and investigations as are reasonably necessary to
provide this Compliance Certificate.

(3) To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrowers with respect to such
event, condition or failure].

(4) The representations and warranties made or deemed made by the Borrowers in
the Loan Documents to which any is a party, are true and correct in all material
respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.

 

F-1



--------------------------------------------------------------------------------

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not EPR and its Subsidiaries were in compliance with the
covenants contained in Sections 9.1 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers By:           Name:       Title:    

 

 

 

 

 

F-2



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be attached]

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AVAILABILITY CERTIFICATE

_______________, 201_

KEYBANK NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Each of the Lenders Party to the Credit

    Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of April 24, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among EPR
PROPERTIES and the Subsidiary Borrowers referred to therein (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent
(the “Agent”) and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 8.1(c) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

(1) The undersigned is the _____________________ of EPR.

(2) The undersigned has examined the books and records of EPR and has conducted
such other examinations and investigations as are reasonably necessary to
provide this Availability Certificate.

(3) To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrowers with respect to such
event, condition or failure].

(4) The representations and warranties made or deemed made by the Borrowers in
the Loan Documents to which any is a party, are true and correct in all material
respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.

 

G-1



--------------------------------------------------------------------------------

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing the current Availability under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers By:           Name:       Title:    

 

G-2



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be Attached]

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT dated as of ____________, 201___, executed and delivered
by ______________________, a _____________ (the “New Borrower”), in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Amended, Restated and Consolidated Credit Agreement
dated as of April 24, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among EPR PROPERTIES
and the Subsidiary Borrowers referred to therein (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrowers certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

WHEREAS, the Borrowers and the New Borrower, though separate legal entities,
have a commonality of interests in their respective financing needs and have
determined it to be in their mutual best interests to obtain financing from the
Agent and the Lenders through their collective efforts;

WHEREAS, the New Borrower acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrowers under the Credit Agreement and, accordingly, the New
Borrower is willing to join in and guarantee the Borrowers’ obligations to the
Agent and the Lenders on the terms and conditions contained herein; and

WHEREAS, the New Borrower’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Borrower, the New Borrower agrees as
follows:

Section 1. Accession to Loan Documents. The New Borrower hereby agrees that it
is a “Subsidiary Borrower” under each Note and the Credit Agreement and assumes
all obligations of a “Subsidiary Borrower” thereunder and agrees to be bound
thereby, all as if the New Borrower had been an original signatory to each Note
and the Credit Agreement. Without limiting the generality of the foregoing, the
New Borrower hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Obligations (as defined in the Credit Agreement);

 

H-1



--------------------------------------------------------------------------------

(b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in the Credit Agreement made by the
Borrowers and agrees to be bound by each of the covenants of the Borrowers
contained in the Credit Agreement; and

(c) consents and agrees to each provision set forth in each Note and the Credit
Agreement.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Borrower has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW BORROWER] By:           Name:       Title:    

 

Address for Notices: c/o                            

Attention:         Telephone:         Telecopy:        

 

Accepted:

 

KEYBANK NATIONAL

    ASSOCIATION, as Agent

By:           Name:       Title:    

 

H-3



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

INITIAL SUBSIDIARY BORROWERS

 

    

Entity:

  

Jurisdiction of Organization:

1.

   30 West Pershing, LLC    MO

2.

   EPT DownREIT II, Inc.    MO

3.

   EPT Huntsville, Inc.    DE

4.

   Megaplex Four, Inc.    MO

5.

   Westcol Center, LLC    DE

6.

   EPT Melbourne, Inc.    MO

7.

   Education Capital Solutions, LLC    DE

8.

   EPR Hialeah, Inc.    MO

9.

   EPT 909, Inc.    DE

10.

   EPT Kalamazoo, Inc.    MO

11.

   EPT Mad River, Inc.    MO

12.

   EPT Mount Snow, Inc.    DE

13.

   EPT Nineteen, Inc.    DE

14.

   EPT Ski Properties, Inc.    DE

15.

   EPT Waterparks, Inc.    DE

16.

   Megaplex Nine, Inc.    MO

17.

   ECS Douglas I, LLC    DE

18.

   EPT Dallas, LLC    DE

19.

   EPT Fontana, LLC    DE

20.

   EPT Twin Falls, LLC    DE

21.

   Flik, Inc.    DE

22.

   EPT Mesquite, Inc.    DE

23.

   EPT South Barrington, Inc.    DE

24.

   EPT Gulf Pointe, Inc.    DE

25.

   EPT Oakview, Inc.    DE

26.

   ECE I, LLC    DE

27.

   EPT Charlotte, LLC    DE

28.

   EPT Pensacola, Inc.    MO

29.

   Cantera 30 Theatre, L.P.    DE

30.

   Tampa Veterans 24, L.P.    DE

31.

   New Roc Associates, L.P.    NY

32.

   ECE II, LLC    DE

33.

   EPR North US LP    DE

34.

   Burbank Village, L.P.    DE

 

Schedule 1.1(A)



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

INITIAL ELIGIBLE REAL ESTATE

 

Subsidiary Borrower*

  

Unencumbered Properties

  

Location

30 West Pershing, LLC

         Alamo Draft House    Lakeline, TX    Carmike Theater Champaign   
Champaign, IL    Carmike Theater Opelika    Opelika, AL    Frank Theater Ranson
   Ranson, WV    Frank Theater Southern Pines    Southern Pines, NC    John
Hancock Observatory    Chicago, IL    Latitudes 30    Jacksonville, FL   
Latitudes 39    Indianapolis, IN    Look Theater Prestonwood    Dallas, TX   
Pinstripes Bowling & Bocce    Oakbrook, IL    Regal Christiana    Christiana, DE
   Regal VA Gateway    Gainesville, VA    Regal Winrock    Albuquerque, NM   
Top Golf Allen    Allen, TX    Top Golf Alpharetta    Alpharetta, GA    Top Golf
Austin    Austin, TX    Top Golf Colony    Colony, TX    Top Golf Dallas   
Dallas, TX    Top Golf Gilbert    Gilbert, AZ    Top Golf Houston    Houston, TX
   Top Golf Scottsdale    Scottsdale, AZ    Top Golf Spring    Spring, TX    Top
Golf Tampa    Tampa, FL    Cinemagic Hooksett IMAX 15    Hooksett, NH   
Cinemagic Saco IMAX 13    Saco, ME    Cinemagic Westbrook 16    Westbrook, ME   
Columbia Mall 14    Columbia, MD    Glendora 12    Glendora, CA    Greensboro
Grand 18    Greensboro, NC    Harbour View Grand 16    Suffolk, VA    Kalispell
14    Kalispell, MT    Panama City Beach Grand 16    Panama City, FL    Grand
Prairie 18    Peoria, IL    Pinstripes Bowling & Bocce    Northbrook, IL    Star
Southfield Center    Southfield, MI

 

Schedule 1.1(B) - 1



--------------------------------------------------------------------------------

Subsidiary Borrower*

  

Unencumbered Properties

  

Location

   White Oak 14    Garner, NC    Winston Salem Grand 18    Winston-Salem, NC   
Top Golf San Antonio    San Antonio, TX    Strawbridge-Virginia Beach   
Virginia Beach, VA    Carmike Yulee    Yulee, FL    MJR Sterling Heights   
Sterling Heights, MI

Burbank Village, L.P.

         Burbank Village    Burbank, CA

Cantera 30 Theatre, L.P.

         Cantera Stadium 17    Warrenville, IL

ECE I, LLC

         CLA-Coppell, TX    Coppell, TX    CLA-Durango Drive    Las Vegas, NV   
CLA-Goodyear, AZ    Goodyear, AZ    CLA-Lake Pleasant    Lake Pleasant, AZ   
CLA-Oklahoma    Oklahoma City, OK    CLA-Crismon    Mesa, AZ

ECE II, LLC

         Gardner School    Lincoln Park, IL

ECS Douglas I, LLC

         Ben Franklin Academy    Littleton, CO

Education Capital Solutions, LLC

         100 Academy of Excellence    Las Vegas, NV    Academy of Columbus   
Columbus, OH    Academy of Environmental Science & Math    St. Louis, MO   
Bella Mente Academy    Vista, CA    BeLoved Academy    Jersey City, NJ   
BFCS-Crismon Campus    Queen Creek, AZ    BFCS-Gilbert Campus    Gilbert, AZ   
BFCS-Power Campus    Queen Creek, AZ    BFCS-Queen Creek HS/MS    Queen Creek,
AZ    Bradley Academy of Excellence    Goodyear, AZ    Camden Community Charter
School    Camden, NJ    Champion School    Phoenix, AZ    Chester Community
Charter School    Upland, PA    Columbia Leadership    Columbia, SC    Desert
West    Phoenix, AZ    East Mesa    Mesa, AZ    Frick Park    Pittsburgh, PA   
Global Village Academy    Colorado Springs, CO

 

Schedule 1.1(B) - 2



--------------------------------------------------------------------------------

Subsidiary Borrower*

  

Unencumbered Properties

  

Location

   Groveport Community School    Groveport, OH    Groveport Prep    Groveport,
OH    Harvard Avenue CS    Cleveland, OH    Hope Community    Washington, DC   
ILSA-E    Indianapolis, IN    ILSA-W    Indianapolis, IN    Imagine Academy at
Sullivant    Columbus, OH    Imagine Klepinger Community School    Dayton, OH   
Imagine Madison Avenue    Toledo, OH    International Academy of Mableton   
Mableton, GA    Learning Foundation Academy    Gilbert, AZ    Loveland Classical
School    Loveland, CO    Lowcountry Leadership Academy    Hollywood, SC   
Marietta Charter School    Marietta, GA    MASTer Academy    Ft. Wayne, IN   
McKinley Academy    Chicago, IL    North East Carolina Prep    Tarboro, NC   
Odyssey Buckeye    Buckeye, AZ    Pacific Heritage Academy    Salt Lake City, UT
   Prospect Ridge Academy    Broomfield, CO    Queen Creek    Queen Creek, AZ   
Romig Road Community School    Akron, OH    Rosefield    Surprise, AZ    Skyline
Chandler    Chandler, AZ    Skyline Phoenix    Phoenix, AZ    The American
Leadership Academy    Gilbert, AZ    UME School    Dallas, TX    Valley Arts
Academy    Hurricane, UT    Wesley International Academy    Atlanta, GA   
Harrisburg Pike Community    Columbus, OH    Wilson Prep Academy    Wilson, NC
   North Carolina Leadership Academy    Kernersville, NC    Global Village
Academy-Fort Collins    Fort Collins, CO    iLEAD Charter School    Mesa, AZ   
John Adams Academy (Lincoln)    Chicago, IL    Cambridge Prep (Toltec)   
Arizona City, AZ    Bradford Prep    Charlotte, NC    Minnesota Math & Science
Academy    St. Paul, MN    Horizon Science Academy South Chicago    Chicago, IL

 

Schedule 1.1(B) - 3



--------------------------------------------------------------------------------

Subsidiary Borrower*

  

Unencumbered Properties

  

Location

   Franklin Academy Palm Beach    Palm Beach, FL    Impact Charter Elementary   
Baker, LA    American International School of Utah    Salt Lake City, UT

EPR Hialeah, Inc.

         Hialeah 18    Hialeah, FL

EPR North US LP

         Conroe Grand 14    Conroe, TX

EPT 909, Inc.

         Hollywood USA    Pasadena, TX    Movies 10    Mishawaka, IN    Movies
10    Plano, TX    Movies 14    McKinney, TX    Movies 14    Redding, CA   
Movies 17    Grand Prairie, TX    Tinseltown USA    Beaumont, TX    Tinseltown
USA    Colorado Springs, CO    Tinseltown USA    El Paso, TX    Tinseltown USA
   Houston, TX    Tinseltown USA    Pflugerville, TX    Tinseltown USA   
Pueblo, CO

EPT Charlotte, LLC

         North Carolina Music Factory    Charlotte, NC

EPT Dallas, LLC

         Grand 24    Dallas, TX

EPT DownREIT II, Inc.

         Houston Studio 30    Houston, TX    Huebner Oaks 24    San Antonio, TX
   Lennox 24    Columbus, OH    Mission Valley 20    San Diego, CA    Ontario
Mills 30    Ontario, CA    West Olive 16    Creve Coeur, MO

EPT Fontana, LLC

         Mentorship Academy of Digital Arts    Baton Rouge, LA

EPT Gulf Pointe, Inc.

         Gulf Pointe 30    Houston, TX

EPT Huntsville, Inc.

         Valley Bend 18    Huntsville, AL

EPT Kalamazoo, Inc.

         Alamo Draft House    Kalamazoo, MI

EPT Mad River, Inc.

         Mad River Mountain    Zanesville, OH

 

Schedule 1.1(B) - 4



--------------------------------------------------------------------------------

Subsidiary Borrower*

  

Unencumbered Properties

  

Location

EPT Melbourne, Inc.

         Avenue 16    Melbourne, FL

EPT Mesquite, Inc.

         Mesquite 30    Mesquite, TX

EPT Mount Snow, Inc.

         Mount Snow (Mortgage)    West Dover, VT    Mount Snow II (Mortgage)   
West Dover, VT

EPT Nineteen, Inc.

         Ann Arbor    Ypsilanti, MI    Buckland Hills    Manchester, CT   
Centreville 12    Centerville, VA    Davenport 18    Davenport, IA    Fairfax
Corner    Fairfax, VA    Flint West 14    Flint, MI    Hazlet 12    Hazlet, NJ
   Huber Heights 16    Huber Heights, OH    North Haven 12    North Haven, CT   
Preston Crossings 16    Okolona, KY    Ritz Center 16    Voorhees, NJ   
Stonybrook 20    Louisville, KY    The Greene 14    Beaver Creek, OH    West
Springfield 15    West Springfield, MA    Western Hills 14    Cincinnati, OH

EPT Oakview, Inc.

         Oakview Plaza 24    Omaha, NE

EPT Pensacola, Inc.

         Bayou 15    Pensacola, FL

EPT Ski Properties, Inc.

         Alpine Valley    Chesterland, OH    WISP Resort    McHenry, MD   
Boston Mills/Brandywine (Mortgage)    Peninsula, OH    Jack Frost/Big Boulder
(Mortgage)    Blakeslee, PA    Wintergreen Ski Resort    Wintergreen, VA   
Camelback Resort    Tannersville, PA

EPT South Barrington, Inc.

         South Barrington    Barrington, IL

EPT Twin Falls, LLC

         Magic Valley Mall Theatre    Twin Falls, ID

EPT Waterparks, Inc.

         Schlitterbahn Vacation Village    Kansas City, KS

 

Schedule 1.1(B) - 5



--------------------------------------------------------------------------------

Subsidiary Borrower*

  

Unencumbered Properties

  

Location

   Schlitterbahn Vacation Village    New Braunfels, TX    Schlitterbahn Vacation
Village    South Padre, TX

Flik, Inc.

         Cherrydale 16    Greenville, SC    Clearview    Metairie, LA   
Crossroads 20    Cary, NC    Elmwood    Harahan, LA    Forum    Sterling
Heights, MI    Hammond    Hammond, LA    Hoffman    Alexandria, VA    Houma   
Houma, LA    Livonia    Livonia, MI    Olathe Studio    Olathe, KS    Palm
Promenade    San Diego, CA    Starlight 20    Tampa, FL    Westbank    Harvey,
LA    Woodridge    Woodridge, IL

Kanata Entertainment Holdings Inc.**

         Kanata Centrum    Kanata, Ontario

Megaplex Four, Inc.

         Cantera Retail    Warrensville, IL    Gulf Pointe Retail    Houston, TX
   Mesquite Retail    Dallas, TX    Powder Springs Retail (Ground Lease)   
Austell, GA

Megaplex Nine, Inc.

         Hampton Town Center 24    Hampton, VA

Mississauga Entertainment Holdings Inc.**

         Mississauga Centrum    Mississauga, Ontario

New Roc Associates, L.P.

         New Roc Retail    New Rochelle, NY

Oakville Entertainment Holdings Inc.**

         Oakville Centrum    Oakville, Ontario

Tampa Veterans 24, L.P.

         Tampa Veterans 24    Tampa, FL

Westcol Center, LLC

         Westminster Promenade—Retail    Westminster, CO

 

Schedule 1.1(B) - 6



--------------------------------------------------------------------------------

Subsidiary Borrower*

  

Unencumbered Properties

  

Location

Whitby Entertainment Holdings Inc.**

        

Whitby Centrum

   Whitby, Ontario

 

* or Eligible Canadian Subsidiary

** nominee for EPR North Trust

 

Schedule 1.1(B) - 7



--------------------------------------------------------------------------------

SCHEDULE 2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Such agreements, documents, certificates, reports or assurances as the Agent may
reasonably require, including, without limitation the following:

 

1. Lease Summaries. Detailed Lease Summaries of all Leases relating to such Real
Estate, in form and substance reasonably satisfactory to the Agent.

 

2. Rent Roll. Current Rent Roll for such Real Estate certified by the Borrowers
as accurate and complete as of a recent date, in form and substance reasonably
satisfactory to the Agent, including without limitation, Tenant identification,
term of lease, current rent, square footage, etc.

 

3. Certificate Regarding Condition. A certification from the chief executive or
chief financial officer of EPR or its Vice President – Finance that such Real
Estate complies with the terms of Section 7.18.

 

4. Budget. An operating and capital expenditure budget for such Real Estate in
form and substance reasonably satisfactory to the Agent. The capital expenditure
budget for the Real Estate must show adequate reserves or cash flow to cover
capital expenditure needs of the Real Estate.

 

5. Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Lenders under Section 8.1(c) covering each
of the four fiscal quarters ending immediately prior to the addition of such
Real Estate to the Unencumbered Property, to the extent available. Such
operating statements shall be subject to the approval of the Agent.

 

6. EPR Senior Property Loan Summaries. Detailed summaries of all EPR Senior
Property Loans and related EPR Senior First Mortgages, in form and substance
reasonably satisfactory to the Agent.

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

EPR AND ITS CONSOLIDATED SUBSIDIARIES

AND UNCONSOLIDATED AFFILIATES1

 

Entity

  

Jurisdiction of Organization

EPR Properties

   MD

3 Theatres, Inc.

   MO

30 West Pershing, LLC

   MO

655554 NB Inc.

   New Brunswick, Canada

Adelaar Developer, LLC

   DE

Atlantic - EPR I2

   DE

Atlantic - EPR II2

   DE

Burbank Village, Inc.

   DE

Burbank Village, L.P.

   DE

Cantera 30, Inc.

   DE

Cantera 30 Theatre, L.P.3

   DE

CCC VinREIT, LLC4

   DE

Cinescape Equity, LLC

   DE

Cinescape Mezz, LLC

   DE

Cinescape Property, LLC

   DE

ECE I, LLC

   DE

ECE II, LLC

   DE

ECS Douglas I, LLC

   DE

Education Capital Solutions, LLC

   DE

EPR Apex, Inc.

   DE

EPR Camelback, LLC

   DE

EPR Canada, Inc.

   MO

EPR Concord II, L.P.

   DE

EPR Escape, LLC

   DE

EPR Financial Services, LLC

   DE

EPR Gaming Properties, LLC

   DE

EPR Hialeah, Inc.

   MO

EPR Metropolis Trust

   DE

 

 

1  All entities are wholly owned, directly or indirectly, by EPR except as
otherwise noted below. EPR itself is publicly traded.

2  EPT DownREIT, Inc. owns all general partner interests. EPR Properties owns
all limited partnership interests.

3  Cantera 30, Inc. owns all general partner interests. Atlantic – EPR I owns
all limited partnership interests.

4  100% interest owned by VinREIT, LLC

 

Schedule 6.1(b) - 1



--------------------------------------------------------------------------------

EPR Netherlands Coöperatief U.A.

Netherlands

EPR Netherlands Holdings I, LLC

DE

EPR Netherlands Holdings II, LLC

DE

EPR North Finance Trust

Ontario, Canada

EPR North GP ULC

British Columbia, Canada

EPR North Holdings GP ULC

British Columbia, Canada

EPR North Holdings LP

Ontario, Canada

EPR North Properties LP

Ontario, Canada

EPR North Trust

KS

EPR North US GP Trust

DE

EPR North US LP

DE

EPR RESORTS, LLC

DE

EPR TRS Holdings, Inc.

MO

EPR TRS I, Inc.

MO

EPR TRS II, Inc.

MO

EPR TRS III, Inc.

MO

EPR TRS IV, Inc.

MO

EPR Tuscaloosa, LLC

DE

EPT 301, LLC

MO

EPT 909, Inc.

DE

EPT Aliso Viejo, Inc.

DE

EPT Arroyo, Inc.

DE

EPT Auburn, Inc.

DE

EPT Biloxi, Inc.

DE

EPT Boise, Inc.

DE

EPT Charlotte, LLC

DE

EPT Chattanooga, Inc.

DE

EPT Columbiana, Inc.

DE

EPT Concord II, LLC

DE

EPT Concord, LLC

DE

EPT Crotched Mountain, Inc.

MO

EPT Dallas, LLC

DE

EPT Davie, Inc.

DE

EPT Deer Valley, Inc.

DE

EPT DownREIT, Inc.

MO

EPT DownREIT II, Inc.

MO

EPT East, Inc.

DE

EPT Firewheel, Inc.

DE

EPT First Colony, Inc.

DE

EPT Fontana, LLC

DE

EPT Fresno, Inc.

DE

EPT Gulf Pointe, Inc.

DE

EPT Hamilton, Inc.

DE

EPT Hattiesburg, Inc.

DE

EPT Huntsville, Inc.

DE

EPT Hurst, Inc.

DE

 

Schedule 6.1(b) - 2



--------------------------------------------------------------------------------

EPT Indianapolis, Inc.

DE

EPT Kalamazoo, Inc.

MO

EPT Kenner, LLC

DE

EPT Lafayette, Inc.

DE

EPT Lawrence, Inc.

DE

EPT Leawood, Inc.

DE

EPT Little Rock, Inc.

DE

EPT Macon, Inc.

DE

EPT Mad River, Inc.

MO

EPT Manchester, Inc.

DE

EPT Melbourne, Inc.

MO

EPT Mesa, Inc.

DE

EPT Mesquite, Inc.

DE

EPT Modesto, Inc.

DE

EPT Mount Attitash, Inc.

DE

EPT Mount Snow, Inc.

DE

EPT New England, LLC

DE

EPT New Roc GP, Inc.

DE

EPT New Roc, LLC

DE

EPT Nineteen, Inc.

DE

EPT Oakview, Inc.

DE

EPT Pensacola, Inc.

MO

EPT Pompano, Inc.

DE

EPT Raleigh Theatres, Inc.

DE

EPT Ski Properties, Inc.

DE

EPT Slidell, Inc.

DE

EPT South Barrington, Inc.

DE

EPT Twin Falls, LLC

DE

EPT Virginia Beach, Inc.

DE

EPT Waterparks, Inc.

DE

EPT White Plains, LLC

DE

EPT Wilmington, Inc.

DE

Flik Depositor, Inc.

DE

Flik, Inc.

DE

Go to the Show, L.L.C.

LA

HGP VinREIT, LLC5

DE

International Hotel Ventures, Inc.

DE

Kanata Entertainment Holdings, Inc.

New Brunswick, Canada

LCPV VinREIT, LLC5

DE

McHenry FFE, LLC

DE

Megaplex Four, Inc.

MO

Megaplex Nine, Inc.

MO

Metropolis Entertainment Holdings, Inc.

New Brunswick, Canada

Mississauga Entertainment Holdings, Inc.

New Brunswick, Canada

New Roc Associates, L.P.

NY

Oakville Entertainment Holdings, Inc.

New Brunswick, Canada

 

Schedule 6.1(b) - 3



--------------------------------------------------------------------------------

Rittenhouse Holding, LLC5

DE

Suffolk Retail, LLC

DE

Sunny VinREIT, LLC5

DE

Tampa Veterans 24, Inc.

DE

Tampa Veterans 24, L.P.6

DE

Theatre Sub, Inc.

MO

 

 

5  50% owned by Highmark School Development, LLC

6  Tampa Veterans 24, Inc. owns all general partnership interests. Atlantic—EPR
II owns all limited partnership interests.

 

Schedule 6.1(b) - 4



--------------------------------------------------------------------------------

VinREIT, LLC7

DE

WestCol Center, LLC

DE

WestCol Corp.

DE

WestCol Holdings, LLC

DE

WestCol Theatre, LLC

DE

Westminster Promenade Owner’s Association, LLC

CO

Whitby Entertainment Holdings, Inc.

New Brunswick, Canada

YongeDundas Signage Trust

DE

 

 

7  4% owned by Global Wine Partners (U.S.) LLC.

 

Schedule 6.1(b) - 5



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

TITLE TO PROPERTIES; LIENS

 

1. EPR’s headquarters, which is leased to EPR, located at 909 Walnut Street,
Kansas City, MO 64106.

 

2. The property described in the attached spreadsheet.

 

Schedule 6.1(f)



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

 

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

30 West Pershing, LLC

   Alamo Draft House    Lakeline, TX    Alamo Draft House    No

30 West Pershing, LLC

   Carmike Theater Champaign    Champaign, IL    Carmike    No

30 West Pershing, LLC

   Carmike Theater Opelika    Opelika    Carmike    No

30 West Pershing, LLC

   Columbia Mall 14    Columbia, MD    AMC    No

30 West Pershing, LLC

   Frank Theater Ranson    Ranson, WV    Frank Theaters LLC    No

30 West Pershing, LLC

   Frank Theater Southern Pines    Southern Pines, NC    Frank Theaters LLC   
No

30 West Pershing, LLC

   Glendora 12    Glendora, CA    AMC    No

30 West Pershing, LLC

   Grand Prairie 18    Peoria, IL    Cinemark    No

30 West Pershing, LLC

   Greensboro Grand 18    Greensboro, NC    Southern    No

30 West Pershing, LLC

   Harbour View Market Place    Suffolk, VA    Regal & Other Retail    No

30 West Pershing, LLC

   Cinemagic Hooksett IMAX 15    Hooksett, NH    Cinemagic    No

30 West Pershing, LLC

   John Hancock Observatory    Chicago, IL    Montparnasse    No

30 West Pershing, LLC

   Kalispell 14    Kalispell, MT    Cinemark    No

30 West Pershing, LLC

   Latitudes 30    Jacksonville, FL    Latitude USA    No

30 West Pershing, LLC

   Latitudes 39    Indianapolis, IN    Latitude USA    No

30 West Pershing, LLC

   Look Theater Prestonwood    Dallas, TX    Look Cinemas    No

30 West Pershing, LLC

   Panama City Beach Grand 16    Panama City, FL    Southern    No

30 West Pershing, LLC

   Pinstripes Bowling & Bocce    Northbrook, IL    Pinstripes    No

 

Schedule 6.1(f) - 2



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

30 West Pershing, LLC

   Pinstripes Bowling & Bocce    Oakbrook, IL    Pinstripes    No

30 West Pershing, LLC

   Regal Christiana    Christiana, DE    Regal    No

30 West Pershing, LLC

   Regal VA Gateway    Gainesville, VA    Regal    No

30 West Pershing, LLC

   Regal Winrock    Albuquerque, NM    Regal    No

30 West Pershing, LLC

   Cinemagic Saco IMAX 13    Saco, ME    Cinemagic    No

30 West Pershing, LLC

   Star Southfield Center    Southfield, MI    AMC & Other Retail    No

30 West Pershing, LLC

   Top Golf Allen    Allen, TX    Top Golf    No

30 West Pershing, LLC

   Top Golf Alpharetta    Alpharetta, GA    Top Golf    No

30 West Pershing, LLC

   Top Golf Austin    Austin, TX    Top Golf    No

30 West Pershing, LLC

   Top Golf Colony    Colony, TX    Top Golf    No

30 West Pershing, LLC

   Top Golf Dallas    Dallas, TX    Top Golf    No

30 West Pershing, LLC

   Top Golf Gilbert    Gilbert, AZ    Top Golf    No

30 West Pershing, LLC

   Top Golf Houston    Houston, TX    Top Golf    No

30 West Pershing, LLC

   Top Golf Scottsdale    Scottsdale, AZ    Top Golf    No

30 West Pershing, LLC

   Top Golf Spring    Spring, TX    Top Golf    No

30 West Pershing, LLC

   Top Golf Tampa    Tampa, FL    Top Golf    No

30 West Pershing, LLC

   Cinemagic Westbrook 16    Westbrook, ME    Cinemagic    No

30 West Pershing, LLC

   White Oak 14    Garner, NC    Regal    No

30 West Pershing, LLC

   Winston Salem Grand 18    Winston-Salem, NC    Southern    No

30 West Pershing, LLC

   Top Golf San Antonio    San Antonio, TX    Misc    No

30 West Pershing, LLC

   Strawbridge - Virginia Beach    Virginia Beach, VA    Regal    No

 

Schedule 6.1(f) - 3



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

30 West Pershing, LLC

   Carmike Yulee    Yulee, FL    Carmike    No

30 West Pershing, LLC

   MJR Sterling Heights    Sterling Heights, MI    MJR Theatres    No

Burbank Village, L.P.

   Burbank Village    Burbank, CA    AMC & Other Retail    No

Cantera 30 Theatre, L.P.

   Cantera Stadium 17    Warrenville, IL    Regal    No

ECE I, LLC

   CLA-Coppell, TX    Coppell, TX    CLA Properties    No

ECE I, LLC

   CLA-Durango Drive    Las Vegas, NV    CLA Properties    No

ECE I, LLC

   CLA-Goodyear, AZ    Goodyear, AZ    CLA Properties    No

ECE I, LLC

   CLA-Lake Pleasant    Lake Pleasant, AZ    CLA Properties    No

ECE I, LLC

   CLA-Oklahoma    Oklahoma City, OK    CLA Properties    No

ECE I, LLC

   CLA-Crimson    Mesa, AZ    CLA    No

ECE II, LLC

   Gardner School    Lincoln Park, IL    TGS Holdings, LLC    No

ECS Douglas I, LLC

   Ben Franklin Academy    Littleton, CO    HighMark    No

Education Capital Solutions, LLC

   100 Academy of Excellence    Las Vegas, NV    Imagine    No

Education Capital Solutions, LLC

   Academy of Columbus    Columbus, OH    Imagine    No

Education Capital Solutions, LLC

   Academy of Environmental Science & Math    St. Louis, MO    Imagine    No

Education Capital Solutions, LLC

   Bella Mente Academy    Vista, CA    Highmark    No

Education Capital Solutions, LLC

   BeLoved Academy    Jersey City, NJ    Highmark    No

Education Capital Solutions, LLC

   BFCS-Crismon Campus    Queen Creek, AZ    LBE Investments    No

 

Schedule 6.1(f) - 4



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

Education Capital Solutions, LLC

   BFCS-Gilbert Campus    Gilbert, AZ    LBE Investments    No

Education Capital Solutions, LLC

   BFCS-Power Campus    Queen Creek, AZ    LBE Investments    No

Education Capital Solutions, LLC

   BFCS-Queen Creek HS/MS    Queen Creek, AZ    LBE Investments    No

Education Capital Solutions, LLC

   Camden Community Charter School    Camden, NJ    CSMI    No

Education Capital Solutions, LLC

   Chester Community Charter School    Upland, PA    CSMI    No

Education Capital Solutions, LLC

   Columbia Leadership    Columbia, SC    Imagine    No            

Education Capital Solutions, LLC

   Desert West    Phoenix, AZ    Imagine    No            

Education Capital Solutions, LLC

   East Mesa    Mesa, AZ    Imagine    No

Education Capital Solutions, LLC

   Frick Park    Pittsburgh, PA    Imagine    No

Education Capital Solutions, LLC

   Global Village Academy    Colorado Springs, CO    GVA    No

Education Capital Solutions, LLC

   Groveport Community School    Groveport, OH    Imagine    No

Education Capital Solutions, LLC

   Groveport Prep    Groveport, OH    Imagine    No

Education Capital Solutions, LLC

   Harvard Avenue CS    Cleveland, OH    Imagine    No

Education Capital Solutions, LLC

   Hope Community    Washington, DC    Imagine    No

Education Capital Solutions, LLC

   ILSA-E    Indianapolis, IN    Imagine    No

 

Schedule 6.1(f) - 5



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

Education Capital Solutions, LLC

   ILSA-W    Indianapolis, IN    Imagine    No

Education Capital Solutions, LLC

   Imagine Academy at Sullivant    Columbus, OH    Imagine    No

Education Capital Solutions, LLC

   Imagine Klepinger Community School    Dayton, OH    Imagine    No

Education Capital Solutions, LLC

   Imagine Madison Avenue    Toledo, OH    Imagine    No

Education Capital Solutions, LLC

   International Academy of Mableton    Mableton, GA    Imagine    No

Education Capital Solutions, LLC

   Learning Foundation Academy    Gilbert, AZ    CAFA    No

Education Capital Solutions, LLC

   Lowcountry Leadership Academy    Hollywood, SC    Highmark    No

Education Capital Solutions, LLC

   Marietta Charter School    Marietta, GA    Imagine    No

Education Capital Solutions, LLC

   MASTer Academy    Ft. Wayne, IN    Imagine    No

Education Capital Solutions, LLC

   McKinley Academy    Chicago, IL    Concept Schools    No

Education Capital Solutions, LLC

   North East Carolina Prep    Tarboro, NC    Highmark    No

Education Capital Solutions, LLC

   Odyssey Buckeye    Buckeye, AZ    PCI    No

Education Capital Solutions, LLC

   Pacific Heritage Academy    Salt Lake City, UT    Highmark    No

Education Capital Solutions, LLC

   Queen Creek    Queen Creek, AZ    PCI    No

Education Capital Solutions, LLC

   Romig Road Community School    Akron, OH    Imagine    No

 

Schedule 6.1(f) - 6



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

Education Capital Solutions, LLC

   Rosefield    Surprise , AZ    Imagine    No

Education Capital Solutions, LLC

   Skyline Chandler    Chandler, AZ    Highmark    No

Education Capital Solutions, LLC

   Skyline Phoenix    Phoenix, AZ    Highmark    No

Education Capital Solutions, LLC

   UME School    Dallas, TX    Highmark    No

Education Capital Solutions, LLC

   Valley Arts Academy    Hurricane, UT    Highmark    No

Education Capital Solutions, LLC

   Wesley International Academy    Atlanta, GA    Imagine    No

Education Capital Solutions, LLC

   The American Leadership Academy    Gilbert, AZ    American Leadership Academy
   No

Education Capital Solutions, LLC

   Champion School    Phoenix, AZ    Phoenix Charter Properties    No

Education Capital Solutions, LLC

   Bradley Academy of Excellence    Goodyear, AZ    HighMark    No

Education Capital Solutions, LLC

   Loveland Classical School    Loveland, CO    HighMark    No

Education Capital Solutions, LLC

   Prospect Ridge Academy    Broomfield, CO    HighMark    No

Education Capital Solutions, LLC

   Harrisburg Pike Community    Columbus, OH    IMAGINE    No

Education Capital Solutions, LLC

   Wilson Prep Academy    Wilson, NC    Highmark    No

Education Capital Solutions, LLC

   North Carolina Leadership Academy    Kernersville, NC    Highmark    No

Education Capital Solutions, LLC

   Global Village Academy-Fort Collins    Fort Collins, CO    Highmark    No

 

Schedule 6.1(f) - 7



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

Education Capital Solutions, LLC

   iLEAD Charter School    Mesa, AZ    Highmark    No

Education Capital Solutions, LLC

   John Adams Academy (Lincoln)    Chicago, IL    Highmark    No

Education Capital Solutions, LLC

   Cambridge Prep (Toltec)    Arizona City, AZ    ACD    No

Education Capital Solutions, LLC

   Bradford Prep    Charlotte, NC    ACD    No

Education Capital Solutions, LLC

   Minnesota Math & Science Academy    St. Paul, MN    Concept Schools    No

Education Capital Solutions, LLC

   Horizon Science Academy South Chicago    Chicago, IL    Concept Schools    No

Education Capital Solutions, LLC

   Franklin Academy Palm Beach    Palm Beach, FL    Discovery Schools    No

Education Capital Solutions, LLC

   Impact Charter Elementary    Baker, LA    ICE Project Development LLC    No

Education Capital Solutions, LLC

   American International School of Utah    Salt Lake City, UT    American
Leadership Academy    No

EPR Hialeah, Inc.

   Hialeah 18    Hialeah, FL    Cobb    No

EPR North US LP

   Conroe Grand 14    Conroe, TX    Southern    No

EPT 909, Inc.

   Tinseltown, USA    Beaumont, TX    Cinemark    No

EPT 909, Inc.

   Tinseltown, USA    Colorado Springs, CO    Cinemark    No

EPT 909, Inc.

   Tinseltown, USA    El Paso, TX    Cinemark    No

EPT 909, Inc.

   Movies 17    Grand Prairie, TX    Cinemark    No

EPT 909, Inc.

   Tinseltown, USA    Houston, TX    Cinemark    No

EPT 909, Inc.

   Movies 14    McKinney, TX    Cinemark    No

EPT 909, Inc.

   Movies 10    Mishawaka, IN    Cinemark    No

 

Schedule 6.1(f) - 8



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

EPT 909, Inc.

   Hollywood, USA    Pasadena, TX    Cinemark    No

EPT 909, Inc.

   Tinseltown, USA    Pflugerville, TX    Cinemark    No

EPT 909, Inc.

   Movies 10    Plano, TX    Cinemark    No

EPT 909, Inc.

   Movies 14    Redding, CA    Cinemark    No

EPT 909, Inc.

   Tinseltown, USA    Pueblo, CO    Cinemark    No

EPT Aliso Viejo, Inc.

   Aliso Viejo 20    Aliso Viejo, CA    Regal    Goldman Sachs

EPT Arroyo, Inc.

   Arroyo Grande Stadium 10    Arroyo Grande, CA    Regal    Goldman Sachs

EPT Auburn, Inc.

   Auburn Stadium 10    Auburn, CA    Regal    Bear Stearns

EPT Biloxi, Inc.

   The Grand 18    D’Iberville, MS    Southern    Bear Stearns

EPT Boise, Inc.

   Boise Stadium 21    Boise, ID    Regal    Archon Financial

EPT Charlotte, LLC

   North Carolina Music Factory    Charlotte, NC    Fiber Mills, LLC    No

EPT Chattanooga, Inc.

   East Ridge 18    Chattanooga, TN    Carmike    Bear Stearns

EPT Columbiana, Inc.

   Columbiana Grande 14    Columbia, SC    Regal    Bear Stearns

EPT Concord II, LLC

   Concord Resort    Sullivan County, NY    TBD    No

EPT Dallas, LLC

   Grand 24    Dallas, TX    Southern & Other Retail    No

EPT Davie, Inc.

   Paradise 24    Davie, FL    Cinemark    Goldman Sachs

EPT Deer Valley, Inc.

   Deer Valley 30    Phoenix, AZ    AMC    Archon Financial

EPT DownREIT II, Inc.

   Houston Studio 30    Houston, TX    AMC    No

EPT DownREIT II, Inc.

   Huebner Oaks 24    San Antonio, TX    Regal    No

EPT DownREIT II, Inc.

   Lennox 24    Columbus, OH    AMC    No

EPT DownREIT II, Inc.

   Mission Valley 20    San Diego, CA    AMC    No

 

Schedule 6.1(f) - 9



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

EPT DownREIT II, Inc.

   Ontario Mills 30    Ontario, CA    AMC    No

EPT DownREIT II, Inc.

   West Olive 16    Creve Coeur, MO    AMC    No

EPT Firewheel, Inc.

   Firewheel 18    Garland, TX    AMC    Bear Stearns

EPT First Colony, Inc.

   First Colony 24    Sugar Land, TX    AMC    Bear Stearns

EPT Fontana, LLC

   Mentorship Academy of Digital Arts    Baton Rouge, LA    Charter School
Development Co    No

EPT Fresno, Inc. / EPT Manchester, Inc.

   Manchester Stadium 16    Fresno, CA    Regal    Goldman Sachs

EPT Gulf Pointe, Inc.

   Gulf Pointe 30    Houston, TX    AMC    No

EPT Hamilton, Inc.

   Hamilton 24    Hamilton, NJ    AMC    Archon Financial

EPT Hattiesburg, Inc.

   The Grand 18    Hattiesburg, MS    Southern    KeyBank

EPT Huntsville, Inc.

   Valley Bend 18    Huntsville, AL    Carmike    No

EPT Hurst, Inc.

   North East Mall 18    Hurst, TX    Carmike    Bear Stearns

EPT Indianapolis, Inc.

   Washington Square 12    Indianapolis, IN    AMC    Key Bank

EPT Kalamazoo, Inc.

   Cityplace 14    Kalamazoo, MI    Alamo Draft House    No

EPT Lafayette, Inc.

   Lafayette Grand 16    Lafayette, LA    Southern    Goldman Sachs

EPT Lawrence, Inc.

   Southwind 12    Lawrence, KS    Hollywood    Key Bank

EPT Leawood, Inc.

   Leawood Town Center 20    Leawood, KS    AMC    Bear Stearns

EPT Little Rock, Inc.

   Colonel Glenn 18    Little Rock, AR    Cinemark    Archon Financial

EPT Macon, Inc.

   Macon Cinema 16    Macon, GA    Southern    Goldman Sachs

EPT Mad River, Inc.

   Mad River Mountain    Zanesville, OH    Peak Resorts    No

EPT Melbourne, Inc.

   Avenue 16    Melbourne, FL    Carmike    No

EPT Mesa, Inc.

   Valley Bend 18    Mesa, AZ    AMC    Bear Stearns

EPT Mesquite, Inc.

   Mesquite 30    Mesquite, TX    AMC    No

 

Schedule 6.1(f) - 10



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

EPT Modesto, Inc.

   Modesto Stadium 10    Modesto, CA    Regal    Bear Stearns

EPT Mount Snow, Inc.

   Mount Snow    West Dover, VT    Peak Resorts    No

EPT New England, LLC

   Merrimack 12    Merrimack, NH    Cinemagic    KeyBank

EPT Nineteen, Inc.

   Ann Arbor    Ypsilanti, MI    Cinemark    No

EPT Nineteen, Inc.

   Buckland Hills    Manchester, CT    Cinemark    No

EPT Nineteen, Inc.

   Centreville 12    Centreville, VA    Cinemark    No

EPT Nineteen, Inc.

   Davenport 18    Davenport, IA    Cinemark    No

EPT Nineteen, Inc.

   Fairfax Corner    Fairfax, VA    Cinemark    No

EPT Nineteen, Inc.

   Flint West 14    Flint, MI    Cinemark    No

EPT Nineteen, Inc.

   Hazlet 12    Hazlet , NJ    Cinemark    No

EPT Nineteen, Inc.

   Huber Heights 16    Huber Heights, OH    Cinemark    No

EPT Nineteen, Inc.

   North Haven 12    North Haven, CT    Cinemark    No

EPT Nineteen, Inc.

   Preston Crossings 16    Okolona, KY    Cinemark    No

EPT Nineteen, Inc.

   Ritz Center 16    Voorhees, NJ    Cinemark    No

EPT Nineteen, Inc.

   Stonybrook 20    Louisville, KY    Cinemark    No

EPT Nineteen, Inc.

   The Greene 14    Beaver Creek, OH    Cinemark    No

EPT Nineteen, Inc.

   West Springfield 15    West Springfield, MA    Cinemark    No

EPT Nineteen, Inc.

   Western Hills 14    Cincinnati, OH    Cinemark    No

EPT Oakview, Inc.

   Oakview Plaza 24    Omaha, NE    AMC    No

EPT Pensacola, Inc.

   Bayou 15    Pensacola, FL    Carmike    No

EPT Pompano, Inc.

   Pompano 18    Pompano Beach, FL    Muvico    Archon Financial

 

Schedule 6.1(f) - 11



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

EPT Raleigh Theatres, Inc.

   Raleigh 16    Raleigh, NC    Carolina Cinemas    Archon Financial

EPT Ski Properties, Inc.

   Boston Mills/Brandywine    Peninsula, OH    Peak Resorts    No

EPT Ski Properties, Inc.

   Jack Frost/Big Boulder    Blakeslee, PA    Peak Resorts    No

EPT Ski Properties, Inc.

   Wintergreen Ski Resort    Wintergreen, VA    Pacific Group Resorts    No

EPT Ski Properties, Inc.

   Alpine Valley    Chesterland, OH    Peak Resorts    No

EPT Ski Properties, Inc.

   WISP Resort    McHenry, MD    Everbright Pacific    No

EPT Ski Properties, Inc.

   Camelback Resort    Tannersville, PA    CBKH20    No

EPT Slidell, Inc.

   Slidell Grand 16    Slidell, LA    Southern    GO Zone Bond

EPT South Barrington, Inc.

   South Barrington    Barrington, IL    AMC    No

EPT Twin Falls, LLC

   Cinema West Twin Falls    Twin Falls, ID    Cinema West    No

EPT Virginia Beach, Inc.

   Beach Cinema Bistro    Virginia Beach, CA    Beach Cinema Bistro    No

EPT Waterparks, Inc.

   Schlitterbahn Vacation Village    Kansas City, KS    Schlitterbahn    No

EPT Waterparks, Inc.

   Schlitterbahn Vacation Village    New Braunfels, TX    Schlitterbahn    No

EPT Waterparks, Inc.

   Schlitterbahn Vacation Village    South Padre, TX    Schlitterbahn    No

EPT Wilmington, Inc.

   Mayfaire 16    Wilmington, NC    Regal    Bear Stearns

Flik, Inc.

   Clearview    Metairie, LA    AMC    No

Flik, Inc.

   Elmwood    Harahan, LA    AMC    No

Flik, Inc.

   Forum    Sterling Heights, MI    AMC    No

Flik, Inc.

   Hammond    Hammond, LA    AMC    No

 

Schedule 6.1(f) - 12



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

Flik, Inc.

   Hoffman    Alexandria, VA    AMC    No

Flik, Inc.

   Houma    Houma, LA    AMC    No

Flik, Inc.

   Livonia    Livonia, MI    AMC    No

Flik, Inc.

   Olathe Studio    Olathe, KS    AMC    No

Flik, Inc.

   Palm Promenade    San Diego, CA    AMC    No

Flik, Inc.

   Westbank    Harvey, LA    AMC    No

Flik, Inc.

   Woodridge    Woodridge, IL    AMC    No

Flik, Inc.

   Starlight 20    Tampa, FL    Muvico    No

Flik, Inc.

   Cherrydale 16    Greenville, SC    Regal & Other Retail    No

Flik, Inc.

   Crossroads 20    Cary, NC    Regal    No

Kanata Entertainment Holdings Inc. (as nominee for EPR North Trust)

   Kanata Centrum    Kanata, ON    Empire    No

Megaplex Four, Inc.

   Cantera Retail    Warrenville, IL    Other Retail    No

Megaplex Four, Inc.

   Gulf Pointe Retail    Houston, TX    Other Retail    No

Megaplex Four, Inc.

   Mesquite Retail    Dallas, TX    Other Retail    No

Megaplex Four, Inc.

   Powder Springs Retail    Austell, GA    Other Retail    No

Megaplex Nine, Inc.

   Hampton Town Center 24    Hampton, VA    AMC    No

Mississauga Entertainment Holdings Inc. (as nominee for EPR North Trust)

   Mississauga Centrum    Mississauga, ON    Cineplex    No

New Roc Associates, LP

   New Roc Center    New Rochelle, NY    Regal & Other Retail    No

 

Schedule 6.1(f) - 13



--------------------------------------------------------------------------------

ENTITY

  

Name

  

Location

  

Operator/Tenant

  

Secured
Indebtedness

Original Lender

Oakville Entertainment Holdings Inc. (as nominee for EPR North Trust)

   Oakville Centrum    Oakville, ON    Cineplex    No

Tampa Veterans 24, LP

   Tampa Veterans 24    Tampa, FL    AMC    No

Westcol Center, LLC

   Westcol Retail    Westminster, CO    Other Retail    No

Westcol Theatre, LLC

   Westminster    Westminster, CO    AMC    Wells Fargo Bank

Whitby Entertainment Holdings Inc. (as nominee for EPR North Trust)

   Whitby Centrum    Whitby, ON    Empire    No

 

Schedule 6.1(f) - 14



--------------------------------------------------------------------------------

SCHEDULE 6.1(g)

INDEBTEDNESS AND GUARANTEES

 

1. Indebtedness under this Agreement, which is unsecured Indebtedness.

 

2. Indebtedness under the Bonds, which is unsecured Indebtedness.

 

3. Indebtedness identified as Secured Indebtedness in Schedule 6.1(f).

 

4. EPR has issued or Guaranteed, for a fee, the following Indebtedness:

 

  (a) Go To the Show bonds; theatres in New Iberia, LA and Lafayette, LA;
principal amount guaranteed equals $14,360,000;

 

  (b) Canal Place bonds; Canal Place theatre in New Orleans, LA; principal
amount guaranteed equals $3,685,000;

 

  (c) Canal Place bonds; Canal Place theatre in New Orleans, LA; principal
amount guaranteed equals $2,500,000;

 

  (d) Esplanade bonds; Esplanade Mall theatre in Kenner, LA; principal amount
guaranteed equals $14,245,302; and

 

  (e) Esplanade bonds; Esplanade Mall theatre in Kenner, LA; principal amount
guaranteed equals $2,498,733.

Each of the Guarantees by EPR referenced in this paragraph number 4 is unsecured
Indebtedness.

 

Schedule 6.1(g)



--------------------------------------------------------------------------------

SCHEDULE 6.1(h)

MATERIAL CONTRACTS

None

 

Schedule 6.1(h)



--------------------------------------------------------------------------------

SCHEDULE 6.1(i)

LITIGATION

To the extent requiring disclosure under Section 6.1(i), the litigation
involving affiliates of Louis Cappelli, including Concord Associates, L.P.,
Concord Resort, LLC and Concord Kiamesha LLC, described in note number 20
(entitled “Other Commitments and Contingencies”) to the consolidated financial
statements of EPR as reflected in EPR’s Form 10-K filed with the Securities and
Exchange Commission for the year ended December 31, 2014.

 

Schedule 6.1(i)



--------------------------------------------------------------------------------

SCHEDULE 6.1(j)

TAXES SUBJECT TO AUDIT

As of the Agreement Date, EPR and/or one or more of its subsidiaries is being
audited by taxing authorities in Missouri, New Hampshire and Canada.



--------------------------------------------------------------------------------

SCHEDULE CA

 

Lender

   Revolving Credit
Commitment
Amount      Term Loan
Commitment
Amount  

KeyBank National Association

   $ 92,083,334.00       $ 48,916,666.00   

JPMorgan Chase Bank, N.A.

   $ 86,083,333.00       $ 48,916,667.00   

Royal Bank of Canada

   $ 82,083,333.00       $ 48,916,667.00   

Bank of America, N.A.

   $ 55,000,000.00       $ 45,000,000.00   

Citibank, N.A.

   $ 50,000,000.00       $ 50,000,000.00   

Barclays Bank PLC

   $ 100,000,000.00       $ 0.00   

UMB Bank, N.A.

   $ 35,000,000.00       $ 15,000,000.00   

Bank of the West

   $ 35,000,000.00       $ 15,000,000.00   

Arvest Bank

   $ 0.00       $ 20,000,000.00   

Mega International Commercial Bank

   $ 10,000,000.00       $ 8,000,000.00   

Bank of Blue Valley

   $ 0.00       $ 10,000,000.00   

Bank Hapoalim B.M.

   $ 5,000,000.00       $ 5,000,000.00   

Bank of Taiwan

   $ 9,750,000.00       $ 5,250,000.00   

BOKF, NA DBA Bank of Kansas City

   $ 15,000,000.00       $ 10,000,000.00   

Hua Nan Commercial Bank

   $ 15,000,000.00       $ 0.00   

Stifel Bank & Trust

   $ 10,000,000.00       $ 5,000,000.00   

US Bank National Association

   $ 35,000,000.00       $ 15,000,000.00   

First Commercial Bank, LTD., a Republic of China Bank acting through its Los
Angeles Branch

   $ 15,000,000.00       $ 0.00   